                    UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF WISCONSIN


NALCO COMPANY LLC, ECOLAB INC.,
HAZELMERE RESEARCH LTD., ECOLAB
USA INC., NALCO HOLDING COMPANY,
NALCO U.S. 2 INC., AND MOBOTEC AB,
LLC,

                Plaintiffs,

     v.
                                           Civil Action No.: 3:18-CV-280
WISCONSIN POWER AND LIGHT
COMPANY, WISCONSIN PUBLIC SERVICE
CORPORATION, MADISON GAS AND
ELECTRIC COMPANY, d/b/a COLUMBIA
ENERGY CENTER (UNIT 1), and PORTAGE
FUELS COMPANY LLC,

                Defendants.


WISCONSIN POWER AND LIGHT
COMPANY, WISCONSIN PUBLIC SERVICE
CORPORATION, MADISON GAS AND
ELECTRIC COMPANY, d/b/a COLUMBIA
ENERGY CENTER (UNIT 1), and PORTAGE
FUELS COMPANY LLC,

                Counterclaimants,

     v.

NALCO COMPANY LLC and HAZELMERE
RESEARCH LTD.,

                Counterclaim Defendants.




DEFENDANTS’ RESPONSE TO PLAINTIFFS’ CORRECTED PROPOSED FINDINGS
OF FACT IN SUPPORT OF THEIR MOTION FOR PARTIAL SUMMARY JUDGMENT




                                       1
           1.    U. S. Patent No. 6,808,692 (“the ’692 Patent” or “the Oehr Patent”) claims a
process for removing mercury from the flue gas emissions of coal-fired power plants by injecting
an additive into the flue gas which leads to the capture of mercury in that same flue gas and its
filtration from the plant’s emissions. Dkt. 38-1, ’692 Patent.

               Objection:        Pl. PFF1 ¶ 1 violates the Court’s Standing Order on Motions for

               Summary Judgment, Secs. I.B.4 and I.C.1, because the citation does not identify

               with specificity where in the record the evidence is located. Additionally, Pl. PFF

               ¶ 1 is vague and ambiguous. Plaintiffs have not defined “additive,” “the flue gas”

               or “injecting,” and it is not clear how the terms are being used in this asserted fact.

               Also, the terms “the flue gas” and “injecting” are hotly contested in this litigation.

               D.I. # 88, Amended Joint Table of Terms Requiring Construction at 2. It is not

               clear how Plaintiffs are using the terms in this factual assertion.

               Response:         Disputed as unsupported and contrary to the evidence. The

               requirements of the claims of the ’692 Patent are set forth in those claims. Pl.

               PFF ¶ 1 does not quote the language of any claim and uses language not present

               in the claims. For example, Pl. PFF ¶ 1 uses the terms “additive” and “filtration,”

               but none of the claims of the ’692 Patent uses those terms. D.I. # 38-1, ’692

               Patent, 2:42‒4:26.2

         2.      Plaintiffs assert infringement of independent claims 1 and 19 and dependent
claims 8–12, 14–18, 22–29 of the ’692 Patent. Dkt. 38, Plaintiffs’ Second Amended Complaint
for Patent Infringement, ¶¶ 133-160; Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D.
Regarding Infringement, ¶¶ 2, 149-348, Dkt. 78-26 Plaintiffs’ Infringement Contentions; Dkt. 90,
Declaration of Andrew Fry;3 passim.

               Response:         Undisputed.


        1
               Plaintiffs’ proposed findings of fact are referred to as “Pl. PFF.”
        2
               All docket citations are to Case 279 unless otherwise noted.
        3
               On April 15, 2019, Plaintiffs filed a declaration on behalf of Andrew Fry, Ph.D. (“Fry
                                                      2
          3.    Plaintiff Nalco Company (“Nalco”) is a leading provider of air protection
technologies, and, in particular, technologies for removing hazardous mercury from flue gases
resulting from the combustion of coal in coal-fired power plants. Dkt. 67, Deposition of John
Meier.

                   Objection:        Pl. PFF ¶ 3 violates the Court’s Standing Order on Motions for

                   Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

                   within the same numbered paragraph, and Secs. I.B.4 and I.C.1, because the

                   citation does not identify with specificity where in the record the evidence is

                   located.

                   Response:         Disputed as unsupported and contrary to the evidence. Taken in its

                   entirety, the transcript of Meier’s Feb. 12, 2019 deposition does not support the

                   stated proposition. Moreover, to the contrary, Meier’s testimony supports the

                   conclusion that Nalco is unable to compete in the mercury-reduction business.

                   D.I. # 67, Meier Dep. (Feb. 12, 2019) 115:5‒116:24. Additional evidence shows

                   that Nalco has struggled to compete in the mercury-reduction business. D.I. # 89-

                   1, Lawton Report ¶ 58.

          4.      Plaintiff Nalco’s technologies deliver environmental, social and economic
benefits to its customers. Dkt. 67, Deposition of John Meier.

                   Objection:        Pl. PFF ¶ 4 is vague and ambiguous. Plaintiffs have not defined

                   “technologies,” “deliver,” “social,” or “benefits,” and it is not clear how the terms

                   are being used in this asserted fact. Pl. PFF ¶ 4 violates the Court’s Standing

                   Order on Motions for Summary Judgment, Secs. I.B.4 and I.C.1, because the

                   citation does not identify with specificity where in the record the evidence is




 Declaration”) stating that he declares under penalty of perjury that the Expert Reports and exhibits filed in this
 litigation are true and correct, subject to and including two corrections made on the record during his April 8, 2019
 deposition. Dkt. 90, Fry Declaration. The Fry Declaration is incorporated by reference for each of the citations
 made to Dr. Fry’s expert reports.
                                                           3
                 located.

                 Response:       Disputed as unsupported and contrary to the evidence. Taken in its

                 entirety, the transcript of Meier’s Feb. 12, 2019 deposition does not support the

                 stated proposition. For example, neither the word “environmental” nor the word

                 “social” appear in Meier’s deposition transcript. Further, when Meier was asked

                 what benefits Plaintiffs’ clients received from Plaintiffs’ approach, Meier said that

                 it “varies [from] site to site.” D.I. # 67, Meier Dep. (Feb. 12, 2019) 180:11‒18.

         5.     Nalco is the exclusive licensee of the ’692 Patent, entitled “Enhanced Mercury
Control in Coal-Fired Power Plants.” Dkt. 38-1 (’692 Patent); Dkt. 40 (Plaintiffs’ Proof of
Standing to Assert Patent Infringement) at pp. 2–3; Dkt. 41-1–41-17.

                 Response:       Disputed. Nalco is not “the exclusive licensee of the ’692 Patent.”

                 The record evidence shows that Nalco never received a valid exclusive license to

                 the ’692 Patent because the patent was previously exclusively licensed.

                 D.I. # 113, Def. PFF ¶¶ 60–744 (D.I. # 40-5, GNE License Agreement (Jan. 28,

                 2002); D.I. # 69, Oehr Dep. 205:14–206:1, 206:14–207:7, 207:18–208:22, 209:5–

                 10, 210:7–211:24, 212:19–213:2; D.I. # 47, Oehr Decl. (Aug. 24, 2018) at ¶¶ 2–

                 4). Additionally, the cited evidence is not properly authenticated or sponsored by

                 sworn testimony. Accordingly, to the extent this evidence is offered to prove that

                 Nalco is “the exclusive licensee of the ’692 Patent,” it is inadmissible hearsay and

                 should be excluded per Fed. R. Evid. 802. Undisputed that the ’692 Patent is

                 entitled “Enhanced Mercury Control in Coal-Fired Power Plants.”

            6.   Klaus Oehr is the inventor of the ’692 Patent. Dkt. 38-1, ’692 Patent.

                 Response:       Disputed. Oehr is the named inventor of the ’692 Patent, but Oehr

                 is not “the inventor” of the claimed invention of the ’692 Patent, because the ’692


        4
                 Defendants’ proposed findings of fact are referred to as “Def. PFF.”
                                                    4
               Patent claims are directed to natural phenomena for which there is no inventor

               and there is no new or non-obvious invention claimed in that patent. D.I. # 113,

               Def. PFF ¶ 342 (D.I. # 38-1, ’692 Patent at Abstract, Claims 1 and 19; D.I. # 38-3,

               Oehr Decl. (May 17, 2016) ¶ 7); D.I. # 113, Def. PFF ¶¶ 443‒448 (D.I. # 81, First

               Wilcox Report ¶¶ 154, 207, 210; D.I. # 79, Second Fry Report ¶¶ 168, 217).

               Furthermore, to the extent the cited evidence is offered to prove that Oehr is the

               inventor of the ’692 Patent or the claimed invention, the evidence is inadmissible

               hearsay and should be excluded per Fed. R. Evid. 802.

          7.    Klaus Oehr assigned his patent to his company, Hazelmere Research, Ltd., who in
turn granted an exclusive license to Nalco. Dkt. 38-1, ’692 Patent; Dkt. 40, Plaintiffs’ Proof of
Standing to Assert Patent Infringement, pgs. 2–3; Dkt. 38-1, ’692 Patent and 38-3, Declaration of
Klaus Oehr, ¶¶ 1–3.

               Objection: Pl. PFF ¶ 7 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

               within the same numbered paragraph.

               Response:      Disputed in part. Disputed that Hazelmere granted “an exclusive

               license to Nalco” because the record evidence shows that Nalco never received a

               valid exclusive license to the ’692 Patent. D.I. # 113, Def. PFF ¶¶ 60–74

               (D.I. # 40-5, GNE License Agreement (Jan. 28, 2002); D.I. # 69, Oehr Dep.

               205:14–206:1, 206:14–207:7, 207:18–208:22, 209:5–10, 210:7–211:24, 212:19–

               213:2; D.I. # 47, Oehr Decl. (Aug. 24, 2018) ¶¶ 2–4). Undisputed that “Oehr

               assigned his patent to his company, Hazelmere Research, Ltd.”

         8.     Since licensing the technology of the ’692 Patent, Nalco has spent considerable
time and resources developing the market for mercury removal technologies covered by the ’692
Patent, which have been adopted widely in the coal-fired power plant industry. Dkt. 67,
Deposition of John Meier.

               Objection:     Pl. PFF ¶ 8 is vague and ambiguous. Plaintiffs have not defined

                                                 5
               “the technology of the ’692 Patent,” “considerable time and resources,” “the

               market for mercury removal technologies,” or “adopted widely,” and it is not

               clear how the terms are being used in this asserted fact. Furthermore, Pl. PFF ¶ 8

               violates the Court’s Standing Order on Motions for Summary Judgment, Sec.

               I.B.3, because it asserts multiple factual propositions within the same numbered

               paragraph, Secs. I.B.4 and I.C.1, because the citation does not identify with

               specificity where in the record the evidence is located, and Sec. I.B.6, because it

               simply recites Plaintiffs’ argument.

               Response: Disputed as unsupported and contrary to the evidence. Taken in its

               entirety, the transcript of Meier’s Feb. 12, 2019, deposition does not support the

               stated proposition. Moreover, to the contrary, Meier’s testimony supports the

               conclusions that Nalco has not developed the market for mercury removal

               technologies covered by the ’692 Patent and that mercury removal technologies

               covered by the ’692 Patent have not been adopted widely in the coal-fired power

               plant industry. D.I. # 67, Meier Dep. (Feb. 12, 2019) 115:5‒116:24; D.I. # 89-1,

               Lawton Report ¶ 58.

          9.    Columbia Energy Center Unit 1 is a commercial coal-fired power plant located at
W8375 Murray Road, Pardeeville Wisconsin. Dkt. 38, Plaintiffs’ Second Amended Complaint for
Patent Infringement, ¶ 21; Dkt. 54, Defendants’ Answer to Plaintiffs’ Second Amended
Complaint for Patent Infringement, ¶ 21 and Counterclaims at ¶ 5.

               Response: Undisputed.

          10. Columbia Energy Center Unit 1 is owned and operated by Wisconsin Power and
Light Company (“WPL”), Wisconsin Public Service Corporation (“WPS”) and Madison Gas and
Electric Company (“MGE”). Dkt. 38, Plaintiffs’ Second Amended Complaint for Patent
Infringement, ¶ 21; Dkt. 54, Defendants’ Answer to Plaintiffs’ Second Amended Complaint for
Patent Infringement, ¶ 21; Dkt. 86, Expert Report of Walter Bratic, dated February 7, 2019, ¶¶




                                                 6
18–21; Dkt. 91, Bratic Declaration.5

                 Response: Undisputed.

        11. WPL operates Columbia Energy Center Unit 1. Dkt. 38, Plaintiffs’ Second
Amended Complaint for Patent Infringement, ¶ 21; Dkt. 54, Defendants’ Answer to Plaintiffs’
Second Amended Complaint for Patent Infringement, ¶ 21.

                 Response: Undisputed.

        12. Columbia Energy Center Unit 1 carries out the infringing process. Dkt. 78
Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 151–348.

                 Objection:       Pl. PFF ¶ 12 is vague and ambiguous. Plaintiffs have not defined

                 “the infringing process,” and it is not clear how the term is being used in this

                 asserted fact. Additionally, Pl. PFF ¶ 12 also violates the Court’s Standing Order

                 on Motions for Summary Judgment, Sec. I, because it asserts a conclusion of law,

                 not a factual proposition and it uses legal characterization with a reference to

                 “infringing process,” and Sec. I.B.6, because it simply recites Plaintiffs’

                 argument.

                 Response:        Disputed. Plaintiffs cannot meet their burden to prove

                 infringement because no process carried out by Defendants practices the

                 claimed invention. D.I. # 82, Second Wilcox Report, § VII; D.I. # 113, Def.

                 PFF ¶ 840 (D.I. # 78, First Fry Report ¶¶ 164–165).

         13. Defendants’ use of the Chem-Mod Process involves the injection of pulverized
Refined Coal, where the Refined Coal is sold to Columbia Unit 1 by Defendant Portage Fuels
LLC (“Portage”). Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement,
¶¶ 162–64; Dkt. 86, Expert Report of Walter Bratic, dated February 7, 2019, ¶¶ 51–61; C.
Klingman Decl. ¶ 3 (Exhibit 2) (PORTAGE_00000301–328, Coal Feedstock Purchase
Agreement), ¶ 4 (Exhibit 3) (PORTAGE_00000187–235, Refined Coal Agreement), ¶ 5 (Exhibit
4) (PORTAGE_00000236–300, License and Services Agreement), ¶ 6 (Exhibit 5)
(PORTAGE_00000334–362, Coal Handling and Administration Agreement), and ¶ 7 (Exhibit 6)

         5
                   On April 15, 2019, Plaintiffs filed a declaration on behalf of Walter Bratic (the “Bratic
 Declaration”) stating that he declares under penalty of perjury that his Expert Reports and exhibits filed in
 this litigation are true and correct. Dkt. 86, Bratic Declaration. The Bratic Declaration is incorporated by
 reference for each of the citations made to Mr. Bratic’s expert reports.
                                                         7
(PORTAGE_00000162–186, Environmental Indemnity Agreement). Reference to conduct by
Defendant Portage herein conducted by Portage Fuels LLC at least up to and including July 13,
2018 and, thereafter, was conducted using equipment owned by Portage and leased by a company
referred to as Erie Fuels LLC. Dkt. 78-26 at n. 4.

               Objection:     Pl. PFF ¶ 13 is vague and ambiguous. Plaintiffs have not defined

               “the Chem-Mod Process,” “Refined Coal,” or “injection,” and it is not clear how

               the terms are being used in this asserted fact. Also, the term “injection” is hotly

               contested in this litigation. D.I. # 88, Amended Joint Table of Terms Requiring

               Construction at 2. It is not clear how Plaintiffs are using the term in this factual

               assertion. Pl. PFF ¶ 13 also violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

               within the same numbered paragraph.

               Response:      Disputed in part. Disputed that there is a joint use of Refined Coal

               by the “Defendants.” Further disputed that “Columbia Unit 1” purchased Refined

               Coal because WPL purchased all the Refined Coal Portage produced. D.I. # 113,

               Def. PFF ¶¶ 808–816 (D.I. # 95, Mark Decl. (Apr. 16, 2019) Ex. 8, WPL –

               Portage Coal Feedstock Purchase Agreement (Sept. 6, 2016); D.I. # 95, Mark

               Decl. (Apr. 16, 2019) Ex. 9, WPL – Portage Refined Coal Supply Agreement

               (Sept. 6, 2016); D.I. # 95, Mark Decl. (Apr. 16, 2019) Ex. 10, WPL – Portage

               Coal Handling and Administration Agreement (Sept. 6, 2016); D.I. # 95, Mark

               Decl. (Apr. 16, 2019) Ex. 11, WPL – Portage License and Services Agreement

               (Sept. 6, 2016); Mark Decl. (Apr. 16, 2019) Ex. 7, Portage Assignment and

               Assumption Agreement (July 31, 2018); D.I. # 38, SAC ¶ 25; D.I. # 54, Answer

               to SAC ¶ 25; D.I. # 95, Mark Decl. (Apr. 16, 2019) Ex. 137, Portage Fuels

               Financial Spreadsheet, at PORTAGE_00000001-1–001-3; D.I. # 62, Berkimer


                                                 8
               Dep. 91:6–92:9; 137:11–138:5). Portage does not direct operations at Columbia

               Unit 1, and Columbia Unit 1 does not direct operations at Portage. D.I. # 113,

               Def. PFF ¶¶ 833–835 (D.I. # 73, Whittaker Dep. 39:6–40:24; D.I. # 65, Kaminski

               Dep. 63:17–64:18; D.I. # 95, Mark Decl. (Apr. 16, 2019) Ex. 9, Portage – WPL

               Refined Coal Supply Agreement, § 8.5, Testing and Suspension; D.I. # 73,

               Whittaker Dep. 39:6–40:24); D.I. # 113, Def. PFF ¶ 828 (D.I. # 95, Mark Decl.

               (Apr. 16, 2019) Ex. 9, WPL – Portage Refined Coal Supply Agreement (Sept. 6,

               2016) Exhibit C, Operating Protocols; D.I. # 66, Lokenvitz Dep. 242:13‒17; D.I.

               # 89–1, Lawton Report ¶ 207). The sentence referencing “Erie Fuels LLC” is

               incomprehensible and therefore disputed. Undisputed that the use of Refined

               Coal as Defendants understand the term at Columbia Unit 1 involves pulverizing

               and burning said coal, that Portage sold Refined Coal for combustion in Columbia

               Unit 1, and that the Chem-Mod Process is a method for preparing Refined Coal.

         14. Defendant Portage purchases raw untreated coal, and treats the coal by adding
two additives to create Refined Coal. Dkt. 86, Expert Report of Walter Bratic, dated February 7,
2019, ¶¶ 53, 54-55; C. Klingman Decl. ¶¶ 3, 4 (Exhibits 2 & 3) (PORTAGE_00000301-328, The
Coal Feedstock Purchase Agreement) and (PORTAGE_00000187–235, Refined Coal Supply
Agreement); Dkt. 73, Deposition of Gary Whittaker, December 6, 2018, pg. 21:2–17.

               Objection:     Pl. PFF ¶ 14 is vague and ambiguous. Plaintiffs have not defined

               “raw untreated coal” and it is not clear how the term is being used in this asserted

               fact. Additionally, Pls.’ PFF ¶ 14 violates the Court’s Standing Order on Motions

               for Summary Judgment, Sec. I.B.3, because it asserts multiple factual

               propositions within the same numbered paragraph. Furthermore, Pl. PFF ¶ 14 is

               duplicative of Pl. PFF ¶¶ 142, 830.

               Response:      Disputed in part as unsupported. Portage does not currently

               purchase raw untreated coal or treat such coal with additives because Portage

                                                 9
               assigned its Refined Coal facility, and its rights and obligations under the

               Feedstock Purchase Agreement and the Refined Coal Supply Agreement, to non-

               party Erie Fuels Company, LLC. D.I. # 113, Def. PFF ¶ 33 (D.I. # 95, Mark

               Decl. (Apr. 16, 2019) Ex. 7, Portage Assignment and Assumption Agreement

               (July 31, 2018)).

         15. The Chem-Mod additives used to created Refined Coal are called MerSorb and S-
Sorb. Dkt. 86, Expert Report of Walter Bratic, dated February 7, 2019, ¶ 54; C. Klingman Decl. ¶
4 (Exhibit 3) (PORTAGE_00000187–235, Refined Coal Supply Agreement), pg. 230; Dkt. 78,
Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 162.

               Response:      Undisputed.

         16. MerSorb is a liquid solution consisting of calcium bromide and water. Dkt. 78,
Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 138; C. Klingman Decl.
¶¶ 4 & 8 (Exhibits 3 & 7) (PORTAGE_00000187–235, Refined Coal Supply Agreement), pg.
231, (Whittaker Depo. Exhibit 16, Material Safety Data Sheet – MerSorb).

               Response:      Undisputed.

         17. S-Sorb is a dry-powder made up of kiln dust from cement plants that consists of
an assortment of alkaline solids. Dkt. 72, Opening Expert Report of Andrew Fry, Ph.D. Regarding
Infringement, ¶ 139; and Dkt. 84-1, Exhibit AC (Material Data Safety Sheet – S- Sorb).

               Response:      Undisputed.

         18. S-Sorb is a dry-powder made up of kiln dust from cement plants that consists of
an assortment of alkaline solids. Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D. Regarding
Infringement, ¶ 139; C. Klingman Decl. ¶ 9 (Exhibit 8) (Whittaker Exhibit 17 – Material Safety
Data Sheet – S-Sorb III).

               Response:      Undisputed to the extent “Chem-Mod Process” has the meaning

               understood in Pl. PFF ¶ 19.

          19. Chem-Mod licenses the use of these chemicals for use in manufacturing Refined
Coal, in what is called “the Chem-Mod Process” or “the Chem-Mod Solution.” Dkt. 86, Expert
Report of Walter Bratic, dated February 7, 2019, ¶¶ 99–101; C. Klingman Decl. ¶ 10 (Exhibit 9)
(PORTAGE_00000400-448, Chem-Mod/Portage Fuels License Agreement).

               Response:      Undisputed to the extent “these chemicals” refer to MerSorb and

               S-Sorb.

                                                10
         20. Defendant Portage is one such licensee. Dkt. 86, Expert Report of Walter Bratic,
dated February 7, 2019, ¶¶ 99–101; C. Klingman Decl. ¶ 10 (Exhibit 9) (PORTAGE_00000400-
448, Chem-Mod/Portage Fuels License Agreement).

                Response:      Undisputed to the extent “such licensee” refers to a licensee of the

                Chem-Mod Solution.

          21. Chem-Mod developed the Chem-Mod Solution for the purpose of satisfying
certain tax law requirements to qualify for tax credits. Dkt. 38-19 (Exh. O, Production of Refined
Coal using the Chem-Mod Process), pg. 1; Dkt. 38-24 (Exh. T, PowerPoint titled “Clean Energy
Investments Conference Call,” April 11, 2012).

                Objection:     Pl. PFF ¶ 21 is vague and ambiguous. Plaintiffs have not defined

                “certain tax law requirements,” and it is not clear how the term is being used in

                this asserted fact. Additionally, Pl. PFF ¶ 21 violates the Court’s Standing Order

                on Motions for Summary Judgment, Secs. I.B.4 and I.C.1, because the citation

                does not identify with specificity where in the record the evidence is located.

                Response:      Disputed as unsupported and contrary to the evidence. Taken in

                their entirety, the cited documents—which consist only of unauthenticated

                attachments to Plaintiffs’ complaint—are inadmissible and do not support the

                stated proposition. Chem-Mod did not develop “the Chem-Mod Solution for the

                purpose of satisfying certain tax law requirements to qualify for tax credits.” D.I.

                # 71, Batanian Dep. 20:21‒24:15. Rather, Chem-Mod developed the “Chem-Mod

                Solution” as an investment opportunity for commercializing a technology that was

                introduced to Chem-Mod. D.I. # 113, Def. PFF ¶ 480 (D.I. # 63, Comrie Dep.

                67:10–16; D.I. # 71, Batanian Dep. 32:25–34:9).

        22. Chem-Mod itself does not own and operate infringing facilities. Dkt. 38-19 (Exh.
O, Production of Refined Coal using the Chem-Mod Process), pg. 1; Dkt. 38-24 (Exh. T,
PowerPoint titled “Clean Energy Investments Conference Call,” April 11, 2012).

                Objection:     Pl. PFF ¶ 22 is vague and ambiguous. Plaintiffs have not defined

                “infringing facilities,” and it is not clear how the term is being used in this
                                                  11
               asserted fact. Furthermore, Pl. PFF ¶ 22 violates the Court’s Standing Order on

               Motions for Summary Judgment, Sec. I, because it uses legal characterization

               with a reference to “infringing facilities,” and Secs. I.B.4 and I.C.1, because the

               citation does not identify with specificity where in the record the evidence is

               located.

               Response:      Disputed in part. Disputed that Defendants’ facilities are

               “infringing” because no process carried out by Defendants practices the claimed

               invention. D.I. # 82, Second Wilcox Report § VII; D.I. # 113, Def. PFF ¶ 840

               (D.I. # 78, First Fry Report ¶¶ 164–165). Undisputed that Chem-Mod itself does

               not own or operate facilities that make or use Refined Coal.

        23. Chem-Mod licenses its Chem-Mod Process technology. Dkt. 86 (Expert Report of
Walter Bratic, dated February 7, 2019), ¶¶ 99–101; C. Klingman Decl. ¶ 10 (Exhibit 9)
(PORTAGE_00000400-448, Chem-Mod/Portage Fuels License Agreement).

               Response:      Undisputed to the extent “Chem-Mod Process” has the meaning

               understood in Pl. PFF ¶ 19.

          24. Chem-Mod licenses its Chem-Mod Process technology to Portage. Dkt. 86
(Expert Report of Walter Bratic, dated February 7, 2019), ¶¶ 99–101; C. Klingman Decl. ¶ 10
(Exhibit 9) (PORTAGE_00000400-448, Chem-Mod/Portage Fuels License Agreement).

               Response:      Undisputed to the extent “Chem-Mod Process” has the meaning

               understood in Pl. PFF ¶ 19.

         25.




         26.


                                                12
         27.




         28. The application that resulted in the ’692 Patent was filed on February 14, 2002,
and the patent issued on October 24, 2004 to inventor Klaus H. Oehr. Dkt. 38-1, ’692 Patent; Dkt.
54, Defendants’ Answer to Plaintiffs’ Second Amended Complaint for Patent Infringement, ¶ 33.

                Objection:     Pl. PFF ¶ 28 violates the Court’s Standing Order on Motions for

                Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

                within the same numbered paragraph.

                Response:      Disputed in part. Disputed that the patent issued on October 24,

                2004, and that the inventor is Oehr. Rather, the record shows that the patent

                issued on October 25, 2004, and that the named inventor is Oehr. D.I. # 38-1,

                ’692 Patent. Undisputed that the application that resulted in the ’692 Patent was

                filed on February 14, 2002.

        29. The ’692 Patent was subsequently reexamined during an Inter Partes
reexamination by the United States Patent and Trademark Office (“USPTO”), and a
Reexamination Certificate was issued on April 7, 2014. Dkt. 38-1, ’692 Patent, at Inter Partes
Reexamination Certificate; Dkt. 54, Defendants’ Answer to Plaintiffs’ Second Amended
                                                13
Complaint for Patent Infringement, ¶ 33.

                Objection:     Pl. PFF ¶ 29 is duplicative of Pl. PFF ¶ 167.

                Response:      Undisputed.

         30. The ’692 Patent explains that the claimed invention “relates to a method of
reducing the mercury emissions for coal-fired power plants.” Dkt. 38-1,’692 Patent, 1:7-8; Dkt.
54, Defendants’ Answer to Plaintiffs’ Second Amended Complaint for Patent Infringement, ¶ 33.

                Response:      Undisputed that the ’692 Patent contains the quoted language; that

                does not make the statement admissible for all purposes, however.

          31. Defendants’ expert, Dr. Wilcox, testified that “the patent is drawn to a method
[of] reducing mercury emissions from coal-burning power plants by treating the coal combustion
flue gas.” Dkt. 81, First Expert Report of Jennifer L. Wilcox, Ph.D., ¶ 65; Dkt. 89, Declaration of
Jennifer L. Wilcox.

                Response:      Undisputed that Wilcox testified as quoted above; that does not

                make the testimony admissible for all purposes, however.

         32. Steam is published periodically by Babcock & Wilcox, one of the largest
manufacturers in the world of boilers for use in coal-fired power plants.3
https://www.babcock.com/resources/steam-its-generation-and-use. Steam: Its Generation and
Use, 40th Edition includes the following figure:




 Dkt. 35-15 (Steam: Its Generation and Use (“Steam”), 40th Edition, Figure 7).

                Objection:     Pl. PFF ¶ 32 violates the Court’s Standing Order on Motions for
                                                 14
               Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

               within the same numbered paragraph.

               Response:      Undisputed that Steam contains Figure 7; that does not make Steam

               or Figure 7 admissible for all purposes, however.

         33. Mr. Comrie, the inventor of the Chem-Mod process used by Defendants, agreed
that Babcock & Wilcox was at one time “the largest boiler manufacturer in the world.” Dkt. 63,
Deposition of Douglas Comrie at 206:15-17.

               Objection:     Pl. PFF ¶ 33 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

               within the same numbered paragraph.

               Response:      Disputed in part. Disputed that the Chem-Mod process is used by

               all Defendants because neither Portage nor Arbor burned Refined Coal.

               D.I. # 113, Def. PFF ¶¶ 803, 805, 831, 833 (D.I. # 95, Mark Decl. (Apr. 16, 2019)

               Ex. 4, Arbor-WPS Refined Coal Supply Agreement (July 8, 2016), Article I,

               Definitions, Article 7.4, Title and Risk of Loss; D.I. # 89-1, Lawton Report

               (March 13, 2019) ¶ 409; D.I. # 70, Panczak Dep. 152:4–153:1; 279 Case D.I. #

               59, Hujet Dep. 24:10–13; 279 Case D.I. # 65, Raleigh Dep. 32:13–19; D.I. # 95,

               Mark Decl. (Apr. 16, 2019) Ex. 9, WPL-Portage Refined Coal Supply Agreement

               (Sept. 6, 2016), at Article I, Definitions, Exhibit A, Delivery Points; D.I. # 73,

               Whittaker Dep. 39:6–40:24). Undisputed that Comrie is the inventor of the

               Chem-Mod process, to the extent “Chem-Mod Process” has the meaning

               understood in Pl. PFF ¶ 19, and that Comrie agreed that Babcock & Wilcox was

               at one time “the largest boiler manufacturer in the world.”

        34. Dr. Wilcox relies on Steam at least a portion of her expert report. Dkt. 81, First
Expert Report of Jennifer Wilcox, Ph.D., Dkt. 82, Second Expert Report of Jennifer Wilcox,
Ph.D.

                                                 15
               Objection:     Pl. PFF ¶ 34 violates the Court’s Standing Order on Motions for

               Summary Judgment, Secs. I.B.4 and I.C.1, because the citation does not identify

               with specificity where in the record the evidence is located.

               Response:      Disputed in part. Wilcox cites Steam in her expert report, but only

               to demonstrate a “[c]oal-fired power plant schematic with various pollution

               control devices.” D.I. # 81, First Wilcox Report ¶ 41. Moreover, in the Second

               Wilcox Report, Wilcox criticizes and rejects Steam as support for Plaintiffs’ claim

               construction. D.I. # 82, Second Wilcox Report ¶ 46.

         35. Dr. Fry relies on Steam for at least a portion of his expert report. Dkt. 78, Opening
Expert Report of Andrew Fry, Ph.D., Dkt. 79, Second Expert Report of Andrew Fry, Ph.D., Dkt.
80, Third Expert Report of Andrew Fry, Ph.D.

               Response:      Undisputed.

         36. Figure 7 of Steam is titled “Coal-fired utility power plant schematic.” Dkt. 38-15,
Steam: Its Generation and Use, 40th Edition, Figure 7.

               Response:      Undisputed that Figure 7 of Steam is so titled; that does not make

               Steam or the Figure admissible for all purposes, however.

         37. Figure 7 of the Steam article depicts the operation of a coal-fired power plant.
Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 49; Dkt. 38- 15,
Steam: Its Generation and Use, 40th Edition, Figure 7.

               Response:      Disputed as unsupported. The cited documents—which consist of

               Plaintiffs’ expert report and an article Plaintiffs’ expert cites to—do not support

               the stated proposition. The schematic does not mention “the operation” of a coal-

               fired power plant, and the figure is a stylized depiction of one type of hypothetical

               power plant. The cited paragraph of the First Fry Report describes the figure as

               “[a] diagram of the components in a typical coal-fired power plant.” (emphasis

               added).

         38.   A coal-fired power plant has a steam generation portion, which generates steam
                                                16
that in turn is delivered to a steam utilization portion where the steam is utilized to drive a turbine
that produces electricity, which is sent out over power lines. Dkt. 38-15, Steam: Its Generation
and Use, 40th Edition, Figure 7.

                Objection:      Pl. PFF ¶ 38 violates the Court’s Standing Order on Motions for

                Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

                within the same numbered paragraph.

                Response:       Disputed as unsupported. Pl. PFF ¶ 38 does not quote the

                language of Steam and uses language not present in the article. For example, Pl.

                PFF ¶ 38 uses the terms “steam utilization” and “power lines,” but the article does

                not reference these terms at all. Additionally, Pl. PFF ¶ 38 purports to provide

                scientific, technical, and specialized knowledge, but Plaintiffs fail to support the

                assertion with competent expert opinion. Rather, Plaintiffs cite to Figure 7 of

                Steam, which is not properly authenticated or sponsored by sworn testimony.

                Accordingly, this evidence is inadmissible hearsay and an undisclosed and

                unqualified expert opinion and should be excluded per Fed. R. Civ. P. 26(a)(2)(D)

                and 37(c), Fed. R. Evid. 702, and Fed. R. Evid. 802.

         39. In a typical coal-fired power plant, there is a boiler where the steam is generated.
Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 55, 59; Dkt.
38-15, Steam: Its Generation and Use, 40th Edition, Figure 7.

                Objection:      Pl. PFF ¶ 39 is vague and ambiguous. Plaintiffs have not defined

                “typical,” and it is not clear how the term is being used in this asserted fact.

                Response:       Disputed as unsupported and contrary to the evidence. Plaintiffs’

                cited evidence—paragraphs 55 and 59 of the First Fry Report—does not support

                the asserted fact that there is a boiler where the “steam is generated.” Rather, the

                record shows that steam is generated in a steam drum. D.I. # 38-15, STEAM: ITS

                GENERATION AND USE, at 1-6.

                                                   17
         40. The heat to generate the steam is created by burning coal in the furnace of the
boiler. Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 55, 59;
Dkt. 38-15, Steam: Its Generation and Use, 40th Edition, Figure 7.

                Response:      Undisputed.

          41. At a typical coal-fired power plant, the coal is received from the mine via rail,
truck, or ship and stockpiled at coal supply. Dkt. 78, Opening Expert Report of Andrew Fry,
Ph.D. Regarding Infringement, ¶ 51.

                Response:      Undisputed.

          42. From the stock-pile, the coal is sent to a building where equipment is used to
crush the coal (the “crusher house”). Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D.
Regarding Infringement, ¶ 52.

                Response:      Undisputed.

         43. In the crusher house, the coal size is reduced from approximately 4” or less, down
to approximately ½” or less. Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D. Regarding
Infringement, ¶ 52.



                Response:      Undisputed with respect to a typical crusher house. To clarify, the

                record shows that at Weston and Columbia, “unrefined coal is dropped into the

                crusher house where it is crushed to the size of approximately three-quarter inch

                minus and mixed with MerSorb and S-Sorb.” D.I. # 78, First Fry Report ¶ 163.

           44. From a hopper in the crusher house, the crushed coal then travels by conveyor
belt into the power plant where it is stored in one or more silos called coal bunkers. Dkt. 78,
Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 53.

                Objection:     Pl. PFF ¶ 44 violates the Court’s Standing Order on Motions for

                Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

                within the same numbered paragraph.

                Response:      Disputed as unsupported in part. Disputed that silos are called coal

                bunkers. Fry’s opening expert report does not use the term “coal bunkers” in the

                report. D.I. # 78, First Fry Report. Undisputed that from a hopper in the crusher

                                                 18
               house, the crusher coal then travels by conveyor belt into the power plant where it

               is stored in one or more silos.

         45. The silos are typically designed to store approximately 8 hours’ worth of fuel.
Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 53.

               Objection:      Pl. PFF ¶ 45 is vague and ambiguous. Plaintiffs have not defined

               “[t]he silos,” and it is not clear how the term is being used in this asserted fact.

               Response:       Undisputed. To clarify, a coal-fired power plant will have several

               silos to store coal. D.I. # 78, First Fry Report ¶ 53. In a typical plant, all of the

               silos together will have the capacity to store approximately eight hours’ worth of

               fuel. A single silo does not typically have the capacity to store eight hours’ worth

               of fuel. Id.

         46. Below the coal bunkers, there are coal feeders which feed coal from the bunkers
into pulverizers. Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶
54.

               Objection:      Pl. PFF ¶ 46 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

               within the same numbered paragraph.

               Response:       Disputed as unsupported in part. Pl. PFF ¶ 46 uses the term

               “bunkers,” but Fry does not use that term in his first expert report. It is

               undisputed that “[b]elow the coal” silos, “there are coal feeders which feed coal

               from the” silos “into pulverizers.” D.I. # 78, First Fry Report ¶ 54.

         47. In the pulverizers, the coal is reduced in size from ½” or less to a chalk dust
consistency. Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 54.


               Response:       Disputed. This statement is not true for Weston and Columbia.

               The record shows that at Weston and Columbia, “unrefined coal is dropped into


                                                 19
                the crusher house where it is crushed to the size of approximately three-quarter

                inch minus and mixed with MerSorb and S-Sorb.” D.I. # 78, First Fry Report

                ¶ 163.

          48. Hot air is also introduced into the pulverizer, which performs two functions: (i) it
partially dries the coal; and (ii) it conveys the pulverized material as entrained particles to the
injectors of the furnace of the boiler. Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D.
Regarding Infringement, ¶¶ 54, 58.

                Objection:      Pl. PFF ¶ 48 is vague and ambiguous. Plaintiffs have not defined

                “the injectors,” and it is not clear how the term is being used in this asserted fact.

                Pl. PFF ¶ 48 also violates the Court’s Standing Order on Motions for Summary

                Judgment, Sec. I.B.3, because it asserts multiple factual propositions within the

                same numbered paragraph.

                Response:       Disputed as unsupported in part. Disputed that the entrained

                particles are conveyed to the “injectors.” Rather, the record shows that it conveys

                the pulverized material as entrained particles to the “coal burners.” D.I. # 66,

                Lokenvitz Dep. 95:7‒16. Undisputed that hot air is introduced into the mill,

                which performs two functions: (i) it partially dries the coal; and (ii) it conveys the

                pulverized materials to the burners as entrained particles.

         49. This air is moving on the order of at least 20 to 37 meters per second, and injects
the pulverized coal into the furnace of the boiler. Dkt. 74, C. Klingman Supp, Decl. ¶ 52 (Exhibit
52) (Wilcox Deposition Exhibit 5).

                Objection:      Pl. PFF ¶ 49 is vague and ambiguous. Plaintiffs have not defined

                “[t]his air,” “inject,” “the furnace,” or “the boiler,” and it is not clear how the

                terms are being used in this asserted fact. Also, the term “injected” is hotly

                contested in this litigation. D.I. # 88, Amended Joint Table of Terms Requiring

                Construction at 2. It is not clear how Plaintiffs are using the term in this factual


                                                   20
               assertion. Additionally, Pl. PFF ¶ 49 violates the Court’s Standing Order on

               Motions for Summary Judgment, Secs. I.B.4 and I.C.1, because the citation does

               not identify with specificity where in the record the evidence is located.

               Response:       Disputed as unsupported by admissible evidence. Pl. PFF ¶ 49

               purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

               fail to support the assertion with competent expert opinion. Rather, Plaintiffs cite

               the declaration of Klingman and an unsponsored exhibit. Klingman does not have

               the requisite personal knowledge to testify about the topic. Nor is Klingman a

               timely disclosed or qualified expert on the topic. Accordingly, this evidence

               should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c) and Fed. R. Evid.

               702. Additionally, the cited exhibit is not properly authenticated or sponsored by

               sworn testimony. Accordingly, this evidence is inadmissible hearsay and should

               be excluded per Fed. R. Evid. 802.

        50. As the coal particles get injected into the combustion zone, they begin to volatize
and combust, and the combustion produces heat, which is used to produce steam. Dkt. 78,
Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 58–59.

               Objection:      Pl. PFF ¶ 50 is vague and ambiguous. Plaintiffs have not defined

               “injected” or “the combustion zone,” and it is not clear how the terms are being

               used in this asserted fact. Also, the term “injected” is hotly contested in this

               litigation. D.I. # 88, Amended Joint Table of Terms Requiring Construction at 2.

               It is not clear how Plaintiffs are using the term in this factual assertion.

               Additionally, Pl. PFF ¶ 50 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

               within the same numbered paragraph.

               Response:       Disputed as unsupported. Plaintiffs’ cited evidence—paragraphs

                                                 21
               58–59 of the First Fry Report—do not support the stated proposition.

         51. The coal combustion also produces two byproducts: flue gas, and ash particles.
Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 59–61.

               Objection:     Pl. PFF ¶ 51 is vague and ambiguous. Plaintiffs have not defined

               “flue gas,” and it is not clear how the term is being used in this asserted fact.

               Also, the term “flue gas” is hotly contested in this litigation. D.I. # 88, Amended

               Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

               are using the term in this factual assertion.

               Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’

               cited evidence—paragraphs 59–61 of the First Fry Report—do not support the

               stated proposition. Moreover, the record shows that the combustion process does

               not create only two byproducts. D.I. # 113, Def. PFF ¶¶ 89–90 (D.I. # 81, First

               Wilcox Report ¶ 32).

         52. The flue gas consists of a mix of gases: nitrogen, nitrogen oxides, carbon dioxide,
carbon monoxide, sulfur oxides, water vapor, residual oxygen, and a number elemental
impurities, such as mercury. Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D. Regarding
Infringement, ¶¶ 59, 69; Dkt. 81, First Expert Report of Jennifer L. Wilcox, Ph.D, ¶¶ 32, 37.

               Objection:     Pl. PFF ¶ 52 is vague and ambiguous. Plaintiffs have not defined

               “[t]he flue gas” or “elemental impurities,” and it is not clear how the terms are

               being used in this asserted fact. Also, the term “[t]he flue gas” is hotly contested

               in this litigation. D.I. # 88, Amended Joint Table of Terms Requiring

               Construction at 2. It is not clear how Plaintiffs are using the term in this factual

               assertion.

               Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’

               cited evidence—paragraphs 32 and 37 of the First Wilcox Report—do not support

               the stated proposition. Furthermore, Plaintiffs’ expert has stated that both flue gas

                                                 22
                and air exist in the combustion zone. D.I. # 77, Fry Dep. 114:25–115:16.

        53. The ash particles are comprised of incombustible material (such as minerals). Dkt.
78, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 61; Dkt. 81, First
Expert Report of Jennifer L. Wilcox, Ph.D, ¶ 33.



                Response:       Disputed as unsupported. Plaintiffs’ cited evidence—Paragraph 33

                of the First Wilcox Report—does not support the stated proposition.

         54. Larger, heavier particles are called “bottom ash” and fall to the bottom of the
furnace. Dkt. 81, First Expert Report of Jennifer L. Wilcox, Ph.D, ¶¶ 33, 40.



                Response:       Undisputed to the extent “furnace” has the meaning ascribed in

                Wilcox’s report.

        55. Lighter particles are carried along with the flue gas, and are call “fly ash.” Dkt.
78, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 61; Dkt. 81, First
Expert Report of Jennifer L. Wilcox, Ph.D, ¶ 33.

                Objection:      Pl. PFF ¶ 55 is vague and ambiguous. Plaintiffs have not defined

                “the flue gas,” and it is not clear how the term is being used in this asserted fact.

                Also, the term “the flue gas” is hotly contested in this litigation. D.I. # 88,

                Amended Joint Table of Terms Requiring Construction at 2. It is not clear how

                Plaintiffs are using the term in this factual situation.

                Response:       Undisputed that lighter particles are carried with some flue gas as

                “flue gas” is defined by Defendants.




                                                   23
          56. In the diagram below, Plaintiffs’ technical expert, Dr. Andrew Fry, illustrated
Figure 7 from Steam to show the combustion zone and the path of the flue gas, by adding yellow
ovals to depict the combustion zone, and green arrows to depict the flow of the flue gas.




Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 49, 50, 55–
56.

               Objection:      Pl. PFF ¶ 56 is vague and ambiguous. Plaintiffs have not defined

               “the combustion zone” or “the flue gas,” and it is not clear how the terms are

               being used in this asserted fact. Also, the term “the flue gas” is hotly contested in

               this litigation. D.I. # 88, Amended Joint Table of Terms Requiring Construction

               at 2. It is not clear how Plaintiffs are using the term in this factual situation.

               Response:       Disputed. Figure 7 from Steam does not show the combustion

               zone and the path of the flue gas. Rather, the record shows that flue gas does not

               exist in the combustion zone. D.I. # 113, Def. PFF ¶ 293 (D.I. # 81, First Wilcox

               Report ¶ 110; D.I. # 82, Second Wilcox Report ¶¶ 21, 28, 33–34).

          57. As can be seen from the diagram above, in a coal fired power plant, the flue gas
begins in the combustion zone, and then exits the furnace and flows downstream in the boiler,
past devices that can filter the fly ash, and then out the smokestack. Dkt. 78, Opening Expert
Report of Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 49–61.

                                                  24
               Objection:     Pl. PFF ¶ 57 is vague and ambiguous. Plaintiffs have not defined

               “the flue gas,” “combustion zone” or “the boiler,” and it is not clear how the

               terms are being used in this asserted fact. Also, the term “the flue gas” is hotly

               contested in this litigation. D.I. # 88, Amended Joint Table of Terms Requiring

               Construction at 2. It is not clear how Plaintiffs are using the term in this factual

               situation. Additionally, Pl. PFF ¶ 57 violates the Court’s Standing Order on

               Motions for Summary Judgment, Sec. I.B.3, because it asserts multiple factual

               propositions within the same numbered paragraph, and Sec. I.B.6, because it

               simply recites Plaintiffs’ argument.

               Response:      Disputed as contrary to the evidence. The record shows that flue

               gas would not be present in the combustion zone and that it begins in the upper

               region of the furnace. D.I. # 74, Wilcox Dep. 115:20–116:18; D.I. # 113, Def.

               PFF ¶ 293 (D.I. # 81, First Wilcox Report ¶ 110; D.I. # 82, Second Wilcox Report

               ¶¶ 21, 28, 33–34).

          58. In the above diagram, the furnace portion of the boiler is in the area where the
letter “E” is provided, and it includes the combustion zone identified by the two yellow ovals
(added by Dr. Fry for illustration purposes). Dkt. 78, Opening Expert Report of Andrew Fry,
Ph.D. Regarding Infringement, ¶¶ 49, 55, 56; Dkt. 38 (Plaintiffs’ Second Amended Complaint for
Patent Infringement) at Exh. K (Steam: Its Generation and Use, 40th Edition, Figure 1) at Figure
1 (Dkt. 38-15).

               Response: Disputed as unsupported and contrary to the evidence. Exhibit K of

               Plaintiffs’ Second Amended Complaint does not support the stated proposition.

               Rather, the record shows that it is difficult to tell based on a diagram where “the

               combustion zone” is located and that the yellow ovals indicated by Fry would not

               represent the furnace. D.I. # 74, Wilcox Dep. 67:18–70:11, 84:5–87:19.

          59. The yellow ovals represent the area where the pulverized coal is being injected
into the combustion zone of the furnace, where the injected coal particles combust. Dkt. 78,

                                                 25
Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 55, 56.

               Objection:      Pl. PFF ¶ 59 is vague and ambiguous. Plaintiffs have not defined

               “[t]he yellow ovals,” “injected” “the combustion zone,” “the furnace,” or “coal

               particles,” and it is not clear how the term is are being used in this asserted fact.

               Also, the term “injected” is hotly contested in this litigation. D.I. # 88, Amended

               Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

               are using the term in this factual situation. Additionally, Pl. PFF ¶ 59 violates the

               Court’s Standing Order on Motions for Summary Judgment, Sec. I.B.6, because it

               simply recites Plaintiffs’ argument.

               Response:      Disputed. The yellow ovals in Fry’s diagram do not represent the

               area where the pulverized coal is being injected into the combustion zone of the

               furnace. Rather, the record shows that it is difficult to tell based on a diagram

               where “the combustion zone” is located and that the yellow ovals indicated by Fry

               would not represent the “area where the pulverized coal is being injected into the

               combustion zone of the furnace, where the injected coal particles combust.” D.I.

               # 74, Wilcox Dep. 67:18–70:11, 84:5–87:19.

        60. Upon combustion, the coal forms a gaseous byproduct which is referred to as coal
combustion flue gas or simply flue gas. Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D.
Regarding Infringement, ¶ 59.

               Objection:      Pl. PFF ¶ 60 is vague and ambiguous. Plaintiffs have not defined

               “coal combustion flue gas” or “flue gas,” and it is not clear how the terms are

               being used in this asserted fact. Also, the terms “coal combustion flue gas” and

               “flue gas” are hotly contested in this litigation. D.I. # 88, Amended Joint Table of

               Terms Requiring Construction at 2. It is not clear how Plaintiffs are using the

               terms in this factual assertion. Additionally, Pl. PFF ¶ 60 violates the Court’s

                                                 26
                Standing Order on Motions for Summary Judgment, Sec. I.B.6, because it simply

                recites Plaintiffs’ argument.

                Response:      Disputed as contrary to the evidence. Upon combustion, coal does

                not form a “gaseous byproduct” referred to as flue gas. Rather, the record shows

                that the product formed upon combustion is combustion gas, not flue gas.

                D.I. # 113, Def. PFF ¶¶ 118–126, 293 (D.I. # 81, First Wilcox Report ¶¶ 110; D.I.

                # 77, Fry Dep. 114:3–120:11, 123:19‒124:11, 126:3–127:3, 114:13–120:11; D.I.

                # 82, Second Wilcox Report ¶¶ 16, 17, 21, 28, 33, 34, 38, 41, 82.

           61. The path of the flue gas from its creation in the combustion zone of the furnace
through the boiler and out the filtration systems is depicted by the green arrows (added by Dr. Fry
for illustration purposes). Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D. Regarding
Infringement, ¶¶ 56, 57.

                Objection:     Pl. PFF ¶ 61 is vague and ambiguous. Plaintiffs have not defined

                “the flue gas,” “combustion zone,” “the furnace,” “the boiler” or “the filtration

                systems,” and it is not clear how the terms are being used in this asserted fact.

                Also, the term “the flue gas” is hotly contested in this litigation. D.I. # 88,

                Amended Joint Table of Terms Requiring Construction at 2. It is not clear how

                Plaintiffs are using the term in this factual assertion. Additionally, Pl. PFF ¶ 61

                violates the Court’s Standing Order on Motions for Summary Judgment, Sec.

                I.B.6, because it simply recites Plaintiffs’ argument.

                Response:      Disputed in part. The stated proposition is true for combustion

                gases. However, the stated proposition is not true for “the flue gas.” For

                example, the record shows that flue gas is not created “in the combustion zone.”

                D.I. # 113, Def. PFF ¶ 293 (D.I. # 81, First Wilcox Report ¶ 110; D.I. # 82,

                Second Wilcox Report ¶¶ 21, 28, 33–34); D.I. # 88, Joint Amended Claim Terms;


                                                  27
                D.I. # 81, First Wilcox Report ¶¶ 98–101; D.I. # 82, Second Wilcox Report

                ¶¶ 46–47; 279 D.I. # 95, Mark Decl. (Apr. 16, 2019) Ex. 189, COMBUSTION

                ENGINEERING: A REFERENCE BOOK ON FUEL BURNING AND STEAM GENERATION

                (G. Fryling, ed., 1967), at B–13.

          62. The fly ash is carried with flue gas through the plant and is collected by the
particulate collection devices. Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D. Regarding
Infringement, ¶ 75.

                Objection:      Pl. PFF ¶ 62 is vague and ambiguous. Plaintiffs have not defined

                “[t]he fly ash,” “flue gas,” “the plant” or “the particulate collection devices,” and

                it is not clear how the terms are being used in this asserted fact, including whether

                Plaintiffs are referring to a specific accused plant or a generic plant. Also, the

                term “flue gas” is hotly contested in this litigation. D.I. # 88, Amended Joint

                Table of Terms Requiring Construction at 2.

                Response:       Undisputed based on Defendants’ understanding of “fly ash,” “flue

                gas,” and “the plant.”

          63. There are several types of particulate devices that coal-fired power plants may
use, alone or in combination. These include fabric filters, and electrostatic precipitators (ESPs),
which filter fly ash, or particulate bound mercury such as created by the invention. They also
include selective catalytic reducers (SCRs) which remove nitrous oxides. And they include flue
gas desulphurizatin systems (FGDs) which remove sulphur oxides. Dkt. 78, Opening Expert
Report of Andrew Fry, Ph.D., at 63, 65, 67 and Dkt. 81, Opening Expert Report of Jennifer
Wilcox, Ph.D., at 44, 45, 46.

                Objection:      Pl. PFF ¶ 63 is vague and ambiguous. Plaintiffs have not defined

                “fly ash” or “the invention,” and it is not clear how the terms are being used in

                this asserted fact. Further, Pl. PFF ¶ 63 violates the Court’s Standing Order on

                Motions for Summary Judgment, Sec. I.B.3, because it asserts multiple factual

                propositions within the same numbered paragraph.

                Response:       Disputed as unsupported and contrary to the evidence. Plaintiffs’

                                                    28
                cited evidence—paragraphs 44 and 46 of the First Wilcox Report—do not support

                the cited proposition. To the contrary, those paragraphs support the proposition

                that SCRs and FGDs are not particulate devices, but rather emission control

                devices. D.I. # 81, First Wilcox Report ¶¶ 44, 46.

         64. Fly ash can be used in the manufacture of cement. Dkt. 78, Opening Expert
Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 61.

                Response:      Undisputed.

        65. Coal-fired power plants sell fly ash to generate additional revenue. Dkt. 78,
Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 61.



                Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the First Fry

                Report ¶ 61—does not supported the asserted fact that fly ash generated additional

                revenue. The cited paragraph says that fly ash can be sold to cement companies,

                but makes no mention of revenue. D.I. # 78, First Fry Report ¶ 61.

         66. Activated carbon was a mercury removal process known at the time the of the
invention of the ’692 Patent. Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D. Regarding
Infringement, ¶ 66.

                Response:      Undisputed.

          67. The use of activated carbon was disfavored in part because it rendered the fly ash
less suitable for use in cement production, and thus impaired this revenue source for a plant. Dkt.
78, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 61, 66.

                Objection:     Pl. PFF ¶ 67 is vague and ambiguous. Plaintiffs have not defined

                “the fly ash” or “disfavored,” and it is not clear how those terms are being used in

                this asserted fact. Additionally, Pl. PFF ¶ 67 violates the Court’s Standing Order

                on Motions for Summary Judgment, Sec. I.B.6, because it simply recites

                Plaintiffs’ argument.

                Response:      Disputed. The use of activated carbon was not “disfavored”

                                                 29
               because it “rendered the fly ash less suitable for use in cement production, and

               thus impaired this revenue source for a plant.” Rather, the record shows that

               activated carbon is a common and cost-effective method for reducing mercury

               emissions. D.I. # 81, First Wilcox Report ¶¶ 53–54; D.I. # 66, Lokenvitz Dep.

               260:2–261:19.

        68. “Downstream” refers to a position further away from the boiler. Dkt. 78, Opening
Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 94 and fn8.

               Response:       Undisputed.

         69. “Upstream” refers to a position closer to the boiler. Dkt. 78, Opening Expert
Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 94 and fn8.

               Response:       Undisputed.

         70.




                                                30
         71.   During his deposition on December 5, 2018, Jerald Lokenvitz stated the
following:

               Q. Mr. Lokenvitz, I’m going to show you what’s been marked as Exhibit No. 8,
               which is a collection of diagrams, several diagrams together. I’ll just ask you to
               flip through those and tell me if you generally recognize -- recognize them or
               recognize where they may have come from?
               A. Yes.
               Q. And what is it?
               A. It is a cutaway of the original side view of the boiler.

Dkt. 66 (Deposition of Jerald Laverne Lokenvitz, dated December 5, 2018) at 90–91; C.
Klingman Decl. ¶ 13 (Exhibit 12) (WPL_00000717, Lokenvitz Exhibit 8).

               Response:      Undisputed that Lokenvitz answered as quoted above. That

               Lokenvitz so answered does not make the testimony admissible for all purposes,

               however.

                                                31
         72.   During his deposition on December 5, 2018, Jerald Lokenvitz stated the
following:

               Q. Okay. And in this drawing where is the combustion zone?
               A. Combustion zone would be everything that’s in the blue on up into the red.
               Q. Is it combusting down in the bottom in the funnel area, as well?
               A. If there would be unburned carbon or stuff like that that might drop out, but
               there is no combustion down there.
               Q. Okay. So the combustion is really going on somewhere above that area?
               A. Realistically, the combustion starts where the first coal nozzle blows coal in
               from a mill.
               Q. Okay. Which if I’m looking at this drawing, on both sides, roughly midway in
               that furnace, there are little green rectangles that represent those furnaces; is that
               right?
               A. If you see the man to the right side, it would be the first level up from there.
               Q. First level above from there?
               A. Yes.
               Q. Right. Okay. And -- okay. And that -- inside the wall of the furnace are what
               look like little green rectangles with little X’s in between them. Do you see those?
               A. Yes.
               Q. On both sides of the interior of the furnace wall?
               A. Yes.
               Q. And that represents the inlets from the coal pipes?
               A. Yes, the coal nozzles.
               Q. And that region is roughly where the combustion is occurring?
               A. That’s where the combustion starts, yes.

     Dkt. 66 (Deposition of Jerald Laverne Lokenvitz, dated December 5, 2018) at 191-92; C.
     Klingman Decl. ¶ 13 (Exhibit 12) (WPL_00000717, Lokenvitz Exhibit 8).

               Response:      Undisputed that Lokenvitz answered as quoted above. That

               Lokenvitz so answered does not make the testimony admissible for all purposes,

               however. Further, the quoted testimony and referenced exhibit in Pl. PFF ¶ 72

               are taken out of context. Moreover, Pl. PFF ¶ 72 purports to provide scientific,

               technical, and specialized knowledge, but Plaintiffs did not timely disclose that

               they intended to rely upon Lokenvitz as an expert on this topic. Accordingly, to

               the extent that Lokenvitz’s deposition testimony is offered to prove the location of

               the combustion zone or similar expert conclusions, this testimony should be

               excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c) & Fed. R. Evid. 702.

                                                 32
         73. The purpose of the boiler is to create steam which can be delivered to the turbine.
Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 48.

               Objection:      Pl. PFF ¶ 73 is vague and ambiguous. Plaintiffs have not defined

               “the boiler” or “the turbine,” and it is not clear how the terms are being used in

               this asserted fact.

               Response:       Disputed as unsupported. Plaintiffs’ cited evidence—the First Fry

               Report ¶ 48—does not support the asserted fact that “[t]he purpose of the boiler is

               to create steam which can be delivered to the turbine.” For example, the word

               “turbine” does not appear in the cited paragraph. D.I. # 78, First Fry Report ¶ 48.

         74. In the boiler, steam is generated when heat from the combustion process radiates
to the walls of a boiler and converts water to steam. Dkt. 78, Opening Expert Report of Andrew
Fry, Ph.D. Regarding Infringement, ¶ 57–61.

               Objection:      Pl. PFF ¶ 74 is vague and ambiguous. Plaintiffs have not defined

               “the boiler,” and it is not clear how the term is being used in this asserted fact. .

               Response:       Disputed as unsupported and contrary to the evidence. Plaintiffs’

               cited evidence—paragraphs 57–61 of the First Fry Report—does not support the

               asserted fact that “steam is generated” when heat from the combustion process

               radiates to the walls of a boiler and converts water to steam. Rather, the record

               shows that the radiated heat is used to heat steam, but that steam itself is

               generated in a steam drum. D.I. # 38-15, STEAM: ITS GENERATION AND USE, at 1-

               6.

         75. The flue gases formed in the combustion zone also play an important part of the
heating process necessary to create steam. Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D.
Regarding Infringement, ¶¶ 57–61.

               Objection:      Pl. PFF ¶ 75 is vague and ambiguous. Plaintiffs have not defined

               “the flue gases,” “the combustion zone,” or “important,” and it is not clear how

               the terms are being used in this asserted fact. Also, the term “flue gases” is hotly
                                                 33
               contested in this litigation. D.I. # 88, Amended Joint Table of Terms Requiring

               Construction at 2. It is not clear how Plaintiffs are using the term in this factual

               situation.

               Response:      Disputed. “The flue gases” are not “formed in the combustion

               zone.” D.I. # 88, Joint Amended Claim Terms; D.I. # 113, Def. PFF ¶¶ 234–241,

               293, 299 (D.I. # 38-9, Respondent Hazelmere’s Brief (Dec. 20, 2012), at 407,

               408, 413, 414; D.I. # 82, Second Wilcox Report ¶¶ 16, 21, 27, 28, 33–34); D.I. #

               81, First Wilcox Report ¶¶ 98–101, 110; D.I. # 82, Second Wilcox Report ¶¶ 27,

               46–47; D.I. # 95, Mark Decl. (Apr. 16, 2019) Ex. 189, COMBUSTION

               ENGINEERING: A REFERENCE BOOK ON FUEL BURNING AND STEAM GENERATION

               (G. Fryling, ed., 1967), at B–13).

         76. The flue gases rush upward through the furnace and on through the boiler, and as
they pass pipes suspended from the boiler ceiling down into the flue gas path, they convey heat
from the combustion to those pipes so that water/steam in these pipes is heated. Dkt. 78, Opening
Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 57–61.

               Objection:     Pl. PFF ¶ 76 is vague and ambiguous. Plaintiffs have not defined

               “[t]he flue gases,” “the furnace,” “the boiler,” “the flue gas path,” or “these

               pipes,” and it is not clear how the terms are being used in this asserted fact. Also,

               the term “the flue gases” is hotly contested in this litigation. D.I. # 88, Amended

               Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

               are using the term in this factual situation. Pl. PFF ¶ 76 also violates the Court’s

               Standing Order on Motions for Summary Judgment, Sec. I.B.3, because it asserts

               multiple factual propositions within the same numbered paragraph.

               Response:      Disputed. “The flue gases” do not “rush upward through the

               furnace. Rather, flue gas is “downstream from the combustion zone, after the


                                                 34
               combustion process is substantially complete.” D.I. # 82, Second Wilcox Report

               ¶ 33.

         77. Steam is a treatise published periodically by Babcock & Wilcox. See, e.g., Dkt.
38-15 (Steam: Its Generation and Use (“Steam”), 40th Edition.

               Response:      Undisputed.

         78. Mr. Douglas Comrie, the inventor of the Chem-Mod process used by Defendants,
agreed that Babcock & Wilcox was at one time “the largest boiler manufacturer in the world.”
Dkt. 63, Deposition Transcript of Douglas Comrie, dated February 22, 2019, at 206:15–17.

               Objection:     Pl. PFF ¶ 78 is duplicative of Pl. PFF ¶ 33.

               Response:      Undisputed to the extent “Chem-Mod Process” has the meaning

               understood in Pl. PFF ¶ 19.

         79.   During his deposition on February 22, 2019, Douglas Comrie stated the
following:

               Q. And who is Babcock & Wilcox?
               A. At one point in time they were the largest boiler manufacturer in the world.
               They made boilers for nuclear submarines, nuclear aircraft carriers.

 Dkt. 63, Deposition Transcript of Douglas Comrie, dated February 22, 2019, at 206:15–17.

               Response:      Undisputed that Comrie answered as quoted above. That Comrie

               so answered does not make the testimony admissible for all purposes, however.

         80. Defendants’ technical expert, Dr. Jennifer Wilcox, relied on Steam to explain how
a power plant and boiler operate. Dkt. 81, First Expert Report of Jennifer L. Wilcox, Ph.D., ¶ 41.

               Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the First

               Wilcox Report ¶ 41—does not support the asserted fact that Wilcox relied on

               Steam to explain how a power plant and boiler operate. Rather, paragraph 41 of

               the First Wilcox Report simply uses a figure taken from Steam as an illustrative

               tool and does not rely upon it to explain operations. D.I. # 81, First Wilcox

               Report ¶ 41.


                                                35
         81.    Steam contains the following Figure:




     Dkt. 35-15 (Steam) at pg. 15 of 29.

                Response:      Undisputed that Steam contains this figure; that does not make

                Steam or Figure 7 admissible for all purposes, however.

          82. Dr. Wilcox explained that Figure 4 from Steam, depicted below, is “an example
of typical coal-fired power plant with controls for Nox, Sox, and particulate matter removal.” Dkt.
81, First Expert Report of Jennifer L. Wilcox, Ph.D., ¶ 41; C. Klingman Decl. ¶ 11 (Exhibit 10)
(STEAM It’s Generation and Use 9 (Babcock & Wilcox eds., 41st ed. 2005, Plate 8).




                Response:      Disputed in part. Disputed that the figure depicted in Pl. PFF ¶ 82

                is “Figure 4 from Steam.” Rather, the record shows that the figure is “Figure 4”

                from Wilcox’s First Expert Report. D.I. # 81, First Wilcox Report ¶ 41.
                                                36
               Undisputed that Wilcox explained that the figure depicted in Pl. PFF ¶ 82 is “an

               example of a typical coal-fired power plant with controls for NOx, SOx, and

               particulate matter removal.”

          83. Dr. Wilcox testified that “[t]his configuration was typical as of February 2002.”
Dkt. 81, First Expert Report of Jennifer L. Wilcox, Ph.D., ¶ 41; C. Klingman Decl. ¶ 11 (Exhibit
10) (STEAM It’s Generation and Use 9 (Babcock & Wilcox eds., 41st ed. 2005, Plate 8).

               Response:       Undisputed.

         84. Combustion occurs in the area where the pulverized coal is injected into the
furnace. Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 56,
58.

               Objection:      Pl. PFF ¶ 84 is vague and ambiguous. Plaintiffs have not defined

               “the pulverized coal,” “injected,” “area,” “combustion,” or “the furnace,” and it is

               not clear how the terms are being used in this asserted fact. Also, the term

               “injected” is hotly contested in this litigation. D.I. # 88, Amended Joint Table of

               Terms Requiring Construction at 2. It is not clear how Plaintiffs are using the

               term in this factual situation.

               Response:       Disputed. Combustion takes place both in the combustion zone

               and where the pulverized coal is injected. D.I. # 81, First Wilcox Report ¶ 42.

          85. The combustion of the coal produces flue gas, which flows up in the furnace and
then on through the system. Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D. Regarding
Infringement, ¶¶ 56-57.

               Objection:      Pl. PFF ¶ 85 is vague and ambiguous. Plaintiffs have not defined

               “flue gas,” “the furnace” or “the system,” and it is not clear how the terms are

               being used in this asserted fact. Also, the term “flue gas” is hotly contested in this

               litigation. D.I. # 88, Amended Joint Table of Terms Requiring Construction at 2.

               It is not clear how Plaintiffs are using the term in this factual situation. Pl. PFF

               ¶ 85 also violates the Court’s Standing Order on Motions for Summary Judgment,

                                                 37
               Sec. I.B.3, because it asserts multiple factual propositions within the same

               numbered paragraph, and Sec. I.B.6, because it simply recites Plaintiffs’

               argument.

               Response:      Disputed. Flue gas does not “flow up in the furnace.” Rather, flue

               gas is the gas in the region from above the combustion zone through the stack

               outlet that results from the substantially-complete combustion of coal. D.I. # 88,

               Joint Amended Claim Terms; D.I. # 113, Def. PFF ¶¶ 234–244, 299 (D.I. # 38-9,

               Respondent Hazelmere’s Brief (Dec. 20, 2012), at 407, 408; D.I. # 82, Second

               Wilcox Report ¶¶ 16, 27, 28, 46, 47; D.I. # 81, First Wilcox Report ¶¶ 42, 98–

               101; D.I. # 95, Mark Decl. (Apr. 16, 2019) Ex. 189, COMBUSTION ENGINEERING:

               A REFERENCE BOOK ON FUEL BURNING AND STEAM GENERATION (G. Fryling, ed.,

               1967), at B–13); D.I. # 66, Lokenvitz Dep. 99:18–25.

         86. As the flue gas passes up and out the furnace, it passes through collections of
pipes suspended into the path of the flue gas flow. Dkt. 78, Opening Expert Report of Andrew
Fry, Ph.D. Regarding Infringement, ¶ 60.

               Objection:     Pl. PFF ¶ 86 is vague and ambiguous. Plaintiffs have not defined

               “the flue gas,” “the furnace” or “the flue gas flow,” and it is not clear how the

               terms are being used in this asserted fact. Also, the term “the flue gas” is hotly

               contested in this litigation. D.I. # 88, Amended Joint Table of Terms Requiring

               Construction at 2. It is not clear how Plaintiffs are using the term in this factual

               situation. Additionally, Pl. PFF ¶ 86 violates the Court’s Standing Order on

               Motions for Summary Judgment, Sec. I.B.6, because it simply recites Plaintiffs’

               argument.

               Response:      Disputed. Flue gas does not “pass up” the furnace.” Rather, flue

               gas is created in the region above the combustion zone, and passes through the

                                                 38
               stack outlet. D.I. # 88, Joint Amended Claim Terms; D.I. # 113, Def. PFF

               ¶¶ 234–241, 299 (D.I. # 38-9, Respondent Hazelmere’s Brief (Dec. 20, 2012), at

               407, 408; D.I. # 81, First Wilcox Report ¶¶ 42, 98–101; D.I. # 82, Second Wilcox

               Report ¶¶ 16, 27, 28, 46, 47; D.I. # 95, Mark Decl. (Apr. 16, 2019) Ex. 189,

               COMBUSTION ENGINEERING: A REFERENCE BOOK ON FUEL BURNING AND STEAM

               GENERATION (G. Fryling, ed., 1967), at B–13; D.I. # 66, Lokenvitz Dep. 99:18–

               25.

        87. These include the “Platen Secondary Superheater,” the “Intermediate Secondary
Superheater,” “Final Secondary Superheater,” and so on. Dkt. 78, Opening Expert Report of
Andrew Fry, Ph.D. Regarding Infringement, ¶ 60.

               Objection:      Pl. PFF ¶ 87 is vague and ambiguous. Plaintiffs have not defined

               “these,” and it is not clear how the terms are being used in this asserted fact.

               Additionally, Pl. PFF ¶ 87 violates the Court’s Standing Order on Motions for

               Summary Judgment, Secs. I.B.4 and I.C.1, because the citation does not correctly

               identify with specificity where in the record the evidence is located.

               Response:       Disputed as unsupported. Pl. PFF ¶ 87 is taken out of context.

               Additionally, the report cited does not stand for the proposition asserted in PFF

               ¶ 87. For example, the First Fry Report does not use the words “Platen Secondary

               Superheater,” “Intermediate Secondary Superheater,” or “Final Secondary

               Superheater.” D.I. # 78, First Fry Report.

         88. As the flue gas passes out of the boiler, it then passes through various filtration
systems. Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 62–
67.

               Objection:      Pl. PFF ¶ 88 is vague and ambiguous. Plaintiffs have not defined

               “the flue gas” or “the boiler,” and it is not clear how the terms are being used in

               this asserted fact. Also, the term “the flue gas” is hotly contested in this litigation.

                                                 39
               D.I. # 88, Amended Joint Table of Terms Requiring Construction at 2. It is not

               clear how Plaintiffs are using the term in this factual situation. Additionally, the

               cited document does not state that any particular plant contains more than one

               filtration system.

               Response:      Undisputed based on Defendants’ understanding of “flue gas” and

               if PFF ¶ 88 is understood to encompass a unit that contains just one filtration

               system

         89. The filtered flue gas then passes out the smokestack. Dkt. 78, Opening Expert
Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 57.

               Objection:     Pl. PFF ¶ 89 is vague and ambiguous. Plaintiffs have not defined

               “[t]he filtered flue gas,” and it is not clear how the term is being used in this

               asserted fact. Also, the term “flue gas” is hotly contested in this litigation.

               D.I. # 88, Amended Joint Table of Terms Requiring Construction at 2. It is not

               clear how Plaintiffs are using the term in this factual situation.

               Response:      Disputed in part. Disputed that flue gas passed “out” the

               smokestack. Rather, flue gas ceases to exist once it passes through the stack

               outlet. D.I. # 88, Joint Amended Claim Terms; D.I. # 113, Def. PFF ¶¶ 239, 265,

               284 (D.I. # 38-9, Respondent Hazelmere’s Brief (Dec. 20, 2012), at 408; D.I. #

               38-10, Decision on Appeal (Dec. 17, 2013) at 368; D.I. # 95, Mark Decl. (Apr.

               16, 2019) Ex. 189, COMBUSTION ENGINEERING: A REFERENCE BOOK ON FUEL

               BURNING AND STEAM GENERATION (G. Fryling, ed., 1967), at B–13; D.I. # 81,

               First Wilcox Report ¶¶ 100–101). Undisputed that flue gas does pass through the

               smokestack.

         90.   An illustration of what happens inside the furnace portion is shown in the figure
below:

                                                 40
C. Klingman Decl. ¶ 14 (Exhibit 13) (WPS_00005391–6160) at 5590.

         Objection:     Pl. PFF ¶ 90 is vague and ambiguous. Plaintiffs have not defined

         “[w]hat happens” or “furnace.”

         Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the manual

         for Weston’s CE Boiler at WPS_00005590—does not support the stated

         proposition that the figure depicted in Pl. PFF ¶ 90 depicts “what happens inside

         the furnace portion.” D.I. # 99, Klingman Decl. Ex. 13 at WPS_00005590; 279

         Case D.I. # 59, Hujet Dep. 97:24‒99:12. Additionally, Pl. PFF ¶ 90 purports to

         provide scientific, technical, and specialized knowledge, but Plaintiffs fail to

         support the assertion with competent expert opinion. Rather, Plaintiffs cite the

         declaration of Klingman alone to sponsor the document. Klingman does not have

         the requisite personal knowledge to testify about the topic. Nor is Klingman a

         timely disclosed or qualified expert on the topic. Accordingly, this evidence is

         inadmissible hearsay and unqualified expert opinion and should be excluded per

         Fed. R. Civ. P. 26(a)(2)(D) and 37(c), Fed. R. Evid. 702, and Fed. R. Evid. 802.


                                           41
         91.    United States Patent No. U.S. 6,206,685 contains the following figure:




     C. Klingman Decl. ¶ 32 (Exhibit 31).

                Response:      Undisputed that the patent contains the figure; that does not make

                the patent or the figure admissible for all purposes, however.

         92. Both Defendant Weston and Columbia use what are called “tangentially-fired
boilers” made by Combustion Engineering (CE). While they vary a bit in size, their overall
configuration and operation are substantially similar. This figure is taken from the manual for
Weston’s CE boiler. Boilers of this type are usually square in cross-section. Coal is injected from
each corner at an angle, which causes the combustion process to better mix. C. Klingman Decl. ¶
14 (Exhibit 13) (WPS_00005391–6160) at 5590; Dkt. 78, First Report of Dr. Fry, ¶ 60.

                Objection:     Pl. PFF ¶ 92 is vague and ambiguous. Plaintiffs have not defined

                “a bit,” “substantially similar,” “[t]his figure,” “injected” or “the combustion

                process,” and it is not clear how the terms are being used in this asserted fact.

                Also, the term “injected” is hotly contested in this litigation. D.I. # 88, Amended

                Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

                are using the term in this factual assertion. Additionally, Pl. PFF ¶ 92 violates the

                Court’s Standing Order on Motions for Summary Judgment, Sec. I.B.3, because it

                asserts multiple factual propositions within the same numbered paragraph.

                Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’
                                                  42
                cited evidence—the manual for Weston’s CE Boiler at WPS_00005590 and the

                First Fry Report at ¶ 60—does not support the stated proposition that the boilers

                at issue in the litigation are “substantially similar” or that “these boilers are large,

                generally having a square cross-section 50ft on each side, and being about 120

                feet tall.” Rather, the record shows coal is injected from each corner at an angle,

                which causes the combustion process to better mix. D.I. # 99, Klingman Decl.

                Ex. 13 at WPS_00005590; D.I. # 78, First Fry Report ¶ 60. Nor do Plaintiffs

                offer any evidence to support their assertion that Defendant Columbia also “use[s]

                what are called ‘tangentially-fired boilers’ made by Combustion Engineering

                (CE).” Finally, the manual for Weston’s CE Boiler is inadmissible hearsay and

                should be excluded per Fed. R. Evid. 802.

          93. In the figure on the left, the combustion process is illustrated to show that it is a
swirling fireball where the coal is combusting in the boiler (in the combustion zone of the boiler’s
furnace) which contains: (1) combusting pulverized coal; (2) air which was used to inject the
pulverized coal; (3) and the flue gas resulting from the combustion, which contains a mix of
gaseous byproducts; and (4) solid residual byproducts of combustion, which include heavier
residual products called “bottom ash” and lighter residual products called “fly ash.” The flue gas
permeates every part of the furnace and the boiler. Dkt. 78, First Report of Dr. Fry, ¶¶ 49-51.

                Objection:      Pl. PFF ¶ 93 is vague and ambiguous. Plaintiffs have not

                identified any figure or defined “the figure on the left,” “the combustion process,”

                “where the coal is combusting in the boiler,” “the combustion zone of the boiler’s

                furnace,” “inject,” “the flue gas,” “the combustion,” “the furnace” or “the boiler,”

                and it is not clear how the terms are being used in this asserted fact. Also, the

                terms “inject” and “flue gas” are hotly contested in this litigation. D.I. # 88,

                Amended Joint Table of Terms Requiring Construction at 2. It is not clear how

                Plaintiffs are using the terms in this factual assertion. Additionally, Pl. PFF ¶ 93

                violates the Court’s Standing Order on Motions for Summary Judgment, Sec.

                                                   43
          I.B.3, because it asserts multiple factual propositions within the same numbered

          paragraph, Sec. I.B.6, because it simply recites Plaintiffs’ argument, and Secs.

          I.B.4 and I.C.1, because the citation does not correctly identify with specificity

          where in the record the evidence is located.

          Response:      Disputed as unsupported. Plaintiffs’ cited evidence—paragraphs

          49–51 of the First Fry Report—does not support the stated proposition. The cited

          paragraphs do not appear to refer to the figure referenced in Pl. PFF ¶ 93.

   94.    Steam depicts the following figure (“Steam Figure 15”):




C. Klingman Decl. ¶ 11 (Exhibit 10) (Steam), pg. 6-19.

          Response:      Undisputed that Steam contains Figure 15; that does not make

          Steam or Figure 15 admissible for all purposes, however.

   95.    Steam Figure 15 is titled “Numerical modeling results of furnace temperature

                                           44
profiles for a typical 775 MW bituminous coal-fired boiler.” C. Klingman Decl. ¶ 11 (Exhibit 10)
(Steam), pg. 6-19.

               Response:       Undisputed that Steam Figure 15 is so titled; that does not make

               Steam or Figure 15 admissible for all purposes, however.

        96. Steam Figure 15 depicts the range of temperatures of flue gas in the boiler. C.
Klingman Decl. ¶ 11 (Exhibit 10) (Steam), pg. 6-19.

               Objection:      Pl. PFF ¶ 96 is vague and ambiguous because Plaintiffs have not

               defined “flue gas” or “the boiler,” and it is not clear how the terms are being used

               in this asserted fact. Also, the term “flue gas” is hotly contested in this litigation.

               D.I. # 88, Amended Joint Table of Terms Requiring Construction at 2. It is not

               clear how Plaintiffs are using the term in this factual assertion.

               Response:       Disputed as unsupported and contrary to the evidence. Plaintiffs’

               cited evidence—Steam at 6–19—does not support the stated proposition that

               “Steam Figure 15 depicts the range of temperatures of flue gas in the boiler.”

               Additionally, Plaintiffs have not offered competent testimony to support the stated

               proposition. Pl. PFF ¶ 96 purports to provide scientific, technical, and specialized

               knowledge, but Plaintiffs fail to support the assertion with competent expert

               opinion. Rather, Plaintiffs cite the declaration of Klingman and an unsponsored

               exhibit. Klingman does not have the requisite personal knowledge to testify about

               the topic. Nor is Klingman a timely disclosed or qualified expert on the topic.

               Accordingly, this evidence is inadmissible hearsay and unqualified expert opinion

               and should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c), Fed. R. Evid.

               702, and Fed. R. Evid. 802.

         97. Columbia Unit 1’s boiler is a tangentially-fired boiler. Dkt. 78, Opening Expert
Report of Andrew Fry, Ph.D. Regarding Infringement at ¶ 165.

               Response:       Undisputed.
                                                 45
          98. The following figure (“Figure 7”) is from the publication titled “CFD
Investigation of Combustion in 660MW Tangential Fired Boiler.” C. Klingman Decl. ¶ 12
(Exhibit 11) (“AshishFande Article”), pg. 904.

                Response:      Undisputed that “CFD Investigation of Combustion in 660MW

                Tangential Fired Boiler” contains Figure 7; that does not make that publication or

                Figure 7 admissible for all purposes, however.

          99. Figure 7 is titled “Fig.7. Temperature fields in a coal fired furnace (a) along
vertical section (b) along horizontal section.” C. Klingman Decl. ¶ 12 (Exhibit 11) (“AshishFande
Article”), pg. NALC01062784.

                Response:      Undisputed that “CFD Investigation of Combustion in 660MW

                Tangential Fired Boiler” Figure 7 is so titled; that does not make that publication

                or Figure 7 admissible for all purposes, however.

        100. Figure 7 depicts the flue gas temperature profile in a tangentially-fired boiler. C.
Klingman Decl. ¶ 12 (Exhibit 11 (“AshishFande Article”), pg. NALC01062784.

                Objection:     Pl. PFF ¶ 100 is vague and ambiguous because Plaintiffs have not

                defined “Figure 7” or the “flue gas temperature profile,” and it is not clear how

                the terms are being used in this asserted fact. Also, the term “flue gas” is hotly

                contested in this litigation. D.I. # 88, Amended Joint Table of Terms Requiring

                Construction at 2. It is not clear how Plaintiffs are using the term in this factual

                assertion.

                Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the

                AshishFande Article at NALC01062784—does not support the stated proposition

                that “Figure 7 depicts the flue gas temperature profile in a tangentially-fired

                boiler.” Additionally, Pl. PFF ¶ 90 purports to provide scientific, technical, and

                specialized knowledge, but Plaintiffs fail to support the assertion with competent

                expert opinion. Rather, Plaintiffs cite the declaration of Klingman and an

                unsponsored exhibit. Klingman does not have the requisite personal knowledge
                                                  46
                to testify about the topic. Nor is Klingman a timely disclosed or qualified expert

                on the topic. Accordingly, this evidence is inadmissible hearsay and unqualified

                expert opinion and should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c),

                Fed. R. Evid. 702, and Fed. R. Evid. 802.

          101. The following figure (“Figure 6”) is from the publication titled “CFD
Investigation of Combustion in 660MW Tangential Fired Boiler.” C. Klingman Decl. ¶ 12
(Exhibit 11) (“AshishFande Article”), pg. 902




                Response:       Undisputed that “CFD Investigation of Combustion in 660MW

                Tangential Fired Boiler” contains Figure 6; that does not make that publication or

                Figure 6 admissible for all purposes, however.

          102. Figure 6 is titled “Fig. 6. Streamline of the flue gas and coal particle (a) isometric
view (b) top view.” C. Klingman Decl. ¶ 12 (Exhibit 11) (“AshishFande Article”), pg. 902.

                Response:       Undisputed that “CFD Investigation of Combustion in 660MW

                Tangential Fired Boiler” Figure 6 is so titled; that does not make that publication

                or Figure 6 admissible for all purposes, however.

        103. Figure 6 depicts the flue gas in the furnace. C. Klingman Decl. ¶ 12 (Exhibit 11)
(“AshishFande Article”), pg. 902.

                Objection:      Pl. PFF ¶ 103 is vague and ambiguous because Plaintiffs have not

                defined “Figure 6,” “the flue gas” or “the furnace,” and it is not clear how the

                                                  47
                 terms are being used in this asserted fact. Also, the term “the flue gas” is hotly

                 contested in this litigation. D.I. # 88, Amended Joint Table of Terms Requiring

                 Construction at 2. It is not clear how Plaintiffs are using the term in this factual

                 assertion.

                 Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the

                 AshishFande Article at 902—does not support the stated proposition that “Figure

                 6 depicts the flue gas in the furnace.” Additionally, Pl. PFF ¶ 103 purports to

                 provide scientific, technical, and specialized knowledge, but Plaintiffs fail to

                 support the assertion with competent expert opinion. Rather, Plaintiffs cite the

                 declaration of Klingman and an unsponsored exhibit. Klingman does not have the

                 requisite personal knowledge to testify about the topic. Nor is Klingman a timely

                 disclosed or qualified expert on the topic. Accordingly, this evidence is

                 inadmissible hearsay and unqualified expert opinion and should be excluded per

                 Fed. R. Civ. P. 26(a)(2)(D) and 37(c), Fed. R. Evid. 702, and Fed. R. Evid. 802.

           104. Below is Fig. 5 (Wilcox Exh. 6 from Himiachandra) depicting path lines in the
furnace.




     C. Klingman Decl. ¶ 5 (Exhibit 4) (“Himianchandra), Fig. 6.
                                                   48
       Objection:      Pl. PFF ¶ 104 is vague and ambiguous because Plaintiffs have not

       defined “path lines” or “the furnace,” and it is not clear how the terms are being

       used in this asserted fact.

       Response:       Undisputed that Himianchandra contains a Figure 6; that does not

       make that publication or Figure 6 admissible for all purposes, however.

       Additionally, Pl. PFF ¶ 104 is disputed in that it purports to provide scientific,

       technical, and specialized knowledge, but Plaintiffs fail to support the assertion

       with competent expert opinion. Rather, Plaintiffs cite the declaration of

       Klingman and an unsponsored exhibit. Klingman does not have the requisite

       personal knowledge to testify about the topic. Nor is Klingman a timely disclosed

       or qualified expert on the topic. Accordingly, this evidence is inadmissible

       hearsay and unqualified expert opinion and should be excluded per Fed. R. Civ. P.

       26(a)(2)(D) and 37(c), Fed. R. Evid. 702, and Fed. R. Evid. 802.

105.




                                         49
106.




       50
          107. Pulverized Refined Coal injected by the lowest injector will combust there, and
the resulting flue gas will necessarily flow up past the higher injectors. Dkt. 78 (Opening Expert
Report of Andrew Fry, Ph.D. Regarding Infringement) at ¶¶ 165-167.

                Objection:     Pl. PFF ¶ 107 is vague and ambiguous because Plaintiffs have not

                defined “Pulverized Refined Coal,” “injected,” “combust,” or “the resulting flue

                gas,” and it is not clear how the terms are being used in this asserted fact. Also,

                the terms “flue gas” and “injected” are hotly contested in this litigation. D.I. # 88,

                Amended Joint Table of Terms Requiring Construction at 2. It is not clear how

                Plaintiffs are using the terms in this factual assertion. Furthermore, Pl. PFF ¶ 107

                violates the Court’s Standing Order on Motions for Summary Judgment, Sec.

                I.B.3, because it asserts multiple factual propositions within the same numbered

                paragraph, and Sec. I.B.6, because it simply recites Plaintiffs’ argument.

                Response:      Disputed.




        108. Coal-fired power plants are a key part of the nation’s electric power. Dkt. 78,
Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement at ¶ 75.

                Response:      Undisputed with Defendants’ understanding that “ the nation’s

                electric power” refers to “the nation’s electric power supply.”


                                                  51
         109. Coal-fired power plants are one of the nation’s largest sources of mercury
emissions. Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement at ¶¶
71, 75.

                Response:       Disputed as unsupported. The First Fry Report does not provide a

                source for the statement that coal-fired power plants are one of the nation’s largest

                sources of mercury emissions. Accordingly, the cited opinion is unreliable and

                should be excluded per Fed. R. Evid. 702.

          110. Mercury is contained at various concentrations in native coal used by power
plants. Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement at ¶ 66, 68;
Dkt. 81, First Expert Report of Jennifer L. Wilcox, Ph.D. at ¶ 49.

                Response:       Undisputed.

         111. As coal is combusted, mercury is released into the flue gas in its elemental form,
which is very difficult to capture. Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D.
Regarding Infringement at ¶ 66.

                Objection:      Pl. PFF ¶ 111 is vague and ambiguous because Plaintiffs have not

                defined “the flue gas” or “difficult,” and it is not clear how the terms are being

                used in this asserted fact. Also, the term “flue gas” is hotly contested in this

                litigation. D.I. # 88, Amended Joint Table of Terms Requiring Construction at 2.

                It is not clear how Plaintiffs are using the term in this factual assertion.

                Furthermore, Pl. PFF ¶ 111 violates the Court’s Standing Order on Motions for

                Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

                within the same numbered paragraph.

                Response:       Disputed. The product formed upon combustion is combustion

                gas, not flue gas. The record shows that flue gas is not created in the combustion

                zone. D.I. # 81, First Wilcox Report ¶¶ 42‒43, 98–101; D.I. # 82, Second Wilcox

                Report ¶ 46.

         112. Mercury emitted from a power plant stack will stay in the atmosphere until it is
eventually converted to an oxidized form, is captured by moisture, precipitates and is collected in
                                                  52
waterways where it is further converted to an organometallic and metabolized by fish. Dkt. 78,
Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement at ¶ 66.

               Objection:     Pl. PFF ¶ 112 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

               within the same numbered paragraph.

               Response:      Disputed as unsupported and contrary to the evidence. The First

               Fry Report indicated that not all mercury emitted from a power plant will

               eventually be converted to an organometallic, some will be converted to

               methylmercury. D.I. # 78, First Fry Report ¶ 72. Moreover, the record does not

               support that all mercury emitted from power plants stacks will be metabolized by

               fish.

        113. Mercury can be toxic to humans. Dkt. 78, Opening Expert Report of Andrew Fry,
Ph.D. Regarding Infringement at ¶ 66.

               Response:      Undisputed.

         114. The Environmental Protection Agency has discussed the toxicity of mercury:

               The United States Environmental Protection Agency (EPA) in its Utility Air
               Toxins Report to Congress-February 1998 concluded that “mercury from coal-
               fired power plants is a serious concern. Power plants account for about 52 tons of
               annual manmade mercury emissions in the country.” The report states that EPA
               has been unable to identify any currently feasible, commercially available
               technology for reducing these emissions. It recommends “further evaluation of
               potential control strategies” (see www.epa.gov/region2/heath/mercury.htm).

               The United States Department of Energy (DOE) indicated that it “wants
               to develop a wider array of mercury control options for power plants that
               can reliably reduce emissions by 50 to 70% by 2005 and 90% by 2010.”
               (See www.netl.doe.gov/publications/press/2001/tl_mercuryse12.html)

     Dkt. 38-1, ’692 Patent, 1:10-26.

               Response:      Undisputed that the patent contains the statement from the EPA;

               that does not make the patent or the statement admissible for all purposes,

               however.
                                                53
          115. The invention of the ’692 Patent addresses the problem that it is difficult to filter
and remove elemental mercury found in flue gas in a way that did not require adding expensive
particulate collection systems or plant modifications, and did not render the resulting fly ash
unusable for cement manufacture. Dkt. 38-1, ’692 Patent, 1:10–3:52.

                Objection:      Pl. PFF ¶ 115 is vague and ambiguous because Plaintiffs have not

                defined “flue gas” or “the resulting fly ash,” and it is not clear how the terms are

                being used in this asserted fact. Also, the term “flue gas” is hotly contested in this

                litigation. D.I. # 88, Amended Joint Table of Terms Requiring Construction at 2.

                It is not clear how Plaintiffs are using the term in this factual assertion.

                Additionally, Pl. PFF ¶ 115 violates the Court’s Standing Order on Motions for

                Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

                within the same numbered paragraph, and Sec. I.B.6, because it simply recites

                Plaintiffs’ argument.

                Response:       Disputed. The ’692 Patent does not cover an innovative process

                because the ’692 Patent claims are directed to natural phenomena for which there

                is no innovative process and there is no new or non-obvious invention claimed in

                that patent. D.I. # 113, Def. PFF ¶ 342 (D.I. # 38-1, ’692 Patent at Abstract,

                Claims 1 and 19; D.I. # 38-3, Oehr Decl. (May 17, 2016) ¶ 7); D.I. # 113, Def.

                PFF ¶¶ 443‒448 (D.I. # 81, First Wilcox Report ¶¶ 154, 207, 210; D.I. # 79,

                Second Fry Report ¶¶ 168, 217). Additionally, Pl. PFF ¶ 115 purports to provide

                scientific, technical, and specialized knowledge, but Plaintiffs fail to support the

                assertion with competent expert opinion. Rather, Plaintiffs cite the ’692 Patent,

                which is not sponsored by sworn testimony. Accordingly, this evidence is an

                undisclosed and unqualified expert opinion and should be excluded per Fed. R.

                Civ. P. 26(a)(2)(D) and 37(c). Finally, that the patent contains this assertion does


                                                  54
                not make the patent or the assertion admissible for all purposes.

         116. Mr. Oehr, the inventor of the ’692 Patent, is a scientist with over thirty years of
experience in chemical and electrochemical research and development. Dkt. 38-3, Declaration of
Klaus Oehr, ¶¶ 1–3; Dkt. 69, Deposition Transcript of Klaus H. Oehr, dated January 17, 2019 at
17:23-18:10; Declaration of C. Klingman at ¶¶ 15-19 (Exhibits 14-18) (Oehr Exhibits 12–16).

                Objection:     Pl. PFF ¶ 116 violates the Court’s Standing Order on Motions for

                Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

                within the same numbered paragraph.

                Response:      Disputed in part. Disputed that Oehr is the inventor of the ’692

                Patent. Oehr is the named inventor of the ’692 Patent, not the inventor of the

                purported claimed invention. D.I. # 38-1, ’692 Patent. Undisputed that Oehr is a

                scientist with over 30 years of experience in chemical and electrochemical

                research and development.

         117. Mr. Oehr is the inventor of numerous chemical products and processes. Dkt. 38-
3, Declaration of Klaus Oehr, ¶¶ 1–3; Dkt. 69, Deposition Transcript of Klaus H. Oehr, dated
January 17, 2019 at 17:23-18:10; Declaration of C. Klingman at ¶¶ 15-19 (Exhibits 14-18) (Oehr
Exhibits 12–16).

                Response:      Disputed as unsupported. Oehr is the named inventor of some

                patents, but there is no evidence that Oehr invented “numerous chemical products

                and processes.” D.I. # 99, Klingman Decl. Exs. 14‒18, ¶¶ 15–19 (Oehr Exhibits

                12–16).

           118. While working on the development of other pollution controls for flue gases, Mr.
Oehr conceived that molecular halogens, including molecular bromine (Br2), will combine with
elemental mercury to form mercuric bromide (HgBr2), and that mercuric bromide will adsorb to
alkaline solid particles, which then can be more easily filtered out of the flue gas by the power
plant’s filtration systems. Dkt. 38-1, ’692 Patent at 1:10–3:52; Dkt. 38-3, Declaration of Klaus
Oehr at ¶¶ 4–5.

                Objection:     Pl. PFF ¶ 118 violates the Court’s Standing Order on Motions for

                Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

                within the same numbered paragraph.
                                                 55
                Response:      Disputed as unsupported. Oehr did not conceive of the chemistry

                behind the ’692 Patent because the ’692 Patent claims are directed to natural

                phenomena for which there is no inventor and there is no new or non-obvious

                invention claimed in that patent. D.I. # 113, Def. PFF ¶ 342 (D.I. # 38-1, ’692

                Patent at Abstract, Claims 1 and 19; D.I. # 38-3, Oehr Decl. (May 17, 2016) ¶ 7);

                D.I. # 113, Def. PFF ¶¶ 443‒448 (D.I. # 81, First Wilcox Report ¶¶ 154, 207, 210;

                D.I. # 79, Second Fry Report ¶¶ 168, 217). Additionally, Pl. PFF ¶ 118 purports

                to provide scientific, technical, and specialized knowledge, but Plaintiffs fail to

                support the assertion with competent expert opinion. Rather, Plaintiffs cite to the

                declaration of Oehr, who is not a timely disclosed or qualified expert on the topic.

                Accordingly, this evidence should be excluded per Fed. R. Civ. P. 26(a)(2)(D)

                and 37(c) & Fed. R. Evid. 702.

         119. Mr. Oehr realized that molecular halogens, such as molecular bromine, are highly
corrosive, and injecting molecular bromine into flue gas contributes to corrosion within the power
plant. Dkt. 35-3, Declaration of Klaus Oehr.

                Objection:     Pl. PFF ¶ 119 is vague and ambiguous because Plaintiffs have not

                defined “highly corrosive,” “injecting,” or “flue gas,” and it is not clear how the

                terms are being used in this asserted fact. Also, the terms “injecting” and “flue

                gas” are hotly contested in this litigation. D.I. # 88, Amended Joint Table of

                Terms Requiring Construction at 2. It is not clear how Plaintiffs are using the

                terms in this factual assertion. Furthermore, Pl. PFF ¶ 119 violates the Court’s

                Standing Order on Motions for Summary Judgment, Sec. I.B.3, because it asserts

                multiple factual propositions within the same numbered paragraph, and Secs.

                I.B.4 and I.C.1, because the citation does not identify with specificity where in the

                record the evidence is located.

                                                  56
                Response:      Disputed as unsupported. The evidence cited—the declaration of

                Oehr—does not demonstrate that “molecular halogens, such as molecular

                bromine, are highly corrosive, and injecting molecular bromine into flue gas

                contributes to corrosion within the power plant.” For example, neither the word

                “corrosive” nor the word “corrosion” appear in the declaration. D.I. # 38-3, Decl.

                of Oehr. Additionally, Pl. PFF ¶ 119 purports to provide scientific, technical, and

                specialized knowledge, but Plaintiffs fail to support the assertion with competent

                expert opinion. Rather, Plaintiffs cite to the declaration of Oehr, who is not a

                timely disclosed or qualified expert on the topic. Accordingly, this evidence

                should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c).

           120. Part of Mr. Oehr’s inventive process covered by the ’692 Patent claims was to
inject a “thermolabile molecular bromine precursor.” See, e.g., Dkt. 38-1, ’692 Patent at claim 1
and claim 19; Dkt. 38-3, Declaration of Klaus Oehr at ¶ 4.

                Objection:     Pl. PFF ¶ 120 is vague and ambiguous because Plaintiffs have not

                defined “inject,” and it is not clear how the term is being used in this asserted fact.

                Also, the term “inject” is hotly contested in this litigation. D.I. # 88, Amended

                Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

                are using the term in this factual assertion. Further, Pl. PFF ¶ 120 is vague and

                ambiguous because it lacks a comprehensible sentence structure. Finally, Pl. PFF

                ¶ 120 violates the Court’s Standing Order on Motions for Summary Judgment,

                Sec. I, because it uses legal characterization with a reference to the “inventive

                process covered by the ’692 Patent claims.”

                Response:      Disputed as unsupported and contrary to the evidence. The ’692

                Patent does not cover an innovative process, because the ’692 Patent claims are

                directed to natural phenomena for which there is no innovative process, and there

                                                  57
               is no new or non-obvious invention claimed in that patent. D.I. # 113, Def. PFF

               ¶ 342 (D.I. # 38-1, ’692 Patent at Abstract, Claims 1 and 19; D.I. # 38-3, Oehr

               Decl. (May 17, 2016) ¶ 7); D.I. # 113, Def. PFF ¶¶ 443‒448 (D.I. # 81, First

               Wilcox Report ¶¶ 154, 207, 210; D.I. # 79, Second Fry Report ¶¶ 168, 217).

               Additionally, Pl. PFF ¶ 120 purports to provide scientific, technical, and

               specialized knowledge, but Plaintiffs fail to support the assertion with competent

               expert opinion. Rather, Plaintiffs cite to the ’692 Patent and the declaration of

               Oehr, neither of which are timely disclosed or qualified expert opinions on the

               topic. Accordingly, this evidence should be excluded per Fed. R. Civ. P.

               26(a)(2)(D) and 37(c) and Fed. R. Evid. 702.

          121. The parties agreed that “thermolabile molecular bromine precursor” is “a bromide
compound that decomposes at flue gas temperatures typical of coal-fired power plants which will
lead to and result in the formation of molecular bromine (Br2).” Dkt. 88, Amended Joint Table of
Terms Requiring Construction at p. 3.

               Response:      Undisputed.

        122. The term “thermolabile” simply refers to a compound that breaks down, or
decomposes, under heat. In the Reexamination of the ’692 Patent, the Patent and Trademark
Appeal Board adopted the definition provided by Webster’s Third New International Dictionary
2373 (1993), which provides: “unstable when heated.” Dkt 38-10, Plaintiffs’ Second Amended
Complaint, Exhibit F, p. 362.

               Objection:     Pl. PFF ¶ 122 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

               within the same numbered paragraph.

               Response:      Disputed as unsupported by admissible evidence. To the extent

               Webster’s Third New International Dictionary is offered to prove the meaning of

               the word “thermolabile,” the evidence is inadmissible hearsay and should be

               excluded per Fed. R. Evid. 802.


                                                 58
         123. The innovative process of the ’692 Patent involves the injection into flue gas of a
molecular bromine precursor, which is thermolabile at flue gas temperatures, so that the precursor
will decompose, and the results of the decomposition will lead to and result in the formation of
molecular bromine. Dkt. 38-1, ’692 Patent at claims 1 and 19; Dkt. 38-3, Declaration of Klaus
Oehr at ¶¶ 4–6.

                Objection:      Pl. PFF ¶ 123 is vague and ambiguous because Plaintiffs have not

                defined “injection,” “flue gas,” “molecular bromine precursor,” “thermolabile,” or

                “flue gas temperatures,” and it is not clear how the terms are being used in this

                asserted fact. Also, the terms “injection” and “flue gas” are hotly contested in this

                litigation. D.I. # 88, Amended Joint Table of Terms Requiring Construction at 2.

                It is not clear how Plaintiffs are using the term in this factual assertion.

                Furthermore, Pl. PFF ¶ 123 violates the Court’s Standing Order on Motions for

                Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

                within the same numbered paragraph, and Sec. I.B.6, because it simply recites

                purported expert testimony and Plaintiffs’ argument.

                Response:       Disputed as unsupported and contrary to the evidence. The

                innovative process of the ‘692 Patent is set forth in the claims. Pl. PFF ¶ 123 does

                not quote the language of any claim and Plaintiffs’ summary of the claims is out

                of context and incomplete. The relevant sections of claim 19 read, “bromide

                compound that is a thermolabile molecular bromine precursor.” D.I. # 38-1, ‘692

                Patent, at Claim 19. Moreover, the ’692 Patent does not cover an innovative

                process, because the ’692 Patent claims are directed to natural phenomena for

                which there is no innovative process, and there is no new or non-obvious

                invention claimed in that patent. D.I. # 113, Def. PFF ¶ 342 (D.I. # 38-1, ’692

                Patent at Abstract, Claims 1 and 19; D.I. # 38-3, Decl. of Oehr (May 17, 2016)

                ¶ 7); D.I. # 113, Def. PFF ¶¶ 443‒448 (D.I. # 81, First Wilcox Report ¶¶ 154, 207,

                                                  59
                210; D.I. # 79, Second Fry Report ¶¶ 168, 217). Additionally, Pl. PFF ¶ 123

                purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

                fail to support the assertion with competent expert opinion. Rather, Plaintiffs cite

                to the ’692 Patent and the declaration of Oehr, neither of which are timely

                disclosed or qualified expert opinions on the topic. Accordingly, this evidence

                should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c).

          124. In turn, this molecular bromine will combine with the elemental mercury in the
flue gas to form mercuric bromide, which then will adsorb onto provided solid alkaline particles.
Dkt. 38-1, ’692 Patent at claims 1 and 19; Dkt. 38-3, Declaration of Klaus Oehr at ¶¶ 4–6.

                Objection:     Pl. PFF ¶ 124 is vague and ambiguous because Plaintiffs have not

                defined “this molecular bromine” or “the flue gas,” and it is not clear how the

                terms are being used in this asserted fact. Also, the term “the flue gas” is hotly

                contested in this litigation. D.I. # 88, Amended Joint Table of Terms Requiring

                Construction at 2. It is not clear how Plaintiffs are using the term in this factual

                assertion. Additionally, Pl. PFF ¶ 124 violates the Court’s Standing Order on

                Motions for Summary Judgment, Sec. I.B.3, because it asserts multiple factual

                propositions within the same numbered paragraph, and Sec. I.B.6, because it

                simply recites a purported expert’s opinion and Plaintiffs’ argument.

                Response:      Disputed as unsupported by admissible evidence. Pl. PFF ¶ 124

                purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

                fail to support the assertion with competent expert opinion. Rather, Plaintiffs cite

                to the ’692 Patent and the declaration of Oehr, neither of which are timely

                disclosed or qualified expert opinions on the topic. Accordingly, this evidence

                should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c).

         125. These mercury containing particles then can be successfully from the flue gas by

                                                  60
the particulate collection devices. Dkt. 38-1, ’692 Patent at claims 1 and 19; Dkt. 38-3,
Declaration of Klaus Oehr at ¶¶ 4–6.

                Objection:     Pl. PFF ¶ 125 is vague and ambiguous because Plaintiffs have not

                defined “[t]hese mercury containing particles,” “the flue gas,” or “the particulate

                collection devices,” and it is not clear how the terms are being used in this

                asserted fact. Further, Pl. PFF ¶ 125 is vague and ambiguous because it lacks a

                comprehensible structure. Also, the term “the flue gas” is hotly contested in this

                litigation. D.I. # 88, Amended Joint Table of Terms Requiring Construction at 2.

                It is not clear how Plaintiffs are using the term in this factual assertion. Finally,

                Pl. PFF ¶ 125 violates the Court’s Standing Order on Motions for Summary

                Judgment, Sec. I.B.6 because it simply recites a purported expert’s opinion.

                Response:      PFF ¶ 125 is unintelligible; therefore, Defendants are unable to

                respond. Additionally, Pl. PFF ¶ 125 purports to provide scientific, technical, and

                specialized knowledge, but Plaintiffs fail to support the assertion with competent

                expert opinion. Rather, Plaintiffs cite to the ’692 Patent and the declaration of

                Oehr, neither of which are timely disclosed or qualified expert opinions on the

                topic. Accordingly, this evidence should be excluded per Fed. R. Civ. P.

                26(a)(2)(D) and 37(c).

         126. The invention disclosed in the ’692 Patent allows for the removal of mercury
from the emissions of a coal fired power plant. Dkt. 38-1, ’692 Patent at claims 1 and 19; Dkt. 38-
3, Declaration of Klaus Oehr at ¶¶ 4–6.

                Objection:     Pl. PFF ¶ 126 is vague and ambiguous because Plaintiffs have not

                defined “[t]he invention disclosed in the ’692 Patent,” and it is not clear how the

                term is being used in this asserted fact. Additionally, Pl. PFF ¶ 126 violates the

                Court’s Standing Order on Motions for Summary Judgment, Sec. I.B.6, because it


                                                  61
                simply recites a purported expert’s opinion and Plaintiffs’ argument.

                Response:      Disputed. The ’692 Patent does not cover an innovative process

                because the ’692 Patent claims are directed to natural phenomena for which there

                is no innovative process and there is no new or non-obvious invention claimed in

                that patent. D.I. # 113, Def. PFF ¶ 342 (D.I. # 38-1, ’692 Patent at Abstract,

                Claims 1 and 19; D.I. # 38-3, Oehr Decl. (May 17, 2016) ¶ 7); D.I. # 113, Def.

                PFF ¶¶ 443‒448 (D.I. # 81, First Wilcox Report ¶¶ 154, 207, 210; D.I. # 79,

                Second Fry Report ¶¶ 168, 217). Further, nothing in the ’692 Patent “allows” for

                the removal of mercury, because there is no cited evidence to the process actually

                being used to remove mercury in a coal-fired power plant. Additionally, Pl. PFF

                ¶ 126 purports to provide scientific, technical, and specialized knowledge, but

                Plaintiffs fail to support the assertion with competent expert opinion. Rather,

                Plaintiffs cite to the ’692 Patent and the declaration of Oehr, neither of which are

                timely disclosed or qualified expert opinions on the topic. Accordingly, this

                evidence should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c).

         127. In general, the claimed process of claim 1 and 19 can be thought of as involving
five main steps: (1) injection of the thermolabile molecular bromine precursor into flue gas; (2)
decomposition of that precursor in flue gas; (3) formation from at least some of the decomposed
precursor of what ultimately is molecular bromine; (4) reaction (i.e., oxidation) of the elemental
mercury in the flue gas with the molecular bromine to form mercuric bromide (HgBr2); and (5)
adsorption of at least a portion of the mercuric bromide by alkaline solid particles that have been
provided in the flue gas. Dkt. 79, Rebuttal Expert Report of Dr. Andrew Fry Regarding Validity,
¶¶ 165-166; Dkt. 80, Reply Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 79.

                Objection:     Pl. PFF ¶ 127 is vague and ambiguous because Plaintiffs have not

                defined “injection,” “flue gas,” “the flue gas,” or “a portion,” and it is not clear

                how the terms are being used in this asserted fact. Also, the terms “injection,”

                “flue gas,” and “the flue gas” are hotly contested in this litigation. D.I. # 88,


                                                  62
                Amended Joint Table of Terms Requiring Construction at 2. It is not clear how

                Plaintiffs are using the terms in this factual assertion. Additionally, Pl. PFF ¶ 127

                violates the Court’s Standing Order on Motions for Summary Judgment, Sec.

                I.B.3, because it asserts multiple factual propositions within the same numbered

                paragraph, and I.B.6, because it simply recites Plaintiffs’ argument.

                Response:      Disputed as unsupported. The requirements of the claims of the

                ’692 Patent are set forth in those claims. Pl. PFF ¶ 127 does not quote the

                language of any claim and uses language not present in the claims. D.I. # 38-1,

                ’692 Patent. Undisputed that this represents Plaintiffs’ position in the litigation.

          128. From the time flue gas is created in the boiler from combustion of the coal, the
flue gas is roaring downstream and passes through the boiler in a matter of seconds. Dkt. 78,
Initial Expert of Dr. Andrew Fry Regarding Infringement, ¶ 170.

                Objection:     Pl. PFF ¶ 128 is vague and ambiguous because Plaintiffs have not

                defined “flue gas,” “the boiler,” “the flue gas,” or “roaring,” and it is not clear

                how the terms are being used in this asserted fact. Also, the terms “flue gas” and

                “the flue gas” are hotly contested in this litigation. D.I. # 88, Amended Joint

                Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs are

                using the terms in this factual assertion. Additionally, Pl. PFF ¶ 128 violates the

                Court’s Standing Order on Motions for Summary Judgment, Sec. I.B.6, because it

                simply recites Plaintiffs’ argument.

                Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’

                cited evidence—the First Fry Report at ¶ 170—does not support the stated

                proposition. Pl. PFF ¶ 128 does not cite any source to support the assertion that

                “flue gas is created in the boiler from combustion of the coal” or that the “flue gas

                is roaring downstream and passes through the boiler in a matter of seconds.”

                                                  63
                Rather, the paragraph cited says, “[m]oreover, in the EERC report relied on by

                Defendant Columbia and Defendant Portage in order to qualify for the Section 45

                tax credit, the EERC also considered the coal combustion gas in the boiler to be

                flue gas. PORTAGE_00000847-881 at 859.” D.I. # 78, First Fry Report ¶ 169.

         129. The decomposition, reactions and adsorption that are part of the process claimed
by the ’692 Patent all take at least some time, and thus it would be understood by a person of
ordinary skill in the art that they will not occur at the same physical location in the plant. Dkt. 79,
Rebuttal Expert Report of Dr. Andrew Fry Regarding Validity, ¶¶ 165-166; Dkt. 80, Reply Expert
Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 79.

                Objection:      Pl. PFF ¶ 129 is vague and ambiguous because Plaintiffs have not

                defined “the process claimed by the ’692 Patent” or “at least some time,” and it is

                not clear how the terms are being used in this asserted fact. Additionally, Pl. PFF

                ¶ 129 violates the Court’s Standing Order on Motions for Summary Judgment,

                Sec. I.B.3, because it asserts multiple factual propositions within the same

                numbered paragraph.

                Response:       Disputed as unsupported. Plaintiffs’ cited evidence—the Second

                Fry Report at ¶ 165–166 and the Third Fry Report at ¶ 79—do not support the

                stated proposition that “decomposition, reactions and adsorption” “will not occur

                at the same physical location in the plant.”




                                                  64
          130. Dr. Wilcox testified that typical temperatures in a coal-fired power plant can be
identified as follows:




     Dkt. 81, First Expert Report of Jennifer L. Wilcox, Ph.D.at ¶ 41; C. Klingman Decl. ¶ 20
     (Exhibit 19) (Jennifer Wilcox et al., Schematic of a Coal-Fired Power Plant 90-91
     INT’L J. COAL GEOLOGY 5 (2012)).

                Response:      Undisputed.

         131. The bromide compound precursor can decompose in accordance with the
invention at any temperature sufficiently hot to cause decomposition, which would include the
combustion zone temperatures. Dkt. 38-3, Declaration of Klaus Oehr at ¶ 6.

                Objection:     Pl. PFF ¶ 131 is vague and ambiguous because Plaintiffs have not

                defined “[t]he bromide compound precursor,” “the invention,” or “the combustion

                zone temperatures,” and it is not clear how the terms are being used in this

                asserted fact. Additionally, Pl. PFF ¶ 131 violates the Court’s Standing Order on

                Motions for Summary Judgment, Sec. I.B.3, because it asserts multiple factual

                propositions within the same numbered paragraph.

                Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the Oehr

                Declaration at ¶ 6—does not support the stated proposition. The cited paragraph

                does not mention anything “in accordance with the invention” and does not


                                                 65
               discuss what temperature would be sufficient to break down the thermolabile

               molecular halogen precursor. For example, Pl. PFF ¶ 131 uses the terms

               “decompose” and “combustion,” but these terms do not appear in the asserted

               claims of the ’692 Patent. Moreover, Pl. PFF ¶ 131 uses the words “bromide

               compound precursor” where the ’692 Patent requires “thermolabile molecular

               bromine precursor.” D.I. # 81, First Wilcox Report ¶¶ 67‒68. Additionally, Pl.

               PFF ¶ 131 purports to provide scientific, technical, and specialized knowledge,

               but Plaintiffs fail to support the assertion with competent expert opinion. Rather,

               Plaintiffs cite to the declaration of Oehr, who is not a timely disclosed or qualified

               expert on the topic. Accordingly, this evidence should be excluded per Fed. R.

               Civ. P. 26(a)(2)(D) and 37(c).

          132. Dr. Wilcox testified that combustion zone temperatures are about 1370°C. Dkt.
81, First Expert Report of Jennifer L. Wilcox, Ph.D.at ¶ 43; C. Klingman Decl. ¶ 20 (Exhibit 19)
(Jennifer Wilcox et al., Schematic of a Coal-Fired Power Plant 90-91 INT’L J. COAL
GEOLOGY 5 (2012)).

               Response:      Disputed as unsupported. Plaintiffs’ cited evidence—paragraph 43

               of the First Wilcox Report and article by Wilcox—does not support the stated

               proposition. Rather. the cited report says, “[t]he highest temperature in the

               combustion zone is typically ~ 1370 °C,” not “that [the] combustion zone

               temperatures are about 1370°C.” D.I. # 81, First Wilcox Report ¶ 43.

         133. It is undisputed that thermolabile molecular bromine precursors will decompose at
combustion zone temperatures. Compare Dkt. 77, Deposition Transcript of Andrew Fry, Ph.D.,
dated April 4, 2019 at 150:12–20 and 191:3–9 with Dkt. 74, Deposition Transcript of Jennifer
Wilcox, Ph.D., dated March 29, 2019 at 146:15–25; Dkt. 78, Opening Expert Report of Andrew
Fry, Ph.D. Regarding Infringement at ¶ 90.

               Response:      Undisputed.

        134. The temperatures in the combustion zone are too hot to permit the formation of
molecular bromine or the resulting oxidation of mercury. Dkt. 80, Reply Expert Report of

                                                 66
Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 84–85.

               Objection:       Pl. PFF ¶ 134 is vague and ambiguous. Plaintiffs have not defined

               “the combustion zone,” and it is not clear how the term is being used in this

               asserted fact.

               Response:        Disputed. Pl. PFF ¶ 134 appears to present a fact as if it is

               uniformly true for all combustors, but that is not necessarily the case. The record

               shows that temperatures vary among combustors and therefore affect the

               formation of molecular bromine. D.I. # 113, Def. PFF ¶¶ 332 (D.I. # 79, Second

               Fry Report ¶¶ 200, 226, 247, 250; D.I. # 83, Third Wilcox Report ¶ 6; D.I. #77,

               Fry Dep. 11:22–13:23 (testifying that whether MgBr2 would be a thermolabile

               molecular bromine precursor depends on 10 factors), 142:9‒143:4).

          135. The temperature at which molecular bromine can form, or at which mercury can
be oxidized by molecular bromine, is dependent upon both the temperature, and the reaction time,
which is the time during which the chemical reaction may take place. Dkt. 80, Reply Expert
Report of Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 84-85.

               Objection:       Pl. PFF ¶ 135 is vague and ambiguous. Plaintiffs have not defined

               “can form” or “can be oxidized,” and it is not clear how the terms are being used

               in this asserted fact. Moreover, Pl. PFF ¶ 135 violates the Court’s Standing Order

               on Motions for Summary Judgment, Sec. I.B.3, because it asserts multiple factual

               propositions within the same numbered paragraph.

               Response:        Disputed. The record shows that molecular bromine begins to

               form immediately and will inevitably form in certain temperature ranges. The

               same is true for the oxidation to mercuric bromide. D.I. # 113, Def. PFF ¶¶ 243,

               247‒54, 341, 358, 359, 361, 362, 364 (D.I. # 38-9, Respondent Hazelmere’s Brief

               (Dec. 20, 2012), at 407, 408, 410, 413– 415; D.I. # 95, Mark Decl. (Apr. 16,


                                                  67
               2019) Ex. 156, F. Paulik et. al., Examination of the Decomposition of CaBr₂ With

               the Method of Simultaneous TG, DTG, DTA and EGA, 15 JOURNAL OF

               THERMAL ANALYSIS 271 (1978); D.I. # 77, Fry Dep. 65:11–25; D.I. # 81,

               First Wilcox Report ¶ 110; D.I. # 80, Third Fry Report ¶ 84; D.I. # 95, Mark Decl.

               (Apr. 16, 2019) Ex. 157, S. Niksa et al., Process Chemistry of Br Addition to

               Utility Flue Gas for Hg Emissions Control, at 1023; D.I. # 82, Second Wilcox

               Report ¶ 76; D.I. # 38-6, Amendment (Aug. 2003) at 9; D.I. # 38-3, Oehr Decl.

               (May 17, 2016) ¶ 7).

         136. To form molecular bromine, the temperature must be no hotter than 850°C. Dkt.
80, Reply Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 84-85; Dkt. 77,
Deposition Transcript of Andrew Fry, Ph.D., dated April 4, 2019, at 65:15-25.

               Objection:     Pl. PFF ¶ 136 is vague and ambiguous. Plaintiffs have not defined

               “to form,” and it is not clear how the term is being used in this asserted fact.

               Further, it is unclear what PFF ¶ 136 is discussing forming molecular bromine

               from.

               Response:      Disputed. The record shows that molecular bromine begins to

               form immediately and will inevitably form in certain temperature ranges. The

               same is true for the oxidation to mercuric bromide. D.I. # 113, Def. PFF ¶¶ 242‒

               44, 247‒54, 341, 358‒64 (D.I. # 38-9, Respondent Hazelmere’s Brief (Dec. 20,

               2012), at 407, 408, 410, 413, 414, 415; D.I. # 95, Mark Decl. (Apr. 16, 2019) Ex.

               156, F. Paulik et. al., Examination of the Decomposition of CaBr₂ With the

               Method of Simultaneous TG, DTG, DTA and EGA, 15 JOURNAL OF

               THERMAL ANALYSIS 271 (1978); D.I. # 77, Fry Dep. 65:11–25; D.I. # 81,

               First Wilcox Report ¶ 110; D.I. # 80, Third Fry Report ¶ 84; D.I. # 95, Mark Decl.

               (Apr. 16, 2019) Ex. 157, S. Niksa et al., Process Chemistry of Br Addition to

                                                 68
               Utility Flue Gas for Hg Emissions Control, at 1023; D.I. # 77, Fry Dep. 65:11–25;

               D.I. # 82, Second Wilcox Report ¶ 76; D.I. # 38-6, Amendment (Aug. 2003) at 9;

               D.I. # 38-3, Oehr Decl. (May 17, 2016) ¶ 7); D.I. # 81, First Wilcox Report ¶ 110.

          137. For the molecular bromine to then oxidize mercury, the temperature must be no
hotter than 500°C. C. Klingman Decl. ¶ 21 (Exhibit 20) (Niksa et al. Stephen Niksa, Process
Chemistry of Br Addition to Utility Flue Gas for Hg Emissions Control, 24 ENERGY & FUELS,
1020 (2010)).

               Objection:       Pl. PFF ¶ 137 is vague and ambiguous. Plaintiffs have not defined

               “the molecular bromine,” and it is not clear how the term is being used in this

               asserted fact.

               Response:        Disputed. The record shows that molecular bromine begins to

               form immediately and will inevitably form in certain temperature ranges. The

               same is true for the oxidation to mercuric bromide. D.I. # 113, Def. PFF ¶¶ 242‒

               44, 247‒54, 341, 358‒64 (D.I. # 38-9, Respondent Hazelmere’s Brief (Dec. 20,

               2012), at 407, 408, 410, 413, 414, 415; D.I. # 95, Mark Decl. (Apr. 16, 2019) Ex.

               156, F. Paulik et. al., Examination of the Decomposition of CaBr₂ With the

               Method of Simultaneous TG, DTG, DTA and EGA, 15 JOURNAL OF THERMAL

               ANALYSIS 271 (1978); D.I. # 77, Fry Dep. 65:11–25; D.I. # 81, First Wilcox

               Report ¶ 110; D.I. # 80, Third Fry Report ¶ 84; D.I. # 95, Mark Decl. (Apr. 16,

               2019) Ex. 157, S. Niksa et al., Process Chemistry of Br Addition to Utility Flue

               Gas for Hg Emissions Control, at 1023; D.I. # 77, Fry Dep. 65:11–25; D.I. # 82,

               Second Wilcox Report ¶ 76; D.I. # 38-6, Amendment (Aug. 2003) at 9; D.I. # 38-

               3, Oehr Decl. (May 17, 2016) ¶ 7); D.I. # 81, First Wilcox Report ¶ 110.

               Additionally, Pl. PFF ¶ 137 purports to provide scientific, technical, and

               specialized knowledge, but Plaintiffs fail to support the assertion with competent


                                                 69
               expert opinion. Rather, Plaintiffs cite the declaration of Klingman and an

               unsponsored exhibit. Klingman does not have the requisite personal knowledge

               to testify about the topic. Nor is Klingman a timely disclosed or qualified expert

               on the topic. Accordingly, this evidence is inadmissible hearsay and unqualified

               expert opinion and should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c),

               Fed. R. Evid. 702, and Fed. R. Evid. 802.

         138. One benefit of the ’692 Patent is that it represented a major advance in
environmental protection, providing a practical way for coal-fired power plants to remove
mercury from flue gas before it enters the atmosphere. Dkt. 78, Opening Expert Report of Andrew
Fry, Ph.D. Regarding Infringement at ¶¶ 77-78, 81.

               Objection:     Pl. PFF ¶ 138 is vague and ambiguous. Plaintiffs have not defined

               “benefit,” “major advance,” “practical,” or “flue gas,” and it is not clear how the

               terms are being used in this asserted fact. Also, the term “flue gas” is hotly

               contested in this litigation. D.I. # 88, Amended Joint Table of Terms Requiring

               Construction at 2. It is not clear how Plaintiffs are using the term in this factual

               assertion. Further, Pl. PFF ¶ 138 violates the Court’s Standing Order on Motions

               for Summary Judgment, Sec. I.B.6, because it simply recites Plaintiffs’ argument.

               Response:      Disputed. A POSA in 2001, which is prior to the ’692 Patent,

               would have known that one method for reducing mercury emissions in coal-fired

               power plants was activated carbon injection. D.I. # 113, Def. PFF ¶¶ 166‒169

               (D.I. # 82, Second Wilcox Report ¶¶ 53, 69; D.I. # 81, First Wilcox Report ¶ 53;

               D.I. #78, First Fry Report ¶ 66; D.I. # 77, Fry Dep. 75:23–77:4). Further, there

               was no major advance because the ’692 Patent claims are directed to natural

               phenomena for which there is no innovative process and there is no new or non-

               obvious invention claimed in that patent. D.I. # 113, Def. PFF ¶ 342 (D.I. # 38-1,


                                                 70
               ’692 Patent, at Abstract; Claims 1 and 19; D.I. # 38-3, Oehr Decl. (May 17, 2016)

               ¶ 7); D.I. # 113, Def. PFF ¶¶ 443‒448 (D.I. # 81, First Wilcox Report ¶¶ 154, 207,

               210; D.I. # 79, Second Fry Report ¶¶ 168, 217).

          139. The ’692 Patent provided a practical way for coal-fired power plants to remove
mercury from flue gas before it enters the atmosphere without requiring expensive new backend
particulate collection equipment. Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D.
Regarding Infringement at ¶¶ 77-78, 81.

               Objection:     Pl. PFF ¶ 139 is vague and ambiguous. Plaintiffs have not defined

               “practical” or “flue gas,” and it is not clear how the terms are being used in this

               asserted fact. Also, the term “flue gas” is hotly contested in this litigation.

               D.I. # 88, Amended Joint Table of Terms Requiring Construction at 2. It is not

               clear how Plaintiffs are using the term in this factual assertion. Further, Pl. PFF

               ¶ 134 violates the Court’s Standing Order on Motions for Summary Judgment,

               Sec. I.B.6, because it simply recites Plaintiffs’ argument.

               Response:      Disputed as unsupported. It is not the ’692 Patent that provides a

               practical way for coal-fired power plants to remove mercury; it is the underlying

               chemistry that results in the capture of mercury from gas streams of particular

               devices. The ’692 Patent is not an innovative process, because the ’692 Patent

               claims are directed to natural phenomena for which there is no innovative process,

               and there is no new or non-obvious invention claimed in that patent. D.I. # 113,

               Def. PFF ¶ 342 (D.I. # 38-1, ’692 Patent at Abstract, Claims 1 and 19; D.I. # 38-3,

               Oehr Decl. (May 17, 2016) ¶ 7); D.I. # 113, Def. PFF ¶¶ 443‒448 (D.I. # 81, First

               Wilcox Report ¶¶ 154, 207, 210; D.I. # 79, Second Fry Report ¶¶ 168, 217).

               Moreover, there already was one “practical way” for coal-fired power plants to

               remove mercury from flue gas prior to the ‘692 Patent. D.I. # 113, Def. PFF ¶¶


                                                 71
                166‒169 (D.I. # 82, Second Wilcox Report ¶¶ 53, 69; D.I. # 81, First Wilcox

                Report ¶ 53; D.I. # 78, First Fry Report ¶ 66; D.I. # 77, Fry Dep. 75:23–77:4).

          140. The ’692 Patent provided a method of mercury capture that does not adversely
affect the fly ash, so that the plants can continue to sell that for cement production. Dkt. 78,
Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement at ¶¶ 77-78, 81.

                Objection:      Pl. PFF ¶ 140 is vague and ambiguous. Plaintiffs have not defined

                “the fly ash,” and it is not clear how the term is being used in this asserted fact.

                Additionally, Pl. PFF ¶ 140 violates the Court’s Standing Order on Motions for

                Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

                within the same numbered paragraph. Further, Pl. PFF ¶ 140 violates the Court’s

                Standing Order on Motions for Summary Judgment, Sec. I.B.6, because it simply

                recites Plaintiffs’ argument.

                Response:       Disputed as unsupported. It is not the ’692 Patent that provides a

                method of mercury capture that does not adversely affect the fly ash; it is the

                underlying chemistry that results in the mercury capture that does not adversely

                affect the fly ash. The ’692 patent is not an innovative process, because the ’692

                Patent claims are directed to natural phenomena for which there is no innovative

                process, and there is no new or non-obvious invention claimed in that patent.

                D.I. # 113, Def. PFF ¶ 342 (D.I. # 38-1, ’692 Patent at Abstract; Claims 1 and 19;

                D.I. # 38-3, Oehr Decl. (May 17, 2016) ¶ 7); D.I. # 113, Def. PFF ¶¶ 443‒448

                (D.I. # 81, First Wilcox Report ¶¶ 154, 207, 210; D.I. # 79, Second Fry Report

                ¶¶ 168, 217).




                                                  72
        141. The process used by Defendant Portage to manufacture Refined Coal using the
Chem-Mod Process involves Defendant Portage operating the crusher house. Dkt. 78, Opening
Expert Report of Andrew Fry, Ph.D. Regarding Infringement at ¶¶ 156, 163–164.

               Response:       Undisputed to the extent “Chem-Mod Process” has the meaning

               understood in Pl. PFF ¶ 19.

          142. Defendant Portage purchases the untreated coal that comes into the crusher house,
and in the crusher house, applies MerSorb and S-Sorb, and crushes the coal with the additives
applied. Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement at ¶ 156.

               Objection:      Pl. PFF ¶ 142 is vague and ambiguous. Plaintiffs have not defined

               “the untreated coal that comes into the crusher house,” and it is not clear how the

               term is being used in this asserted fact. Additionally, Pl. PFF ¶ 142 violates the

               Court’s Standing Order on Motions for Summary Judgment, Sec. I.B.3, because it

               asserts multiple factual propositions within the same numbered paragraph.

               Further, Pl. PFF ¶ 142 is duplicative of Pl. PFF ¶¶ 14, 830.

               Response:       Disputed as unsupported and contrary to the evidence. Portage

               takes ownership of the coal when it is loaded onto rail cars in the coal yard. D.I. #

               113, Def. PFF ¶ 825 (D.I. # 95, Mark Decl. (Apr. 16, 2019) Ex. 8, Portage – WPL

               Coal Feedstock Purchase Agreement (Sept. 6, 2016), Article I, Definitions; D.I. #

               70, Panczak Dep. 148:9–148:14; Case 280 D.I. # 73, Whittaker Dep. 36:16–37:2).

               Moreover, Plaintiffs’ expert stated that the additives and the coal must be mixed

               in order to form Refined Coal and that Refined Coal is made prior to the coal

               being crushed. D.I. #78, First Fry Report ¶ 156.

         143. The resulting crushed treated coal is “Refined Coal.” Dkt. 78, Opening Expert
Report of Andrew Fry, Ph.D. Regarding Infringement at ¶ 156.

               Objection:      Pl. PFF ¶ 143 is vague and ambiguous. Plaintiffs have not defined

               “[t]he resulting crushed treated coal,” and it is not clear how the term is being

               used in this asserted fact.
                                                73
               Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’

               cited evidence—the First Fry Report at ¶ 156—does not support the stated

               proposition. Rather, the record shows that the additives and the coal must be

               mixed in order to form Refined Coal and that Refined Coal is made prior to the

               coal being crushed. The Second Wilcox Report at ¶ 91 states, “[t]he addition of

               aqueous calcium bromide in MerSorb to coal, the addition of S-Sorb to coal, and

               the pulverization of the resulting refined coal, creates a complex new chemical

               form.” D.I. # 82, Second Wilcox Report ¶ 91.

        144. Refined coal is a mixture of crushed coal mixed with calcium bromide solution
(MerSorb) and alkaline particles (S-Sorb). Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D.
Regarding Infringement at ¶ 156.

               Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’

               cited evidence—the First Fry Report at ¶ 156—does not support the stated

               proposition. Rather, the record shows that Refined Coal is made prior to the coal

               being crushed. The First Fry Report at ¶ 156 states, “Defendant Portage takes that

               raw, untreated coal and mixes it with the Chem-Mod Solution containing the

               MerSorb and S-Sorb to make ‘Refined Coal.’” D.I. #78, First Fry Report ¶ 156.

               Further, the Second Wilcox Report at ¶ 91 states, “[t]he addition of aqueous

               calcium bromide in MerSorb to coal, the addition of S-Sorb to coal, and the

               pulverization of the resulting refined coal, creates a complex new chemical form.”

               D.I. # 82, Second Wilcox Report ¶ 91. Finally other chemicals, such as potassium

               iodide, may be used to make Refined Coal without using calcium bromide. D.I. #

               71, Batanian Dep. 109:3‒110:10.




                                               74
        145. Defendant Portage sells this Refined Coal to Columbia, who then delivers it by
conveyor belt to the coal bunkers. Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D.
Regarding Infringement at ¶ 156.

               Response:      Undisputed; however, Portage no longer sells Refined Coal to

               Columbia, because Portage assigned its rights and obligations under its Refined

               Coal agreements with Columbia, and leased its Refined Coal equipment, to Erie

               Fuels in July 2018. D.I. # 113, Def. PFF ¶¶ 32–33 (D.I. # 95, Mark Decl. (Apr.

               16, 2019) Ex. 147, Aug. 22, 2016 Email, at WPL_00012684; D.I. # 95, Mark

               Decl. (Apr. 16, 2019) Ex. 148, “Columbia Refined Coal Approval Request,” at

               WPL_00012687; D.I. # 66, Lokenvitz Dep. 290:301:23; D.I. # 73, Whittaker Dep.

               46:7–46:9.; 50:11–50:14; 166:18–167:5; 167:21-167:25; D.I. # 95, Mark Decl.

               (Apr. 16, 2019) Ex. 149, Panczak Ex. 15, July 17, 2015 email, at

               PORTAGE_00094295–296; D.I. # 70, Panczak Dep. 217:9–223:25 D.I. # 95,

               Mark Decl. (Apr. 16, 2019) Ex. 150, Panczak Ex. 16, Dec. 2, 2015 Email, at

               PORTAGE_0095220–221; D.I. # 70, Panczak Dep. 224:1–231:4; D.I. # 95, Mark

               Decl. (Apr. 16, 2019) Ex. 47, Berkimer Ex. 6, Portage Fuels October 2016

               Operating Report, at PORTAGE_00000451; D.I. # 62, Berkimer Dep. 47:3–54:1;

               D.I. # 95, Mark Decl. (Apr. 16, 2019) Ex. 7, Portage Assignment and Assumption

               Agreement (July 31, 2018)).

          146. Columbia then pulverizes the Refined Coal and injects the Refined Coal into the
flue gas of the combustion zone of Columbia’s Unit 1 facility. Dkt. 78, Opening Expert Report of
Andrew Fry, Ph.D. Regarding Infringement at ¶ 156.

               Objection:     Pl. PFF ¶ 146 is vague and ambiguous. Plaintiffs have not defined

               “the Refined Coal,” “injects,” “the flue gas,” or “the combustion zone,” and it is

               not clear how the terms are being used in this asserted fact. Also, the terms

               “injects” and “flue gas” are hotly contested in this litigation. D.I. # 88, Amended

                                                75
                Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

                are using the terms in this factual assertion. Additionally, Pl. PFF ¶ 146 violates

                the Court’s Standing Order on Motions for Summary Judgment, Sec. I.B.6,

                because it simply recites Plaintiffs’ argument.

                Response:      Disputed. The product formed upon combustion is combustion

                gas, not flue gas. D.I. # 81, First Wilcox Report ¶¶ 42‒43, 98–101. The record

                shows that flue gas is not created in the combustion zone. D.I. # 81, First Wilcox

                Report ¶¶ 42‒43, 98–101; D.I. # 82, Second Wilcox Report ¶ 46.

         147. In doing so, the calcium bromide of the MerSorb, which here serves as a
thermolabile molecular bromine precursor, is injected into the flue gas in the combustion zone.
Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement at ¶ 157–170.

                Objection:     Pl. PFF ¶ 147 is vague and ambiguous. Plaintiffs have not defined

                “doing so,” “injected,” “the flue gas,” or “the combustion zone,” and it is not clear

                how the terms are being used in this asserted fact. Also, the terms “injected” and

                “the flue gas” are hotly contested in this litigation. D.I. # 88, Amended Joint

                Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs are

                using the terms in this factual assertion. Further, Pl. PFF ¶ 147 violates the

                Court’s Standing Order on Motions for Summary Judgment, Sec. I.B.3, because it

                asserts multiple factual propositions within the same numbered paragraph, and

                Sec. I.B.6, because it simply recites Plaintiffs’ argument.

                Response:      Disputed. Calcium bromide of the MerSorb is not injected into the

                flue gas in the combustion zone. Rather, the record shows Refined Coal is blown

                into the furnace at Columbia Unit 1. D.I. # 113, Def. PFF ¶¶ 107, 109, 856. The

                product formed upon combustion is combustion gas, not flue gas. D.I. # 81, First

                Wilcox Report ¶¶ 42‒43, 98–101. The record shows that flue gas is not created in

                                                 76
       the combustion zone. D.I. # 81, First Wilcox Report ¶¶ 42‒43, 98–101; D.I. # 82,

       Second Wilcox Report ¶ 46.

148.




                                      77
          149. Once injected, the calcium bromide in the MerSorb (which is a thermolabile
molecular bromine precursor), decomposes under the combustion temperatures of the furnace, and
the resulting components will, further downstream, lead to formation of molecular bromine,
which reacts with the elemental mercury in the flue gas to produce oxidized mercury compounds.
Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 135—141,
151–172; Dkt. 79, Rebuttal Expert Report of Dr. Andrew Fry Regarding Validity, ¶¶ 79-82.

                Objection:     Pl. PFF ¶ 149 is vague and ambiguous. Plaintiffs have not defined

                “injected,” “the combustion temperatures of the furnace,” or “the flue gas,” and it

                is not clear how the terms are being used in this asserted fact. Also, the terms

                “injected” and “the flue gas” are hotly contested in this litigation. D.I. # 88,

                Amended Joint Table of Terms Requiring Construction at 2. It is not clear how

                Plaintiffs are using the terms in this factual assertion. Further, Pl. PFF ¶ 149

                violates the Court’s Standing Order on Motions for Summary Judgment, Sec.

                I.B.3, because it asserts multiple factual propositions within the same numbered

                paragraph.

                Response:      Disputed in part. Disputed that MerSorb is injected. Rather, the

                record shows Refined Coal is blown into the furnace at Columbia Unit 1. D.I. #

                113, Def. PFF ¶¶ 107, 109, 856. Undisputed that MerSorb decomposes under the

                combustion temperatures of the furnace, and the resulting components will,

                further downstream, lead to formation of molecular bromine, which reacts with

                the elemental mercury in the flue gas to produce oxidized mercury compounds.

          150. The mercuric bromide will adsorb on alkaline particles from the S-Sorb and the
alkaline fly ash, to form mercury-bearing particles which are filtered from the flue gas. Dkt. 78,
Opening Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 173–181.

                Objection:     Pl. PFF ¶ 150 is vague and ambiguous. Plaintiffs have not defined


                                                  78
               “[t]he mercuric bromide,” “the alkaline fly ash,” or “the flue gas,” and it is not

               clear how the terms are being used in this asserted fact. Also, the term “the flue

               gas” is hotly contested in this litigation. D.I. # 88, Amended Joint Table of Terms

               Requiring Construction at 2. It is not clear how Plaintiffs are using the term in

               this factual assertion.

               Response:       Undisputed with Plaintiffs’ understanding of the terms.

         151. As can be seen, the process practiced by Defendants is exactly the Oehr claimed
process. Compare Dkt. 38-1, ’692 Patent at claim 1 with Dkt. 78, Opening Expert Report of
Andrew Fry, Ph.D. Regarding Infringement, ¶¶ 151–181.

               Objection:      Pl. PFF ¶ 151 is vague and ambiguous. Plaintiffs have not defined

               “seen,” “the process practiced by Defendants” or “the Oehr claimed process” and

               it is not clear how the terms are being used in this asserted fact. Further, Pl. PFF

               ¶ 150 violates the Court’s Standing Order on Motions for Summary Judgment,

               Sec. I, because it uses legal characterization with a reference to “the Oehr claimed

               process,” Sec. I.B.3, because it asserts multiple factual propositions within the

               same numbered paragraph, and Sec. I.B.6, because it simply recites Plaintiffs’

               argument.

               Response:       Disputed as unsupported and contrary to the evidence. Plaintiffs’

               cited evidence—the First Fry Report at ¶¶ 151–181—does not support the stated

               proposition. Rather, the record shows that the creation of Refined Coal at Arbor

               and Portage for use at the Weston Power Plant and the Columbia Energy Center is

               distinct from the “Oehr claimed process.” Compare D.I. # 113, Def. PFF ¶¶ 794–

               807, 821–835, 836–859 with D.I. # 113, Def. PFF ¶¶ 279–314; D.I. # 82, Second

               Wilcox Report ¶¶ 83‒96.

         152. Defendants’ proposed construction of “injecting . . . into said flue gas” is

                                                 79
“injecting into the flue gas stream after the boiler and before the stack outlet.” Dkt. 88, Amended
Joint Table of Terms Requiring Construction, p. 3.

                Response:      Undisputed. To clarify, Defendants’ proposed construction of

                “injecting . . . into said flue gas” appears on page 2 of D.I # 82, Amended Joint

                Table of Terms Requiring Construction.

         153. During her deposition on March 29, 2019, Dr. Wilcox testified as follows:

                Q. So there would be infringement if plaintiffs --
                A. Right.
                Q. -- claim constructions were adopted?
                A. Right, right.
                Q. So we talked over each other. So there would be infringement in your opinion
                if plaintiffs’ claim constructions were adopted?
                A. Hypothetically, if I agreed with all of the loose claims and their constructions,
                then, yes.

     Dkt. 74 (Deposition Transcript of Jennifer Wilcox, Ph.D., March 29, 2019) at 192:25–
     193:15.

                Objection:     PFF ¶ 153 violates the Court’s Standing Order on Motions for

                Summary Judgment, Sec. I.B.6, because it simply recites an expert’s opinion.

                Additionally, Pl. PFF ¶ 153 is duplicative of Pl. PFF ¶ 803.

                Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the

                deposition transcript of Wilcox at 192:25–193:15—does not support the stated

                proposition. Rather, the cited portion of Wilcox’s transcript reads:

                Q. So there would be infringement if plaintiffs --
                A Right.
                Q. -- claim constructions were adopted?
                A. Right, right.
                MR. EVALL: Objection to form and lack of foundation.
                Q. So we talked over each other. So there would be infringement in your opinion
                if plaintiffs’ claim constructions were adopted?
                MR. EVALL: Objection to form, lack of foundation, and incomplete hypothetical.
                A. Hypothetically, if I agreed with all of the loose claims and their constructions,
                then, yes.

                D.I. # 74, Wilcox Dep. 192:25–193:15. That Wilcox so answered does not make

                                                 80
               the testimony admissible for all purposes, however.

        154. The Chem-Mod process was developed for the purpose of generating Section 45
Tax Credits. Dkt. 63, Transcript of Douglas Comrie at 67:10-16.

               Objection:     Pl. PFF ¶ 154 is vague and ambiguous. Plaintiffs have not defined

               “developed,” “purpose” or “Section 45 Tax Credits” and it is not clear how the

               terms are being used in this asserted fact.

               Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’

               cited evidence—the deposition transcript of Comrie at 67:10–16—does not

               support the cited proposition. Comrie did not testify that the Chem-Mod Process

               was “developed for the purpose of generating Section 45 Tax Credits.” Rather,

               the record shows that Comrie developed the Chem-Mod Process before becoming

               aware of the availability of tax credits under IRC § 45; the process was later

               refined to become tax-credit eligible. D.I. # 63, Comrie Dep. 28:25–29:19;

               67:10–16.

        155.




                                                 81
          156. Congress responded to the mercury crisis identified by the EPA by concluding
that reduction of mercury emissions was a critical national interest, and enacted Internal Revenue
Code Section 45, which is referred to as the Renewable Electricity Production Tax Credit (the
“Section 45 Tax Credit”). Dkt. 86, Expert Report of Walter Bratic, dated February 7, 2019, ¶ 35;
Dkt 78-25, Opening Report of Andrew Fry, Ph.D., Ex Z (Office of Chief Counsel, Internal
Revenue Service Memorandum Number AM2018-002, February 28, 2018) at p. 1.

                Objection:     Pl. PFF ¶ 156 is vague and ambiguous. Plaintiffs have not defined

                “the mercury crisis identified by the EPA” or “critical national interest,” and it is

                not clear how the terms are being used in this asserted fact. Additionally, Pl. PFF

                ¶ 156 violates the Court’s Standing Order on Motions for Summary Judgment,

                Sec. I.B.3, because it asserts multiple factual propositions within the same

                numbered paragraph.

                Response:      Disputed as unsupported. Plaintiffs’ cited evidence—IRS

                Memorandum Number AM2018-002 at 1 (the “IRS Memorandum”)—does not

                support the stated proposition. The IRS Memorandum makes no mention of a

                “mercury crisis” or reduction of mercury emissions being a “critical national

                interest,” either on page 1 of the report or anywhere else. D.I. # 78-25, Opening

                Report of Andrew Fry (Exhibit Z) (Office of Chief Counsel, Internal Revenue

                Service Memorandum Number AM2018-002, February 28, 2018). Additionally,

                to the extent the IRS Memorandum is offered to prove Congress’ conclusions and

                actions, the evidence is inadmissible hearsay and should be excluded per Fed. R.

                Evid. 802.

          157. Section 45 provided for tax credits for the sale of refined coal, which was defined
as coal that, when combusted in a coal-fired power plant, results in a reduction of at least 20% of
the emissions of nitrogen oxide and at least 40% of the emissions of either sulfur dioxide or
mercury released as compared to burning raw, untreated coal. Dkt. 86, Expert Report of Walter
                                                  82
Bratic, dated February 7, 2019, at ¶¶ 35–36; Dkt 78-25, Opening Report of Andrew Fry, Ph.D.,
Ex. Z (Office of Chief Counsel, Internal Revenue Service Memorandum Number AM2018-002,
February 28, 2018) at pp. 1–2; Dkt. 78, Opening Expert Report of Andrew Fry, Ph.D. Regarding
Infringement, ¶¶ 142-46.

               Objection:     Pl. PFF ¶ 157 is vague and ambiguous. Plaintiffs have not defined

               “Section 45” or “raw, untreated coal,” and it is not clear how the terms are being

               used in this asserted fact. Further, Pl. PFF ¶ 157 violates the Court’s Standing

               Order on Motions for Summary Judgment, Sec. I.B.3, because it asserts multiple

               factual propositions within the same numbered paragraph.

               Response:      Disputed. “Section 45” did not provide for tax credits for the sale

               of refined coal as defined in Pl. PFF ¶ 157. Rather, the record shows that the

               statute codified at 26 U.S.C. § 45 (“IRC § 45”) as amended in 2008 provided for

               tax credits for the sale of refined coal as defined in Pl. PFF ¶ 157. IRC § 45 was

               enacted in 2004, and that statute had emission reduction requirements different

               than those stated in Pl. PFF ¶ 157. IRC § 45 was amended in 2008, and amended

               again in 2010. D.I. # 113, Def. PFF ¶¶ 449–466 (D.I. # 95, Mark Decl. (Apr. 16,

               2019) Ex. 37, 2004 Statute §§ 710(a) and (b); D.I. # 95, Mark Decl. (Apr. 16,

               2019) Ex. 38, 2008 Statute §§ 101(b); D.I. # 95, Mark Decl. (Apr. 16, 2019) Ex.

               39, 2010 Statute).

         158. The Section 45 Tax Credit amount for Refined Coal was $6.810 per ton in 2016,
$6.909 per ton in 2017, and $7.03 per ton in 2018. Dkt. 86, Expert Report of Walter Bratic, dated
February 7, 2019, at ¶ 36.

               Objection:     Pl. PFF ¶ 158 is vague and ambiguous. Plaintiffs have not defined

               “ton,” and it is not clear how the terms are being used in this asserted fact.

               Further, Pl. PFF ¶ 158 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions


                                                 83
       within the same numbered paragraph.

       Response:      Disputed in part. Disputed that the values in Pl. PFF ¶ 158 apply

       “per ton.” Rather, the values apply only to Refined Coal actually sold.

       D.I. # 113, Def. PFF ¶¶ 449–466 (D.I. # 95, Mark Decl. (Apr. 16, 2019) Ex. 37,

       2004 Statute §§ 710(a) and (b); D.I. # 95, Mark Decl. (Apr. 16, 2019) Ex. 38,

       2008 Statute §§ 101(a) and (b); D.I. # 95, Mark Decl. (Apr. 16, 2019) Ex. 39,

       2010 Statute). Undisputed that the values in Pl. PFF ¶ 158 are correct

       representations of the Section 45 Tax Credit in the years stated per ton of refined

       coal sold.

159.




                                        84
         160.




          161. The primary purpose of Portage is to generate and benefit from the production of
Section 45 tax credits. See, e.g., Dkt. 86 (Expert Report of Walter Bratic, dated February 7, 2019)
at ¶ 63; Dkt. 66 (Deposition of Jerald Laverne Lokenvitz, December 5, 2018) at p. 253:13–119.

                Objection:     Pl. PFF ¶ 161 is vague and ambiguous. Plaintiffs have not defined

                “primary purpose” or “benefit,” and it is not clear how the terms are being used in

                this asserted fact. Additionally, Pl. PFF ¶ 161 violates the Court’s Standing Order

                on Motions for Summary Judgment, Secs. I.B.4 and I.C.1, because the citation is

                not correct, and Sec. I.B.6, because it simply recites Plaintiffs’ argument.


                                                 85
       Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’

       cited evidence—the deposition transcript of Lokenvitz at 253:13–119—does not

       support the asserted proposition. Lokenvitz further testified that “Section 45

       doesn’t mean anything to me.” D.I. # 66, Lokenvitz Dep. 220:23–25.

162.




163.




                                        86
         164.




         165.




         166.




         167. The ’692 Patent was the subject of an Inter Partes Reexamination before the
United States Patent and Trademark Office (“USPTO”), including the Patent and Trial Appeal
Board (“PTAB”). Dkt. 54, Defendants’ Answer to Plaintiffs’ Second Amended Complaint for
                                              87
Patent Infringement, at Counterclaims ¶ 14; Dkt. 55, Plaintiffs’ Response to Defendants’
Counterclaims in Answer to Second Amended Complaint, ¶ 14; Dkt. 38-7, Plaintiffs’ Second
Amended Complaint, Ex F, p. 15 and Dkt. 38-10, p. 362.

               Objection:     Pl. PFF ¶ 167 is duplicative of Pl. PFF ¶ 29.

               Response:      Undisputed.

         168. The PTAB affirmed the validity of claims 1, 8–19, 22, and 26-33 of the ’692
Patent. Dkt. 38-7, Plaintiffs’ Second Amended Complaint, Ex F, p. 15 and Dkt. 38-10, p, 362.

               Objection:     Pl. PFF ¶ 168 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I, because it uses legal characterization with a reference

               to the PTAB “affirm[ing] the validity of claims” in the ’692 Patent.

               Response:      Disputed. To clarify, the PTAB decision regarding the validity of

               the validity of the claims discussed in Pl. PFF ¶ 168 appears on pages 362–363.

               Further, The PTAB did not “affirm[] the validity of claims 1, 8–19, 22, and 26–33

               of the ’692 Patent.” Rather, each of those claims was subject to amendment by

               the PTAB. D.I. # 38-1, ’692 Patent, Inter-Partes Reexamination Certificate, at

               2:30–40.’’

          169. The USPTO issued an Inter Partes Reexamination Certificate for the ’692 Patent
on April 7, 2014. Dkt. 54, Defendants’ Answer to Plaintiffs’ Second Amended Complaint for
Patent Infringement, at Counterclaims ¶ 14; Dkt. 55, Plaintiffs’ Response to Defendants’
Counterclaims in Answer to Second Amended Complaint, ¶ 14; Dkt. 38-1,’692 Patent, at Inter
Partes Reexamination Certificate.

               Response:      Undisputed.

         170. The ’692 Patent was asserted by Nalco against Chem-Mod, LLC in an action filed
in the Northern District of Illinois (“N.D. Ill. Action”). C. Klingman Decl. ¶ 22 (Exhibit 21)
(Nalco Company v. Chem-Mod LLC, Civil Action No. 1:14-cv-02510 (N.D. Ill. April 8, 2014) at
Dkt. 1 (Complaint)).

               Objection:     Pl. PFF ¶ 170 is duplicative of Pl. PFF ¶ 865.

               Response:      Undisputed.

         171. In the N.D. Ill. Action, the district court dismissed Nalco Company’s complaint
three times for failure to state a claim. C. Klingman Decl. ¶ 23 (Exhibit 22) (Nalco Company v.
                                                88
Chem-Mod LLC, Civil Action No. 1:14-cv-02510 (N.D. Ill. April 8, 2014, Dkt. 59, Order
Dismissing Nalco's Amended Complaint, dated February 4, 2015), ¶ 24 (Exhibit 23) (Dkt.106,
Order Dismissing Nalco's Third Amended Complaint), and ¶ 25 (Exhibit 24) (Dkt.118, Order
Dismissing Nalco's Fourth Amended Complaint).

                Response:      Disputed in part. Disputed that the district court dismissed Nalco

                Company’s complaint a third time “for failure to state a claim.” Rather, the

                district court’s third dismissal was with prejudice. D.I. # 113, Def. PFF ¶¶ 746,

                754, 759 (D.I. # 95, Mark Decl. (Apr. 16, 2019) Ex. 117, Mem. Opinion and

                Order, Nalco Company v. Chem-Mod LLC, 1:14–CV–02510, D.I. # 60 (N.D. Ill.

                Feb. 4, 2015), at 6; D.I. # 95, Mark Decl. (Apr. 16, 2019) Ex. 119, Order Granting

                Defs. Mot. to Dismiss, Nalco Company v. Chem-Mod LLC, 1:14–CV–02510,

                D.I. # 106 (N.D. Ill. Oct. 15, 2015); D.I. # 95, Mark Decl. (Apr. 16, 2019) Ex.

                122, Order Granting Defs. Mot. to Dismiss, Nalco Company v. Chem-Mod LLC,

                1:14–CV–02510, D.I. # 118 (N.D. Ill. Apr. 20, 2016)). Undisputed that the

                district court dismissed Nalco Company’s complaint twice for failure to state a

                claim without prejudice.

         172. In the N.D. Ill. Action, Nalco timely appealed the district court’s final decision to
the Federal Circuit. C. Klingman Decl. ¶ 26 (Exhibit 25) (Notice of Docketing, Nalco Co. v.
Chem-Mod, LLC, No. 14-cv-2510 (N.D. Ill. Nov. 16, 2015) at Dkt. 140).

                Response:      Disputed. Nalco did not “timely appeal” the “district court’s final

                decision” to the Federal Circuit in the N.D. Ill. Action. Rather, Nalco appealed

                the district court’s final judgment. D.I. # 113, Def. PFF ¶ 770 (D.I. # 95, Mark

                Decl. (Apr. 16, 2019) Ex. 130, Notice of Appeal, Nalco Company v. Chem-Mod

                LLC, 1:14–CV–02510, D.I. # 138 (N.D. Ill. Oct. 12, 2016)).

          173. The Federal Circuit reversed the district court’s dismissal of Nalco’s fourth
amended complaint, except with respect to the district court’s dismissal of Nalco’s allegations of
divided infringement for commercial applications, and remanded for further proceedings. C.
Klingman Decl. ¶ 27 (Exhibit 26) (Nalco Co. v. Chem-Mod LLC, 883 F.3d 1337 (Fed. Cir. 2018)

                                                 89
(reversing the district court's dismissal of Nalco's Fourth Amended Complaint)).

               Response:      Undisputed.

          174. On April 19, 2019, Nalco voluntarily dismissed the N.D. Ill. Action. C. Klingman
Decl. ¶ 29 (Exhibit 28) (Nalco Co. v. Chem-Mod LLC, No. 14-cv-2510 (N.D. Ill. Nov. 16, 2015))
at Dkt. 147 (Notice of Voluntary Dismissal Without Prejudice at 1-2) and ¶ 30 (Exhibit 29) (Dkt.
148 and Notification of Docket Entry).

               Response:      Disputed. Nalco did not voluntarily dismiss the N.D. Ill. action on

               April 19, 2019. Rather, Nalco voluntarily dismissed the N.D. Ill. action on April

               19, 2018. D.I. # 113, Def. PFF ¶ 875 (D.I. # 95, Mark Decl. (Apr. 16, 2019) Ex.

               132, Pl. Nalco Co.’s Notice of Voluntary Dismissal Without Prejudice, Nalco

               Company v. Chem-Mod LLC, 1:14-cv-02510, D.I. # 147 (N.D. Ill. Apr. 19,

               2018)).

         175. Claim 19 provides as follows:

          19. A method of treating flue gas that contains elemental mercury, wherein the flue
          gas is produced during the combustion of coal, said method comprising the steps of:
          (a) injecting into the flue gas a bromide compound that is a thermolabile molecular
          bromine precursor selected from the group consisting of calcium compounds and
          magnesium compounds, whereby the elemental mercury is oxidized to form
          mercuric bromide; and (b) providing solid alkaline particles in said flue gas
          upstream of a particulate collection device, whereby at least a portion of the
          mercuric bromide produced at Step (a) is adsorbed by the solid alkaline particles.

          Dkt. 38-1, U.S. Patent No. 6,808,692, Claim 19.

               Response:      Undisputed that the ‘692 Patent contains the text of Claim 19.

         176. The claim terms identified by the Plaintiffs are: “flue gas,” “injecting,” and
“thermolabile.” Dkt. 88, Amended Joint Table of Terms Requiring Construction, pg. 2.

               Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’

               cited evidence—the parties’ Amended Joint Table of Terms Requiring

               Construction—does not support the stated proposition. “Thermolabile” is not a

               claim term identified by Plaintiffs in the Amended Joint Table. Rather, the parties

               identified the following as an agreed-upon term: “a bromide compound that is a
                                                90
                thermolabile molecular precursor,” and “the thermolabile molecular bromine

                precursor.” D.I. # 88, Amended Joint Table of Terms Requiring Construction, at

                3.

          177. The claim terms identified by the Defendants are: “‘coal combustion flue gas’;
‘said flue gas’; ‘the flue gas’; ‘flue gas . . . wherein the flue gas is produced during the
combustion of coal’”; “‘injecting . . . into said flue gas’; ‘injecting into the flue gas’”; “‘a bromide
compound that is a thermolabile molecular bromine precursor’; ‘the thermolabile molecular
bromine precursor.’” Dkt. 88, Amended Joint Table of Terms Requiring Construction, pg. 3.

                Response:       Disputed in part. Pl. PFF ¶ 177 correctly identifies the claim terms

                identified by Defendants, but the term “thermolabile molecular bromine

                precursor” was agreed upon by both parties and not only identified by

                Defendants. D.I. # 88, Amended Joint Table of Terms Requiring Construction, at

                3.

         178. If “injecting” is construed on its own, Defendants do not dispute Plaintiffs’
construction of that term (i.e., “Introducing under pressure or by use of force”). Dkt. 88, Amended
Joint Table of Terms Requiring Construction, pgs. 2-3.

                Objection:      Plaintiffs’ PFF ¶ 178 violates the Court’s Standing Order on

                Motions for Summary Judgment, Sec. I.B.6, because it simply recites Plaintiffs’

                argument.

                Response:       Disputed as unsupported and contrary to the evidence. Plaintiffs’

                cited evidence—the parties’ Amended Joint Table of Terms Requiring

                Construction—does not support the stated proposition. The Amended Joint Table

                does not discuss the term “injecting” as construed on its own. Rather, the record

                reflects that Defendants proposed that “the word ‘injecting’ should not be

                construed in isolation, but instead as it used in the patent claims.” D.I. # 88,

                Amended Joint Table of Terms Requiring Construction, at 2.



                                                   91
         179. Claim 1 of the ’692 Patent states: “A method of treating coal combustion flue gas
containing mercury comprising: injecting a bromide compound that is a thermolabile molecular
bromine precursor into said flue gas . . .”. Dkt. 38-1, U.S. Patent No. 6,808,692, Claim 1.

                 Response:       Undisputed that the ‘692 Patent contains the quoted statement

                 (without the emphasis on “injecting.”)

         180. Claim 19 of the ’692 Patent states: “A method of treating flue gas . . . said method
comprising the steps of: (a) injecting into the flue gas a bromide compound that is a thermolabile
molecular bromine precursor . . .”. Dkt. 38-1, U.S. Patent No. 6,808,692, Claim 19.

                 Response:       Undisputed that the ‘692 Patent contains the quoted statement

                 (without the emphasis on “injecting.”)

         181. Plaintiffs’ proposed construction is that “injecting” be construed to mean
“introducing under pressure or by use of force.” Dkt. 88, Amended Joint Table of Terms
Requiring Construction, pgs. 2-3.

                 Response:       Undisputed.

          182. In her Second Expert Report, Dr. Wilcox states the following: “Dr. Fry proposes
that rather than construe the phrase used in the claims, the Court instead define the word
‘injecting’ to mean ‘introducing under pressure or by use of force.’ First Fry Report at ¶ 116. This
definition does not come from the intrinsic record. In my opinion, I do not think it is necessary to
construe the word ‘injecting’ by itself; a POSA would understand the plain meaning of the word
in context. Furthermore, the exact scope of the definition proposed by Dr. Fry is unclear. His
construction would not help a POSA, or the Court, understand the scope of the claim. He simply
proposes replacing one word with some others. Indeed, the proposed definition would do little to
help delineate the metes and bounds of the claim.” Dkt. 82, Second Expert Report of Dr. Jennifer
Wilcox, ¶ 52.

                 Response:       Undisputed.

          183. In the Amended Joint Table of Terms Requiring Construction, Defendants state:
“The word ‘injecting’ should not be construed in isolation, but rather as it is used in the patent
claims, where it occurs in the claim terms ‘injecting . . . into said flue gas’ and ‘injecting into the
flue gas.’ Those terms should be given the construction: ‘injecting into the flue gas stream after
the boiler and before the stack outlet.’” Dkt. 88, Amended Joint Table of Terms Requiring
Construction, pg. 2.

                 Response:       Undisputed.

          184. Dr. Fry’s Second Report provides support for Plaintiffs’ construction of
“injecting.” Dkt. 79, Second Expert Report of Dr. Andrew Fry, ¶¶ 127-141.

                 Objection:      Pl. PFF ¶ 184 violates the Court’s Standing Order on Motions for
                                                   92
                Summary Judgment, Sec. I.B.6, because it simply recites Plaintiffs’ argument.

                Response:       Disputed as unsupported and contrary to the evidence. Plaintiffs’

                cited evidence—the Second Fry Report at ¶¶ 127–141—does not support the

                stated proposition. The cited paragraphs do not provide support for Plaintiffs’

                construction of “injecting.” Rather, the record reflects that, in those paragraphs,

                Fry expresses an “opinion” that “at the time of the invention of the ’692 Patent,

                one of ordinary skill in the art would have understood the term ‘injecting’ to mean

                ‘introducing under pressure or by use of force.’” D.I. # 79, Second Fry Report

                ¶ 128.

        185. Plaintiffs’ proposed construction of “flue gas” is “[t]he gas produced during the
combustion of coal.” Dkt. 88, Amended Joint Table of Terms Requiring Construction, pg. 2.

                Response:       Undisputed.

          186. Defendants’ proposed construction of “flue gas” is that “[t]he term ‘flue gas’
should not be construed in isolation, but rather as it is used in the patent claims, where it occurs in
the claim terms ‘coal combustion flue gas’; ‘said flue gas’; ‘the flue gas’; and ‘flue gas . . .
wherein the flue gas is produced during the combustion of coal.’ Those terms should be given the
construction: ‘The gases in the region from above the combustion zone through the stack outlet
that result from the substantially – complete combustion of coal.’” Dkt. 88, Amended Joint Table
of Terms Requiring Construction, pg. 2.

                Response:       Undisputed.

           187. Defendants’ proposed construction of “injecting . . . into said flue gas”; “injecting
into the flue gas” is “[i]njecting into the flue gas stream after the boiler and before the stack
outlet.” Dkt. 88, Amended Joint Table of Terms Requiring Construction, pgs. 2-3.

                Response:       Undisputed.

         188. Both of the two independent asserted claims, claim 1 and claim 19, are from the
reexamination certificate, and not part of the original issued claims of the ’692 Patent. Dkt. 38-1,
U.S. Patent No. 6,808,692, Inter Partes Reexamination Certificate, Claims 1 and 19.

                Response:       Undisputed.




                                                   93
          189. Claim 1 is an asserted independent claim. Dkt. 38-1, U.S. Patent No. 6,808,692,
Inter Partes Reexamination Certificate, Claim 1.

                Response:      Undisputed.

          190. Claim 19 is an asserted independent claim. Dkt. 38-1, U.S. Patent No. 6,808,692,
Inter Partes Reexamination Certificate, Claim 19.

                Response:      Undisputed.

         191. Dr. Fry stated in his Third Expert Report: “As an initial matter, I agree with Dr.
Wilcox’s opinion that ‘the terms used in claims 1 and 19 would be construed the same way.’
Wilcox Second Report at ¶ 14. As discussed in my Opening Infringement Reports, it is my
opinion that both of these claims (along with claim 21) support my proposed construction of ‘flue
gas.’ Opening Infringement Report at ¶¶ 89-92.” Dkt. 80, Third Expert Report of Dr. Andrew Fry,
¶ 14.

                Response:      Undisputed.

           192. Dr. Wilcox stated in her Second Expert Report: “Independent claim 1 of the ’692
Patent is directed to a method of treating ‘coal combustion flue gas,’ and thereafter refers to ‘said
flue gas,’ which I understand refers back to the ‘coal combustion flue gas’ referenced in the first
lines of that claim. Likewise, independent claim 19 of the ’692 Patent is directed to a method of
treating ‘flue gas . . . produced during the combustion of coal.’ In my opinion, the terms used in
claims 1 and 19 would be construed in the same way. I see no reason—either in my experience
and knowledge, or in the material that I have reviewed—that a POSA would distinguish between
the meaning of the terms used in claim 1 and those used in claim 19. Dr. Fry does not suggest any
reason to give them different constructions.” Dkt. 82, Second Expert Report of Dr. Jennifer
Wilcox, ¶ 14.

                Response:      Undisputed.

          193. Dr. Wilcox stated in her Second Report: “At the core of Dr. Fry’s Opening
Reports is his central opinion that introducing pulverized coal into the boiler, where such coal has
first been treated with MerSorb and S-Sorb before pulverization (i.e., where such coal has been
treated according to the Chem-Mod Process), constitutes ‘injecting . . . [calcium bromide] into the
flue gas’ according to the claims of the ’692 Patent. I disagree with that opinion, as it is
inconsistent with the proper understanding of the term ‘flue gas,’ and the term ‘injecting . . . into
the flue gas,’ as those terms are used in the ’692 Patent claims. Accordingly, I begin my analysis
with a discussion of the proper construction of those claim terms and why, in my view, Dr. Fry’s
analysis is incorrect.” Dkt. 82, Second Expert Report of Dr. Jennifer Wilcox, ¶ 13.

                Response:      Undisputed, to the extent “Chem-Mod Process” has the meaning

                understood in Pl. PFF ¶ 19.

          194. Dr. Fry stated in his Third Expert Report: “Dr. Wilcox attempts to support this
opinion, in part, by stating that my proposed construction ‘ignores the language of the claim.’
                                                  94
Wilcox Second Report at ¶ 20. Dr. Wilcox’s assertion that I ignored the claim language is wrong.
In my Opening Infringement Reports (and as discussed above), I specifically identify the
language of the claims as support for my proposed construction of ‘flue gas.’ See, e.g., Opening
Infringement Report at ¶¶ 89–92. Moreover, Dr. Wilcox appears to agree with my position
concerning the claim language in her own report stating that: ‘Independent claim 1 of the ’692
Patent is directed to a method of treating “coal combustion flue gas,” and thereafter refers to “said
flue gas,” which I understand refers back to the “coal combustion flue gas” referenced in the first
lines of that claim.’ Wilcox Second Report at ¶ 13.” Dkt. 80, Third Expert Report of Dr. Andrew
Fry, ¶ 23.

                Response:      Undisputed.

          195. Dr. Wilcox stated in her Second Report: “Not everyone who works in or with
coal-burning power plants is always precise in his or her use of the term ‘flue gas.’ Some use it
more loosely, and when doing so often specify their intent to use the term in a very broad manner.
However, I believe that the plain and ordinary meaning of the term ‘coal combustion flue gas,’
especially as used in the ’692 Patent, is as I have described, and this is particularly the case
because the patent claims reference ‘coal combustion flue gas’ rather than just ‘coal combustion
gas’ or ‘gases from coal combustion.’ Ignoring the descriptor ‘flue’ collapses any distinction
between all of the coal combustion gases and the ‘coal combustion flue gas.’ The word ‘flue’
should not be ignored.” Dkt. 82, Second Expert Report of Dr. Jennifer Wilcox, ¶ 18.

                Response:      Undisputed.

         196. Claim 20 of the ’692 Patent states:

           20. A method of treating flue gas that contains elemental mercury, wherein the
           flue gas is produced during the combustion of coal, said method comprising the
           steps of:

                (a) injecting into the flue gas a thermolabile molecular halogen precursor,
                    whereby the elemental mercury is oxidized to form mercuric halide; and

                (b) providing solid alkaline particles in said flue gas upstream of a particulate
                    collection device, whereby at least a portion of the mercuric halide produced
                    at Step (a) is adsorbed by the solid alkaline particles; wherein the thermolabile
                    molecular halogen precursor of Step (a) is magnesium bromide.

           Dkt. 38-1, U.S. Patent No. 6,808,692, Inter Partes Reexamination Certificate, Claim
           20.
                Response:      Undisputed that the ‘692 Patent contains the text of Claim 20.

         197. Claim 21 of the ’692 Patent states:

           21. A method of treating flue gas that contains elemental mercury, wherein the
           flue gas is produced during the combustion of coal, said method comprising the
           steps of:

                                                  95
                (a) injecting into the flue gas a thermolabile halogen precursor, whereby the
                    elemental mercury is oxidized to form mercuric chloride; and

                (b) providing solid alkaline particles in said flue gas upstream of a particulate
                    collection device, whereby at least a portion of the mercuric chloride produced
                    at Step (a) is adsorbed by the solid alkaline particles; wherein the thermolabile
                    molecular halogen precursor of Step (a) is a hypochlorite; wherein the
                    hypochlorite is calcium hypochlorite; and wherein the calcium hypochlorite is
                    in an aqueous solution containing calcium chloride.

 Dkt. 38-1, U.S. Patent No. 6,808,692, Inter Partes Reexamination Certificate, Claim 1.

                Response:       Undisputed that the ‘692 Patent contains the text of Claim 21.

          198. Dr. Wilcox testified as follows: “When coal is combusted, it reacts with oxygen.
Oxygen dissociates on the surface, and the components of flue gas start to form. They are quickly
replenished with fuel. It’s a continuous process combustion. You cannot deny that carbon
monoxide, carbon dioxide and water vapor starts to form upon combustion. But nobody would
point to the area that’s dominant in fuel and call it flue gas. It doesn’t mean it’s not borne there.”
Dkt. 74, Deposition of Dr. Jennifer Wilcox, pg. 138:4-13.

                Objection:      Pl. PFF ¶ 198 violates the Court’s Standing Order on Motions for

                Summary Judgment, Sec. I.B.6, because it simply recites an expert’s opinion, and

                Secs. I.B.4 and I.C.1, because the citation does not correctly identify with

                specificity where in the record the evidence is located.

                Response:       Undisputed. To clarify, Dr. Wilcox testified that “water vapors

                start to form upon combustion.” D.I. # 74, Wilcox Dep. 138:10–11. That Wilcox

                so answered does not make the testimony admissible for all purposes, however.

          199. Dr. Wilcox testified as follows: “And I would say just like the patent that you
showed me, they would say that that – and just like all the definitions that Andrew Fry gave in his
expert report and responses, yes, that is where flue gasses are borne in the furnace because that is
what oxidation of coal means.” Dkt. 74, Deposition of Dr. Jennifer Wilcox, pg. 144:9-15.

                Objection:      Pl. PFF ¶ 199 violates the Court’s Standing Order on Motions for

                Summary Judgment, Sec. I.B.6, because it simply recites an expert’s opinion.

                Response:       Disputed in part. The testimony is taken out of context and

                incomplete. The record shows that at 144:10–15, Wilcox testified as follows:

                                                  96
                       A. And I would say just like the patent that you showed me, they would
                       say that that -- and just like all the definitions that Andrew Fry gave in his
                       expert report and responses, yes, that is where flue gasses are borne in the
                       furnace because that is what oxidation of coal means. But it doesn’t mean
                       that that is the same as flue gas. And so it’s not easy to say yes or no
                       because that would imply that that’s flue gas and it’s not. It’s where it’s
                       borne, and it quickly leaves that region, and that region is fuel-rich and it’s
                       not flue gas.

                       D.I. # 74, Wilcox Dep. 144:10–15. That Dr. Wilcox so answered does not

                       make her testimony admissible for all purposes, however.

         200. Dr. Wilcox testified as follows: “It’s just where the flue gas is borne.” Dkt. 74,
Deposition of Dr. Jennifer Wilcox, pg. 150:3.

                Objection:     Pl. PFF ¶ 200 violates the Court’s Standing Order on Motions for

                Summary Judgment, Sec. I.B.6, because it simply recites an expert’s opinion.

                Response:      Disputed as unsupported. Pl. PFF ¶ 200 includes testimony that is

                taken out of context and incomplete. Read in the context of Wilcox’s testimony

                surrounding the quoted text in Pl. PFF ¶ 200, Plaintiffs’ cited evidence—the

                deposition transcript of Wilcox at 150:3—does not support the stated proposition

                that Wilcox testified that“[i]t’s just where the flue gas is borne.” Rather, the

                record shows that Wilcox testified as follows:

                       Q. List for me all of the people you know, if any, that have referred at
                       least on an occasion to some gas in some boilers as flue gas.
                       A. . . . Andrew Fry would say that some of the gas is flue gas, these
                       references say that some of the gas is flue gas. Doesn’t mean that that is
                       injection into the flue gas. That’s fuel-rich. It’s coal. It’s fuel.
                       MR. FARNEY: Can you read my question back, and I’d like you to listen
                       to the beginning of the question for what I was asking for and then see if
                       you can answer it.
                       (Pending question read.)
                       A. So phrased in that way, Andrew Fry in his reports and some of these
                       references refer to the evolution of flue gas which is the byproducts of
                       combustion, and that’s exactly what I meant when I talked about this here,
                       too. I mean, I read Andrew Fry’s statements, and I don’t disagree with a
                       lot of the definitions he provides, but it doesn’t mean you point to that
                       region and call it flue gas. It’s very different. It’s just where the flue gas is

                                                  97
                        borne. So, yes, in a brief moment there are some gases that are produced
                        in that zone that are flue gases, but you wouldn’t refer to the whole region
                        as flue gas.

                        D.I. # 74, Wilcox Dep. 148:24–150:7 (emphasis added). That Wilcox so

                        answered does not make her testimony admissible for all purposes,

                        however.

         201. Dr. Wilcox testified as follows: “So you’re oxidizing fuel in air, so you’re going
to have oxygen, nitrogen, and then you’ll start to generate some of the flue gases, as I said.” Dkt.
74, Deposition of Dr. Jennifer Wilcox, pg. 315:7-10.

                Objection:      Pl. PFF ¶ 201 violates the Court’s Standing Order on Motions for

                Summary Judgment, Sec. I.B.6, because it simply recites an expert’s opinion.

                Response:       Undisputed that Wilcox answered as quoted above. That Wilcox

                so answered does not make the testimony admissible for all purposes, however.

         202. In the Alstom Reexamination proceedings, the PTAB held:

                We are not persuaded that the term “thermolabile” or “flue gas”
                limits the temperature range as suggested by Requester. Neither the
                claims nor the specification of the ’692 patent expressly state any
                temperature limits for the method recited in claim 22. Rather, the
                ’692 patent states that the method is for “treating coal combustion
                flue gas, preferably that obtained after the ‘superheater’ section of
                a coal-fired plant, for example the economizer inlet.” ’692 patent,
                col. 3, 1. 66-col. 4, 1. 5. Even so, “after the ‘superheater’ section”
                is only a preferred location for the treatment to take place, and thus
                does not limit the claims, which are silent as to either temperature
                or location of treatment of the flue gas.

        Dkt. 38-10, Alstom Power Inc. v. Hazelmere Research Ltd., Appeal 2013-008262,
        Decision on Appeal, at pg. 6.

                Response:       Undisputed that the cited PTAB decision contains the quoted text.

         203. In the reexamination proceedings on the ’692 Patent, the Requestor, Alstom, also
argued “flue gas” did not exist inside the combustion zone. Dkt. 38-10, Alstom Power Inc. v.
Hazelmere Research Ltd., Appeal 2013-008262, Third-Party Requester Alstom Power Inc.’s
Appellant Brief, at pgs. 6-9.

                Objection:      Pl. PFF ¶ 203 is vague and ambiguous. The “also” reference is

                                                  98
                vague; Plaintiffs have not defined “flue gas” or “the combustion zone,” and it is

                not clear how the terms are being used in this asserted fact. Also, the term “flue

                gas” is hotly contested in this litigation. D.I. # 88, Amended Joint Table of Terms

                Requiring Construction at 2. It is not clear how Plaintiffs are using the term in

                this factual assertion.

                Response:        Disputed as unsupported by admissible evidence. To the extent

                that Alstom’s brief is offered to establish the truth of what Alstom asserted in the

                reexamination proceedings, the evidence is inadmissible hearsay and should be

                excluded per Fed. R. Evid. 802.

          204. In her Second Expert Report, Dr. Wilcox stated the following: “Specification:
Second, although there is no explicit definition of the term ‘flue gas’ in the patent specification,
the specification does contain significant material to assist a POSA in understanding the meaning
of the term as it is used in the claims. For example, a POSA would be struck by the facts that not
one of the three examples describes actual experiments illustrating the claimed method, and not
one describes flue gas as present in the combustion zone of the boiler. The only suggestions for
the location of the flue gas are ‘after the superheater section’ or ‘in the economizer/ESP
suggestion of the combustor,’ which are both well downstream of the combustion zone. ’692
Patent at 3:66-4:3; 7:60-65.” Dkt. 82, Second Expert Report of Dr. Jennifer Wilcox, ¶ 21.

                Response:        Undisputed. To clarify, the original document does not cite docket

                entry numbers.

          205. The specification of the ’692 Patent states that: “[a]ccording to the invention,
there is provided a method of treating coal combustion flue gas, preferably that obtained after the
‘superheater’ section of a coal-fired plant.” Dkt. 38-1, U.S. Patent No. 6,808,692, at 3:66-4:2.

                Response:        Undisputed that the ‘692 Patent contains the quoted statement, but

                that does not make the statement admissible for all purposes.

          206. In column 7 of the ’692 Patent, the specification states in part: “It is certain that
injection of a molecular halogen source, such as calcium hypochlorite/calcium chloride aerosol or
chlorine gas, at an appropriate dose, in the economizer/ESP section of this combustor, in similar
fashion to Example 1, would effect substantial conversion of elemental mercury to easily
adsorbable mercuric halide such as mercuric chloride.” Dkt. 38-1, U.S. Patent No. 6,808,692, at
7:60-65.

                Response:        Undisputed that the ‘692 Patent contains the quoted statement, but
                                                  99
                that does not make the statement admissible for all purposes.

          207. The claim terms “‘a bromide compound that is a thermolabile molecular bromine
precursor’; ‘the thermolabile molecular bromine precursor’” for purposes of the asserted claims of
the ’692 Patent, have been agreed by the parties to mean: “A bromide compound that decomposes
at flue gas temperatures typical of coal-fired power plants which will lead to and result in the
formation of molecular bromine (Br2).” Dkt. 88, Amended Joint Table of Terms Requiring
Construction, pg. 3.

                Response:      Undisputed.

          208. The chemical notation form of expressing mercuric bromide is “HgBr2.” Dkt. 38-
16, Plaintiffs’ Second Amended Complaint, Ex. L, Evan Granite Article “Sorbents for Mercury
Removal from Flue Gas.”

                Response:      Undisputed even though unsupported by the cited reference.

         209. In the patent, the ’692 Patent Specification provides:

                The conversion of mercury to its mercuric halide forms is thermodynamically
                favored at temperatures typical of coal combustor flue gas, especially coal
                combustor flue gas between economizer inlets and [filtration systems]…

                [Table 2 omitted]

                …. Clearly from table 2, it can be seen that the formation of mercuric chloride
                from elemental mercury and molecular chlorine is particularly favored between
                127 and 527°C typical of post superheater coal combustor flue gas zones.

          Dkt. 38-1, U.S. Patent No. 6,808,692, at 4:66–5:25.

                Response:      Undisputed that the ‘692 Patent contains the quoted statement (but

                that the patent includes “Table 2”), but that does not make the statement

                admissible for all purposes.

          210. In his Third Expert Report, Dr. Fry stated that: “[t]here are a number of reactions
that take place in ‘flue gas’ other than mercury oxidation, and there is no reason that a POSA
would tie the definition of ‘flue gas’ to the thermodynamics of one particular reaction without a
clear intention in the patent to do so.” Dkt. 80, Third Expert Report of Dr. Andrew Fry, ¶ 30.

                Response:      Undisputed.

         211. In her Second Expert Report, Dr. Wilcox stated that: “Table 2 shows that the free
energies of formation of the indicated mercury halide compounds become less negative as the
temperature increases. Extrapolating the data in Table 2, the free energy of formation of mercuric
iodide becomes positive (and thus not thermodynamically favored to proceed) above about 700
                                                100
°C (1292 °F), becomes positive for mercuric bromide above about 1000 °C (1832 °F) (and thus
not thermodynamically favored to proceed), and becomes positive for mercuric chloride above
about 1100 °C (2012 °F) (and thus not thermodynamically favored to proceed). See, e.g.,
NALC00468208 (listing free energies of formation for mercuric halides). Thus, the statement that
‘the conversion of mercury to its mercuric halide forms is thermodynamically favored’ is true for
all three identified halides only up to about 700 °C (1292 °F), and is not true for any of the
identified halides above 1100 °C (2012 °F). Accordingly, a POSA would understand the inventor
to be teaching that ‘flue gas’ has typical temperatures below those ranges—and, as explained
below, that ‘injecting . . . into said flue gas’ requires injecting into gas having a temperature
below that range.” Dkt. 82, Second Expert Report of Dr. Jennifer Wilcox, ¶ 24.

                Response:      Undisputed.

          212. Dr. Wilcox has testified that under Defendants’ construction of “flue gas” (i.e.,
“the gases in the region from above the combustion zone through the stack outlet that result from
the substantially-complete combustion of coal”) flue gas exists in the “upper furnace,” which she
indicates has temperatures as high as 1370°C. Dkt. 74, Deposition of Dr. Jennifer Wilcox, pgs.
122, 126, 134; Dkt. 81, First Expert Report of Dr. Jennifer Wilcox, ¶ 29.

                Objection:     Pl. PFF ¶ 212 violates the Court’s Standing Order on Motions for

                Summary Judgment, Secs. I.B.4 and I.C.1, because the citation does not correctly

                identify with specificity where in the record the evidence is located, and Sec.

                I.B.6, because it simply recites an expert’s opinion.

                Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the First

                Wilcox Report at ¶ 29—does not support the stated proposition. The cited

                paragraph does not state that “under Defendants’ construction of ‘flue

                gas’ . . . flue gas exists in the ‘upper furnace,’” with temperatures as high as

                1370°C. D.I. # 81, First Wilcox Report ¶ 29.

          213. During the ’692 Patent Reexamination, the Requestor argued, among other things,
“that the term ‘flue gas’ is limited to a temperature range of 127ºC and 527ºC.” Dkt. 38-10,
Alstom Power Inc. v. Hazelmere Research Ltd., Appeal 2013-008262, Decision on Appeal, at pgs.
4-5.

                Objection:     Pl. PFF ¶ 213 is vague and ambiguous. Plaintiffs have not defined

                “flue gas” and it is not clear how the term is being used in this asserted fact. Also,

                the term “flue gas” is hotly contested in this litigation. It is not clear how

                                                  101
                Plaintiffs are using the term in this factual assertion. D.I. # 88, Amended Joint

                Table of Terms Requiring Construction at 2.

                Response:       Undisputed that the cited PTAB decision contains the quoted text.

          214. During the ’692 Patent Reexamination, the Requestor argued “that the examples
of the ’692 patent all apply at temperatures of 500 ºC or below” and pointed “to Table 2 of the
’692 patent as evidence that the negative free energy of formation of mercuric halide decreases
significantly as the temperature increases from 127ºC to 527ºC.” Dkt. 38-10, Alstom Power Inc. v.
Hazelmere Research Ltd., Appeal 2013-008262, Decision on Appeal, at pgs. 4-5.

                Response:       Undisputed that the cited PTAB decision contains the quoted text.

           215. In the PTAB decision on reexamination, the PTAB stated that: “Neither the
claims nor the Specification of the ’692 patent expressly state any temperature limits for the
method recited in [the claims].” The reference to “after the ‘superheater’ section is only a
preferred location for the treatment to take place, and thus does not limit the claims, which are
silent as to either temperature or location of treatment of the flue gas.” Dkt. 38-10, Alstom Power
Inc. v. Hazelmere Research Ltd., Appeal 2013-008262, Decision on Appeal, at pgs. 6 and 8.

                Objection:      Pl. PFF ¶ 215 is vague and ambiguous. Plaintiffs have not defined

                “the flue gas” and it is not clear how the term is being used in this asserted fact.

                Also, the term “the flue gas” is hotly contested in this litigation. It is not clear

                how Plaintiffs are using the term in this factual assertion. D.I. # 88, Amended

                Joint Table of Terms Requiring Construction at 2. Finally, Pl. PFF ¶ 215 violates

                the Court’s Standing Order on Motions for Summary Judgment, Sec. I.B.3,

                because it asserts multiple factual propositions within the same numbered

                paragraph.

                Response:       Undisputed that the cited PTAB decision contains the quoted text.

        216. U.S. Patent No. 6,372,187 (“Madden”) was cited in prosecution. Dkt. 38-10,
Alstom Power Inc. v. Hazelmere Research Ltd., Appeal 2013-008262, Decision on Appeal, at pg.
6.

                Response:       Undisputed.

         217. U.S. Patent No. 6,372,187 (“Madden”) is directed at an invention for removing
mercury from the flue gas of coal-fired power plants. Dkt. 38-12, U.S. Patent No. 6,372,187.

                                                  102
                Objection:      Pl. PFF ¶ 217 is vague and ambiguous. Plaintiffs have not defined

                “the flue gas,” and it is not clear how the term is being used in this asserted fact.

                Also, the term “flue gas” is hotly contested in this litigation. D.I. # 88, Amended

                Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

                are using the term in this factual assertion.

                Response:       Disputed as unsupported. Plaintiffs’ cited evidence—U.S. Patent

                6,372,187 (“Madden”)—does not support the stated proposition. Madden does

                not state that it is directed at an invention for removing mercury from “the flue

                gas” “of coal-fired power plants.” Rather, Madden states that it is directed at an

                invention for “removing mercury from a flue gas generated in a combustion

                system.” D.I. # 38-12, U.S. Patent No. 6,372,187, at Claim 20. Additionally, Pl.

                PFF ¶ 217 purports to provide scientific, technical, and specialized knowledge,

                but Plaintiffs fail to support the assertion with competent expert opinion. Rather,

                Plaintiffs cite Madden, which is not sponsored by sworn testimony. Accordingly,

                this evidence is an unqualified and untimely disclosed expert opinion and should

                be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c) and Fed. R. Evid. 702.

                Furthermore, to the extent Madden is offered to prove that it is directed at an

                invention for removing mercury from the flue gas of coal-fired power plants, this

                evidence is inadmissible hearsay and should be excluded per Fed. R. Evid. 802.

         218. U.S. Patent No. 6,372,187 (“Madden”) states: “[s]mall amounts of alkaline
sorbents are thus injected into the flue gas stream at a relatively low rate.” Dkt. 38-12, U.S. Patent
No. 6,372,187, at 2:43-44.

                Objection:      Pl. PFF ¶ 218 is vague and ambiguous. Plaintiffs have not defined

                “the flue gas stream” and it is not clear how the term is being used in this asserted

                fact. Also, the term “flue gas” is hotly contested in this litigation. D.I. # 88,

                                                  103
                Amended Joint Table of Terms Requiring Construction at 2. It is not clear how

                Plaintiffs are using the term in this factual assertion.

                Response: Undisputed that Madden contains the quoted statement, but that does

                not make the statement admissible for all purposes.

         219. U.S. Patent No. 6,372,187 (“Madden”) states “the injection of any alkaline
sorbent 14 into a flue gas 42, 44, 46 stream anywhere from the boiler 24 to the exit stack 36.” Dkt.
38-12, U.S. Patent No. 6,372,187, at 3:56-58.

                Objection:      Pl. PFF ¶ 219 is vague and ambiguous. Plaintiffs have not defined

                “injection,” “sorbent 14,” “flue gas 42, 44, 46 stream,” “the boiler 24,” or “the

                exit stack 16,” and it is not clear how the terms are being used in this asserted

                fact. Also, the terms “injection” and “flue gas” are hotly contested in this

                litigation. D.I. # 88, Amended Joint Table of Terms Requiring Construction at 2.

                It is not clear how Plaintiffs are using the term in this factual assertion.

                Response:       Disputed as unsupported. Plaintiffs’ cited evidence—Madden—

                does not support the stated proposition. Rather, Madden states that “Alkaline

                sorbent injection for mercury control includes the injection of any alkaline sorbent

                14 into a flue gas 42, 44, 46 stream anywhere from the boiler 24 to the exit stack

                36.” D.I. # 38-12, U.S. Patent No. 6,372,187, at 3:56–58. Furthermore, while

                Madden contains the quoted statement, that does not make the statement

                admissible for all purposes.

         220. U.S. Patent No. 6,372,187 (“Madden”) states that “flue gases 42, containing
contaminants such as mercury, are generated in the boiler 24 furnace and rise through upper
furnace region 28.” Dkt. 38-12, U.S. Patent No. 6,372,187, at 3:21-23.

                Objection:      Pl. PFF ¶ 220 is vague and ambiguous. Plaintiffs have not defined

                “flue gases,” “the boiler [] furnace,” or “[the] upper furnace region,” and it is not

                clear how the terms are being used in this asserted fact. Also, the term “flue gas”

                                                  104
      is hotly contested in this litigation. D.I. # 88, Amended Joint Table of Terms

      Requiring Construction, at 2. It is not clear how Plaintiffs are using the term in

      this factual assertion.

      Response:       Disputed as unsupported. Plaintiffs’ cited evidence—Madden—

      does not support the stated general proposition. Rather, Madden states that “[i]n

      the system 10 shown, hot flue gases 42, containing contaminants such as mercury,

      are generated in the boiler 24 furnace and rise through upper furnace region 28.”

      D.I. # 38-12, U.S. Patent No. 6,372,187, at 3:21–23. Additionally, Pl. PFF ¶ 220

      includes evidence that is taken out of context and incomplete. Furthermore, while

      the Madden contains the quoted statement, that does not make the statement

      admissible for all purposes.

221. U.S. Patent No. 6,372,187 (“Madden”) includes the following as Figure 2:




 Dkt. 38-12, U.S. Patent No. 6,372,187, at Figure 2.

      Response:       Undisputed that Madden contains Figure 2, but that does not make

      the figure admissible for all purposes.

                                       105
          222. With reference to Figure 2, Madden ’187 describes “a power plant system 10
[that] includes a boiler 24 having a lower furnace region 26, an upper furnace region 28, a
convection pass 30, an air heater 32, emissions control devices 34, and a stack 36.” Dkt. 38-12,
U.S. Patent No. 6,372,187, at 3:14-17.

                Objection:      Pl. PFF ¶ 222 misstates the evidence to the extent that the text in

                Pl. PFF is altered from the original document.

                Response:       Disputed as unsupported. Plaintiffs’ cited evidence—Madden at

                3:14–17—does not support the stated proposition. Madden does not state that

                Figure 2 relates to “a power plant system that includes” the components

                discussed. Rather, Madden states that Figure 2 refers to “[t]he power plant

                system 10,” which is defined as “a power plant installation or system 10 having

                an alkaline sorbent preparation means for preparing an alkaline sorbent.” D.I. #

                38–12, U.S. Patent No. 6,372,187, at 3:10:12. Furthermore, while Madden

                contains the quoted statement, that does not make the statement admissible for all

                purposes.

         223. U.S. Patent No. 6,372,187 (“Madden”) states that “hot flue gases 42, containing
contaminants such as mercury, are generated in the boiler 24 furnace, and rise through upper
furnace region 28.” Dkt. 38-12, U.S. Patent No. 6,372,187, at 3:20-23.

                Objection:      Pl. PFF ¶ 223 is vague and ambiguous. Plaintiffs have not defined

                “hot flue gases,” “the boiler [] furnace,” or “[the] upper furnace region,” and it is

                not clear how the terms are being used in this asserted fact. Also, the term “flue

                gas” is hotly contested in this litigation. D.I. # 88, Amended Joint Table of Terms

                Requiring Construction at 2. It is not clear how Plaintiffs are using the term in

                this factual assertion.

                Response:       Undisputed that Madden contains the quoted statement, but that

                does not make the statement admissible for all purposes.


                                                 106
         224. The additive (“sorbent 14”) Madden wishes to inject into the flue gas stream is
generated in the “sorbent preparation means 12.” Dkt. 38-12, U.S. Patent No. 6,372,187, at 3:11-
14.

                Objection:      Pl. PFF ¶ 224 is vague and ambiguous. Plaintiffs have not defined

                “inject” or “the flue gas stream,” and it is not clear how the terms are being used

                in this asserted fact. Also, the terms “inject” and “flue gas” are hotly contested in

                this litigation. D.I. # 88, Amended Joint Table of Terms Requiring Construction

                at 2. It is not clear how Plaintiffs are using the term in this factual assertion.

                Response:       Undisputed that Madden contains the quoted statement, but that

                does not make the statement admissible for all purposes.

            225. Madden states that the sorbent 14 “may be delivered into the flue gases 42, 44, 46
[numbered at different places in the system] at one or more locations of the upper furnace region
28. . . or in with the fuel 38.” Dkt. 38-12, U.S. Patent No. 6,372,187, at 3:41-45.

                Objection:      Pl. PFF ¶ 225 is vague and ambiguous. Plaintiffs have not defined

                “the flue gases” or “the upper furnace region,” and it is not clear how the terms

                are being used in this asserted fact. Also, the term “flue gas” is hotly contested in

                this litigation. D.I. # 88, Amended Joint Table of Terms Requiring Construction

                at 2. It is not clear how Plaintiffs are using the term in this factual assertion.

                Response:       Disputed as unsupported. Plaintiffs’ cited evidence—Madden at

                3:41–45—does not support the stated proposition. Madden does not state that

                “the sorbent 14 ‘may be delivered into the flue gases 42, 44, 46 [numbered at

                different places in the system] at one or more locations of the upper furnace

                region 28 . . . or in with the fuel 38.” Rather, Madden states that “the sorbent 14”

                “may be delivered into the flue gases 42, 44, 46 [numbered at different places in

                the system] at one or more locations of the upper furnace region 28, the

                convection pass 30, at the emissions control devices 34, prior to exiting the

                                                  107
                system 10 through the stack, or in with the fuel 38.” D.I. # 38-12, U.S. Patent No.

                6,372,187 at 3:41–45 (emphasis added). Additionally, Pl. PFF ¶ 225 includes

                material that is taken out of context and incomplete. Furthermore, to the extent

                that Madden does contain the quoted statement that does not make the statement

                admissible for all purposes.

          226. In his Third Expert Report, Dr. Fry states: “I disagree with Dr. Wilcox’s opinion
that the Madden references (U.S. Patent Nos. 5,795,548 and 5,814,288) supports Defendants’
construction, rather than Plaintiffs’ construction. Wilcox Second Report at ¶ 44. These patents
share a common specification, and in this report I will cite to the ’288 Patent. As Dr. Wilcox
concedes, in the ’288 Patent, ‘arrow 32 is the flue gas’ in Figure 1. In my opinion, it would be
clear to a POSA reviewing this diagram that ‘flue gas’ is produced from the combustion of coal
(before ‘heading from the combustion zone’ as asserted by Dr. Wilcox). In particular, arrow 32
(the flue gas) starts in the combustion zone of the furnace before heading into the upper portion of
the furnace. Moreover, the ’288 Patent makes clear that ‘[w]hile specific embodiments of the
invention have been shown and described in detail to illustrate the application of the principles of
the inventions, those skilled in the art will appreciate that changes or modifications may be made .
. . without departing from such principles. ’288 Patent at 9:11–22. In my opinion, a POSA would
understand that another possible embodiment of the invention would allow for the injection of
limestone into the furnace with the fuel through the burner in stream 30. For example, Figure 2 of
the ’288 Patent shows stream 30 (which is the fossil fuel) is injected and intersects with stream 32
(which is flue gas). Accordingly, it is my opinion that the Madden references demonstrate that a
‘flue gas’ is the gas formed from the combustion of coal, and that a POSA would understand that
at the time of the invention, an additive can be mixed with the coal prior to being injected into the
furnace.” Dkt. 80, Third Expert Report of Dr. Andrew Fry, ¶ 42.

                Response:        Undisputed.

           227. In his Third Expert Report, Dr. Fry states: “Although not discussed by Dr. Wilcox
in this section of the Wilcox Second Report, U.S. Patent No. 6,372,187 to Madden et al. make
clears that a POSA would have known at the time of the application that led to the ’692 Patent
that ‘injecting . . . into the flue gas’ includes introducing the additive mixed with fuel into the flue
gas in the combustion zone and introducing the additive into the flue gas downstream of the
combustion zone. See generally Dkt. 35–12, ’187 Patent; see also Dkt. 72, Opening Infringement
Report at ¶¶ 120 and 121. For example, Figure 2 of the ’187 Patent [] shows that sorbent (14) can
be injected in the fuel (15) at the burner, in the upper furnace (16), in the convection
pass/economizer (18), in (or between) the emission control devices (20), and before the stack
(22).” Dkt. 80, Third Expert Report of Dr. Andrew Fry, ¶ 43.

                Response:        Undisputed. To clarify, the original document does not cite docket

                entry numbers.


                                                  108
          228. In his Third Expert Report, Dr. Fry states: “The ’187 Patent further contains many
statements that demonstrate that the additive could be mixed with fuel before being injected into
the flue gas in the combustion zone” and cites six statements. Dkt. 80, Third Expert Report of Dr.
Andrew Fry, ¶ 44.

                Response:      Undisputed.

          229. Madden states clear that: “[t]he temperatures for injection of the sorbent [into the
flue gas stream] range from those typical at the coal input to the boiler (3000° F.) and in the upper
portion 28 of a furnace (2300° F.) to very low temperatures such as at the outlet of a wet scrubber
(150° F.).” Dkt. 38-12, U.S. Patent No. 6,372,187, at 3:64–4:1.

                Response:      Undisputed that Madden contains the quoted statement, but that

                does not make the statement admissible for all purposes.

          230. Madden states (with component numbers omitted for clarity) that: “Alkaline
sorbent injection for mercury control includes the injection of any alkaline sorbent into a flue gas
stream anywhere from the boiler [which includes the coal input at 3000 °F/1649 °C] to the exit of
the stack.” Dkt. 38-12, U.S. Patent No. 6,372,187, at 3:55-59.

                Objection:     Pl. PFF ¶ 230 is vague and ambiguous. Plaintiffs’ omission of

                “component numbers” as they appear in the patent does not promote clarity and

                changes the meaning of the statement.

                Response:      Disputed as unsupported. Plaintiffs’ cited evidence—Madden at

                3:55–59—does not support the stated proposition that component numbers in the

                cited passage could be omitted for clarity. Rather, the quoted text contains

                component numbers in order to provide important information regarding the

                location of various components in the referenced figure. Moreover, the cited text

                does not support the proposition that “the boiler” “includes the coal input at 3000

                °F/1649 °C.” D.I. # 38-12, U.S. Patent No. 6,372,187 at 3:55–59. Pl. PFF ¶ 225

                includes material that is taken out of context and incomplete. Furthermore, to the

                extent that Madden does contain the quoted statement, that does not make the

                statement admissible for all purposes.

         231. The PTAB during the ’692 Patent Reexamination stated: “We find this broader
                                                 109
interpretation of ‘flue gas’ [for the ’692 patent claims] to be reasonable because the prior art
related to treating flue gas from coal combustion supports the finding that flue gas treatment
materials may be injected in several locations between the boiler and the stack outlet.” Dkt. 38-10,
Alstom Power Inc. v. Hazelmere Research Ltd., Appeal 2013-008262, Decision on Appeal, at pgs.
6-7.

                Objection:       Pl. PFF ¶ 231 is vague and ambiguous. Plaintiffs have not defined

                “the ‘692 Patent claims,” and it is not clear how the term is being used in this

                asserted fact.

                Response:        Undisputed that the cited PTAB decision contains the quoted text.

           232. Another reference considered in the prosecution and forming part of the intrinsic
record is Granite, et al., “Sorbents for Mercury Removal from Flue Gas,” DOE (1998), which was
cited in the ’692 Patent prosecution history. Dkt. 38-10, Alstom Power Inc. v. Hazelmere
Research Ltd., Appeal 2013-008262, Decision on Appeal, at pg. 6.

                Response:        Undisputed.

           233. The PTAB cited Granite at 3-4, to state that in the ’692 Patent, the claims “are
silent as to either temperature or location of treatment of the flue gas.” Dkt. 38-10, Alstom Power
Inc. v. Hazelmere Research Ltd., Appeal 2013-008262, Decision on Appeal, at pg. 6.

                Response:        Disputed as unsupported and contrary to the evidence. Plaintiffs’

                cited evidence—the PTAB’s Decision on Appeal in Alstom Power Inc. v.

                Hazelmere Research Ltd at 6—does not support the stated proposition. Rather,

                the cited text refers to Granite 3–4 for the proposition that “[t]he record provides

                persuasive evidence that it was known in the art at the time of the invention that

                ‘flue gas’ can be at temperatures much higher than 527°C.” D.I. # 38-10, Decision

                on Appeal (Dec. 17, 2013) 6.

         234. The PTAB cited Granite as describing that the flue gas in the system described by
Granite “exits the furnace” at a temperature of 1371°C. Dkt. 38-10, Alstom Power Inc. v.
Hazelmere Research Ltd., Appeal 2013-008262, Decision on Appeal, at pg. 6.

                Objection:       Pl. PFF ¶ 234 is vague and ambiguous. Plaintiffs have not defined

                “flue gas,” and it is not clear how the term is being used in this asserted fact.

                Also, the term “flue gas” is hotly contested in this litigation. D.I. # 88, Amended
                                                 110
                Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

                are using the term in this factual assertion.

                Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the PTAB’s

                Decision on Appeal—does not support the stated proposition. The text “exits the

                furnace” does not appear anywhere in the decision.

          235. Dr. Wilcox stated in her Third Expert Report: “The highest temperature in the
combustion zone is typically ~ 1370 °C. As the combustion gases exit the boiler they proceed
through the economizer, where they cool from approximately 650 °C down to 370 °C. The flue
gas in the generalized plant shown in Figure 4 then passes through a typical series of emissions
controls and heat recovery systems.” Dkt. 81, First Expert Report of Dr. Jennifer Wilcox, ¶ 43.

                Objection:     Pl. PFF ¶ 235 violates the Court’s Standing Order on Motions for

                Summary Judgment, Sec. I.B.6, because it simply recites an expert’s opinion.

                Response:      Disputed. Wilcox did not state the text quoted in Pl. PFF ¶ 235 in

                the Third Wilcox Report. Rather, the record shows that Wilcox stated the quoted

                text in the First Wilcox Report. D.I. # 81, First Wilcox Report ¶ 43.

         236. The file history, including the reexamination proceedings, is 2,140 pages long.
Dkt. 38, Plaintiffs’ Second Amended Complaint, Ex. F (38-6 to 38-10).

                Response:      Undisputed.

          237. In August 2009, Nalco brought suit against an infringer of the ’692 Patent,
Alstom Power, Inc. C. Klingman Declaration at ¶ 31 and Exhibit 30 (Complaint against Alstom,
N.D.Ill. 1-09-cv-05195, August 24, 2009).

                Objection:     Pl. PFF ¶ 237 violates the Court’s Standing Order on Motions for

                Summary Judgment, Sec. I, because it uses legal characterization with a reference

                to “an infringer of the ’692 Patent.”

                Response:      Disputed. Alstom Power, Inc. is not an infringer of the ’692

                Patent. Rather, Alstom Power, Inc. was an alleged infringer of the ’692 Patent

                who was never found to infringe the ’692 Patent. D.I. # 113, Def. PFF ¶¶ 491,

                499 (D.I. # 95, Mark Decl. (Apr. 16, 2019) Ex. 53, Complaint at 3, Nalco
                                                  111
               Mobotec, Inc. v. Alstom Power, Inc., No. 1:09-cv-05195, 2009 WL 2860309

               (N.D. Ill. 2009), D.I. # 1; D.I. # 95, Mark Decl. (Apr. 16, 2019) Ex. 57, Nalco–

               Alstom Settlement Agreement (Apr. 11, 2013); D.I. # 67, Meier Dep. 198:24–

               210:14).

         238. On or about May 28, 2010, Alstom filed a request for reexamination of the patent.
Dkt. 38-7, Plaintiffs’ Second Amended Complaint, Ex F, p. 15.

               Response:      Undisputed.

          239. In the Reexamination, the inventor submitted amended claims, some of which
referred to a “thermolabile molecular bromine precursor.” Dkt. 38-7, Plaintiffs’ Second Amended
Complaint, Ex F, p. 15.

               Response:      Undisputed.

         240. The example of a “thermolabile bromine precursor” expressly mentioned in the
’692 Patent specification was magnesium bromide. Dkt. 38-1, U.S. Patent No. 6,808,692, at 3:60-
62 and table 1.

               Objection:     Pl. PFF ¶ 240 misstates the evidence to the extent that the text in

               the PFF omits the word “molecular.”

               Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the ’692

               Patent at 3:60–62 and Table 1—does not support the stated proposition. Lines

               3:60–62 of the ’692 Patent do not refer to a “thermolabile bromine precursor.”

               Moreover, Table 1 does not “expressly mention” that “the example of a

               ‘thermolabile bromine precursor’ mentioned is magnesium bromide.” Rather, the

               table lists magnesium bromide as one of three possible examples of a

               “thermolabile halogen precursor.” D.I. # 38-1, U.S. Patent No. 6,808,692 at 3:60-

               62 and Table 1.

         241. Alstom argued in its Appellant Brief in the ’692 Patent Reexamination that “flue
gas” was limited by a temperature range or location, namely the range of 127 to 527°C. Dkt. 38-
10, Alstom Power Inc. v. Hazelmere Research Ltd., Appeal 2013-008262, Decision on Appeal, at
pg. 5.

                                               112
               Objection:     Pl. PFF ¶ 241 is vague and ambiguous. Plaintiffs have not defined

               “flue gas,” and it is not clear how the term is being used in this asserted fact.

               Also, the term “flue gas” is hotly contested in this litigation. D.I. # 88, Amended

               Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

               are using the term in this factual assertion.

               Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the PTAB’s

               Decision on Appeal in Alstom Power Inc. v. Hazelmere Research Ltd. at 5—does

               not support the stated proposition. The cited text does not state that Alstom

               argued “that ‘flue gas’ was limited by a temperature range or location, namely the

               range of 127 to 527°C.” D.I. # 38-10, Decision on Appeal (Dec. 17, 2013) 4–5.

        242. Alstom argued in the ’692 Patent Reexamination that magnesium bromide is
thermolabile only at 650°C or hotter. Dkt. 38-10, Alstom Power Inc. v. Hazelmere Research Ltd.,
Appeal 2013-008262, Decision on Appeal, at pg. 10.

               Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the PTAB’s

               Decision on Appeal in Alstom Power Inc. v. Hazelmere Research Ltd. at 10—

               does not support the stated proposition. The cited text does not state that Alstom

               argued that “magnesium bromide is thermolabile only at 650°C or hotter.”

               Rather, the text refers to the following statement in Alstom’s argument: “Under

               higher temperature (generally higher than 650°C (27)), HBR and HI will be

               converted to BR2 and I2.” D.I. # 38-10, Decision on Appeal (Dec. 17, 2013) 10.

          243. In the ’692 Patent Reexamination, Klaus Oehr stated that neither the term “flue
gas” or “thermolabile” have “an upper temperature limit.” Dkt. 38-10, Alstom Power Inc. v.
Hazelmere Research Ltd., Appeal 2013-008262, Patent Owner’s Brief, at pgs. 6-7.

               Objection:     Pl. PFF ¶ 243 is vague and ambiguous. Plaintiffs have not defined

               “flue gas,” and it is not clear how the term is being used in this asserted fact.

               Also, the term “flue gas” is hotly contested in this litigation. D.I. # 88, Amended

                                                 113
                Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

                are using the term in this factual assertion.

                Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs

                have not offered competent testimony to support the stated proposition.

                Additionally, Pl. PFF ¶ 243 mischaracterizes the statement as being made by

                Oehr. The statement was actually made by Hazelmere Research Ltd. Hazelmere

                did not state in the ’692 Patent Reexamination that neither the term “flue gas” nor

                “thermolabile” have an “upper temperature limit.” Rather, Hazelmere stated that

                Alstom’s argument that “thermolabile” and “flue gas” have an upper temperature

                limit should be dismissed. D.I. # 38-10, Alstom Power Inc. v. Hazelmere

                Research Ltd., Appeal 2013-008262, Patent Owner’s Brief at 7. Further, Pl. PFF

                ¶ 243 purports to provide scientific, technical, and specialized knowledge, but

                Plaintiffs fail to support the assertion with competent expert opinion. Rather,

                Plaintiffs cite the Patent Owner’s Brief in Alstom Power Inc. v. Hazelmere

                Research Ltd., which is not sponsored by sworn testimony. Accordingly, this

                evidence is an unqualified and untimely disclosed expert opinion and should be

                excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c) and Fed. R. Evid. 702.

                Furthermore, to the extent the Patent Owner’s Brief is offered to prove any fact

                other than it contains the quoted text, this evidence is inadmissible hearsay and

                should be excluded per Fed. R. Evid. 802.

          244. Klaus Oehr in the ’692 Patent Reexamination stated that: “Neither the Oehr Patent
specification (“Specification”) nor the Oehr Patent file history (“File History”) defines ‘flue gas’
and ‘thermolabile’ to mean a temperature range.” Dkt. 38-10, Alstom Power Inc. v. Hazelmere
Research Ltd., Appeal 2013-008262, Patent Owner’s Brief, at pg. 6.

                Objection:     Pl. PFF ¶ 244 is vague and ambiguous. Plaintiffs have not defined


                                                  114
               “flue gas,” and it is not clear how the term is being used in this asserted fact.

               Also, the term “flue gas” is hotly contested in this litigation. D.I. # 88, Amended

               Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

               are using the term in this factual assertion.

               Response:      Disputed as unsupported by admissible evidence. Further, Pl. PFF

               ¶ 244 purports to provide scientific, technical, and specialized knowledge, but

               Plaintiffs fail to support the assertion with competent expert opinion. Rather,

               Plaintiffs cite the Patent Owner’s Brief in Alstom Power Inc. v. Hazelmere

               Research Ltd., which is not sponsored by sworn testimony. Accordingly, this

               evidence is an unqualified and untimely disclosed expert opinion and should be

               excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c) and Fed. R. Evid. 702.

               Furthermore, to the extent the Patent Owner’s Brief is offered to prove any fact

               other than it contains the quoted text, this evidence is inadmissible hearsay and

               should be excluded per Fed. R. Evid. 802.

           245. Klaus Oehr in the ’692 Patent Reexamination stated: “[t]he Specification and the
File History make it clear that ‘thermolabile’ is an adjective describing a compound or
combination of compounds that form molecular halogen at flue gas temperatures typical of coal-
fired power plants with no set limitation on the temperature at which such halogens are formed.”
Dkt. 38-10, Alstom Power Inc. v. Hazelmere Research Ltd., Appeal 2013-008262, Patent Owner’s
Brief, at pg. 6.

               Objection:     Pl. PFF ¶ 245 is vague and ambiguous. Plaintiffs have not defined

               “flue gas temperatures typical of coal-fired power plants,” and it is not clear how

               the term is being used in this asserted fact. Also, the term “flue gas” is hotly

               contested in this litigation. D.I. # 88, Amended Joint Table of Terms Requiring

               Construction at 2. It is not clear how Plaintiffs are using the term in this factual

               assertion.


                                                 115
               Response:      Disputed as unsupported. Pl. PFF ¶ 245 mischaracterizes the

               statement as being made by Oehr. The statement was actually made by

               Hazelmere Research Ltd. Further, Pl. PFF ¶ 245 purports to provide scientific,

               technical, and specialized knowledge, but Plaintiffs fail to support the assertion

               with competent expert opinion. Rather, Plaintiffs cite the Patent Owner’s Brief in

               Alstom Power Inc. v. Hazelmere Research Ltd., which is not sponsored by sworn

               testimony. Accordingly, this evidence is an unqualified and untimely disclosed

               expert opinion and should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c)

               and Fed. R. Evid. 702. Furthermore, to the extent the Patent Owner’s Brief is

               offered to prove any fact other than it contains the quoted text, this evidence is

               inadmissible hearsay and should be excluded per Fed. R. Evid. 802.

         246. Alstom, to support its contention that Oehr should be limited to the “127-527°C”
range supposedly stated in the specification (which, as explained above, is itself a flawed
premise), argued that the term “flue gas” had no set meaning in the art. See, e.g., Dkt. 38-9,
Alstom Power Inc. v. Hazelmere Research Ltd., Appeal 2013-008262, Appellant’s Brief, at pg.
16.

               Objection:     Pl. PFF ¶ 246 is vague and ambiguous. Plaintiffs have not defined

               “flue gas,” and it is not clear how the term is being used in this asserted fact.

               Also, the term “flue gas” is hotly contested in this litigation. D.I. # 88, Amended

               Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

               are using the term in this factual assertion. Additionally, Pl. PFF ¶ 246 violates

               the Court’s Standing Order on Motions for Summary Judgment, Sec. I.B.3,

               because it asserts multiple factual propositions within the same numbered

               paragraph.

               Response:      Disputed as unsupported. Plaintiffs’ cited text—Alstom’s

               Appellant Brief in Alstom Power Inc. v. Hazelmere Research Ltd. at 16—does not

                                                116
               support the stated proposition. The cited text does not state that the term “flue

               gas” “had no set meaning in the art.” D.I. # 38-9, Alstom Power Inc. v. Hazelmere

               Research Ltd., Appeal 2013-008262, Appellant’s Brief, at 16. Further, Pl. PFF

               ¶ 246 purports to provide scientific, technical, and specialized knowledge, but

               Plaintiffs fail to support the assertion with competent expert opinion. Rather,

               Plaintiffs cite the Appellant’s Brief in Alstom Power Inc. v. Hazelmere Research

               Ltd., which is not sponsored by sworn testimony. Accordingly, this evidence is

               an unqualified and untimely disclosed expert opinion and should be excluded per

               Fed. R. Civ. P. 26(a)(2)(D) and 37(c) and Fed. R. Evid. 702. Furthermore, to the

               extent the Appellant’s Brief is offered to prove that Alstom argued that the term

               “flue gas” had no set meaning in the art, this evidence is inadmissible hearsay and

               should be excluded per Fed. R. Evid. 802.

         247. In the ’692 Patent Reexamination, Alstom cited Madden, and contended that
reference limited “flue gas” to only the temperature in the “upper furnace region” (which Alstom
contended was 970°C). See, e.g., Dkt. 38-9, Alstom Power Inc. v. Hazelmere Research Ltd.,
Appeal 2013-008262, Appellant’s Brief, at pg. 9.

               Objection:      Pl. PFF ¶ 247 is vague and ambiguous. Plaintiffs have not defined

               “flue gas” or “the ‘upper furnace region’,” and it is not clear how the terms are

               being used in this asserted fact. Also, the term “flue gas” is hotly contested in this

               litigation. D.I. # 88, Amended Joint Table of Terms Requiring Construction at 2.

               It is not clear how Plaintiffs are using the term in this factual assertion.

               Additionally, Pl. PFF ¶ 247 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

               within the same numbered paragraph.

               Response:       Disputed as unsupported and contrary to the evidence. Plaintiffs’


                                                 117
               cited evidence—Alstom’s Appellant Brief in Alstom Power Inc. v. Hazelmere

               Research Ltd. at 9—does not support the stated proposition. Alstom did not state

               in its Appellant Brief at 9 that Madden “limited ‘flue gas’ to only the temperature

               in the ‘upper furnace region.’” Rather, the record shows that Alstom stated that

               “Madden describes flue gas as including the boiler portion of a combustion

               system,” and cited text from Madden reading, “it is known to inject limestone in

               dry powder form into the flue gases in the upper furnace cavity of a boiler for the

               purposes of capturing SO2 from the flue gases.” D.I. # 38-9, Alstom Power Inc. v.

               Hazelmere Research Ltd., Appeal 2013-008262, Appellant’s Brief at 9 (citing D.I.

               # 38-12, U.S. Patent No. 6,372,187, at 2:54–56). Further, Pl. PFF ¶ 247 purports

               to provide scientific, technical, and specialized knowledge, but Plaintiffs fail to

               support the assertion with competent expert opinion. Rather, Plaintiffs cite the

               Appellant’s Brief in Alstom Power Inc. v. Hazelmere Research Ltd., which is not

               sponsored by sworn testimony. Accordingly, this evidence is an unqualified and

               untimely disclosed expert opinion and should be excluded per Fed. R. Civ. P.

               26(a)(2)(D) and 37(c) and Fed. R. Evid. 702. Furthermore, to the extent the

               Appellant’s Brief is offered to prove that Alstom cited Madden, and contended

               that reference limited “flue gas” to only the temperature in the “upper furnace

               region”, this evidence is inadmissible hearsay and should be excluded per Fed. R.

               Evid. 802.

          248. In the ’692 Patent Reexamination, Alstom cited Mendelsohn, and contended that
by comparison, it described “flue gas” as being much further downstream at 400°C. See, e.g., Dkt.
38-9, Alstom Power Inc. v. Hazelmere Research Ltd., Appeal 2013-008262, Appellant’s Brief, at
pg. 9.

               Objection:     Pl. PFF ¶ 248 is vague and ambiguous. Plaintiffs have not defined


                                                118
               “flue gas,” and it is not clear how the term is being used in this asserted fact.

               Also, the term “flue gas” is hotly contested in this litigation. D.I. # 88, Amended

               Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

               are using the term in this factual assertion.

               Response:      Disputed. Alstom did not contend that Mendelsohn “described

               ‘flue gas’ as being much further downstream at 400°C.” Rather, Alstom

               contended that “Mendelsohn, on the other hand, describes flue gas as the portion

               of the combustion system located well after the furnace at the much lower

               temperature range of 400°C to ambient air.” D.I. # 38-9, Alstom Power Inc. v.

               Hazelmere Research Ltd., Appeal 2013-008262, Appellant’s Brief at 9. Further,

               Pl. PFF ¶ 248 purports to provide scientific, technical, and specialized knowledge,

               but Plaintiffs fail to support the assertion with competent expert opinion. Rather,

               Plaintiffs cite the Appellant’s Brief in Alstom Power Inc. v. Hazelmere Research

               Ltd., which is not sponsored by sworn testimony. Accordingly, this evidence is

               an unqualified and untimely disclosed expert opinion and should be excluded per

               Fed. R. Civ. P. 26(a)(2)(D) and 37(c) and Fed. R. Evid. 702. Furthermore, to the

               extent the Appellant’s Brief is offered to prove that Alstom cited Mendelsohn,

               and contended that by comparison, it described “flue gas” as being much further

               downstream at 400°C, this evidence is inadmissible hearsay and should be

               excluded per Fed. R. Evid. 802.

         249. In the ’692 Patent Reexamination, Alstom cited Madden, and noted that “Madden
describes flue gas as including the boiler portion of a combustion system” which “can have a
temperature much higher than 970°C. See, e.g., Dkt. 38-9, Alstom Power Inc. v. Hazelmere
Research Ltd., Appeal 2013-008262, Appellant’s Brief, at pg. 9.

               Objection:     Pl. PFF ¶ 249 is vague and ambiguous. Plaintiffs have not defined


                                                 119
                “flue gas” or “the boiler portion of a combustion system,” and it is not clear how

                the terms are being used in this asserted fact. Also, the term “flue gas” is hotly

                contested in this litigation. D.I. # 88, Amended Joint Table of Terms Requiring

                Construction at 2. It is not clear how Plaintiffs are using the term in this factual

                assertion.

                Response:      Disputed as unsupported by admissible evidence. Pl. PFF ¶ 249

                purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

                fail to support the assertion with competent expert opinion. Rather, Plaintiffs cite

                the Appellant’s Brief in Alstom Power Inc. v. Hazelmere Research Ltd., which is

                not sponsored by sworn testimony. Accordingly, this evidence is an unqualified

                and untimely disclosed expert opinion and should be excluded per Fed. R. Civ. P.

                26(a)(2)(D) and 37(c) and Fed. R. Evid. 702. Furthermore, to the extent the

                Appellant’s Brief is offered to prove that Alstom cited Madden, and noted that

                “Madden describes flue gas as including the boiler portion of a combustion

                system” which “can have a temperature much higher than 970°C,” this evidence

                is inadmissible hearsay and should be excluded per Fed. R. Evid. 802.

         250. In the ’692 Patent Reexamination, Alstom cited Madden, and quoted a portion of
Madden discussing injection into “the flue gases in the upper furnace region.” See, e.g., Dkt. 38-
9, Alstom Power Inc. v. Hazelmere Research Ltd., Appeal 2013-008262, Appellant’s Brief, at pg.
9.

                Objection:     Pl. PFF ¶ 250 is vague and ambiguous. Plaintiffs have not defined

                “injection” or “the flue gases in the upper furnace region,” and it is not clear how

                the terms are being used in this asserted fact. Also, the term “flue gas” is hotly

                contested in this litigation. D.I. # 88, Amended Joint Table of Terms Requiring

                Construction at 2. It is not clear how Plaintiffs are using the term in this factual


                                                 120
               assertion.

               Response:      Disputed as unsupported. Plaintiffs’ cited evidence—Alstom’s

               Appellant Brief in Alstom Power Inc. v. Hazelmere Research Ltd. at 9—does not

               support the stated proposition. The referenced text does not quote a portion of

               Madden discussing injection into “the flue gases in the upper furnace region.”

               Rather, the text cites the following text from Madden: “It is known to inject

               limestone in dry powder form into the flue gases in the upper furnace cavity of a

               boiler for the purposes of capturing SO2 from the flue gases.” D.I. # 38-9, Alstom

               Power Inc. v. Hazelmere Research Ltd., Appeal 2013-008262, Appellant’s Brief

               at 9 (citing D.I. # 38-12, U.S. Patent No. 6,372,187, at 2:54–56 (emphasis

               added)). Further, Pl. PFF ¶ 250 purports to provide scientific, technical, and

               specialized knowledge, but Plaintiffs fail to support the assertion with competent

               expert opinion. Rather, Plaintiffs cite the Appellant’s Brief in Alstom Power Inc.

               v. Hazelmere Research Ltd., which is not sponsored by sworn testimony.

               Accordingly, this evidence is an unqualified and untimely disclosed expert

               opinion and should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c) and

               Fed. R. Evid. 702. Furthermore, to the extent the Appellant’s Brief is offered to

               prove that Alstom cited Madden, and quoted a portion of Madden discussing

               injection into “the flue gases in the upper furnace region,” this evidence is

               inadmissible hearsay and should be excluded per Fed. R. Evid. 802.

         251. In the ’692 Patent Reexamination, Alstom cited Mendelsohn, and stated that
Mendelsohn: “describe[d] flue gas as that portion of the combustion system located well after the
furnace at the much lower temperature range of 400°C to ambient air.” See, e.g., Dkt. 38-9,
Alstom Power Inc. v. Hazelmere Research Ltd., Appeal 2013-008262, Appellant’s Brief, at pg. 9.

               Objection:     Pl. PFF ¶ 251 is vague and ambiguous. Plaintiffs have not defined


                                                121
                “flue gas,” and it is not clear how the term is being used in this asserted fact.

                Also, the term “flue gas” is hotly contested in this litigation. D.I. # 88, Amended

                Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

                are using the term in this factual assertion.

                Response:      Disputed as unsupported by admissible evidence. Pl. PFF ¶ 251

                purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

                fail to support the assertion with competent expert opinion. Rather, Plaintiffs cite

                the Appellant’s Brief in Alstom Power Inc. v. Hazelmere Research Ltd., which is

                not sponsored by sworn testimony. Accordingly, this evidence is an unqualified

                and untimely disclosed expert opinion and should be excluded per Fed. R. Civ. P.

                26(a)(2)(D) and 37(c) and Fed. R. Evid. 702. Furthermore, to the extent the

                Appellant’s Brief is offered to prove that Alstom cited Mendelsohn, and stated

                that Mendelsohn: “describe[d] flue gas as that portion of the combustion system

                located well after the furnace at the much lower temperature range of 400°C to

                ambient air,” this evidence is inadmissible hearsay and should be excluded per

                Fed. R. Evid. 802.

           252. In his Third Expert Report, Dr. Andrew Fry states: “As an initial matter, it is my
opinion that a POSA would understand that the injection can occur at any location where flue gas
exists in the system where the temperature is sufficient to cause the thermal decomposition of the
thermolabile molecular bromine precursor chosen for use in the system. Contrary to Dr. Wilcox’s
suggestion, the ’692 Patent does not limit the location of injection of the thermolabile molecular
bromine precursor to temperatures at which molecular bromine formation is most
thermodynamically favored or temperatures at which conversion of elemental mercury to
mercuric bromide is most thermodynamically favored. There is simply nothing in the patent or
file history that suggests such a limitation. Rather, a POSA would understand that flue gas cools
as it flows ‘downstream,’ and as long as the thermolabile molecular halogen precursor is injected
in a location where the temperature is high enough to cause thermal decomposition of the
thermolabile molecular halogen precursor, the formation of molecular bromine and oxidation of




                                                  122
mercury to mercuric bromide may take place at any location along the flue gas path where such
reactions are thermodynamically possible.” Dkt. 80, Third Expert Report of Dr. Andrew Fry, ¶ 28.

               Objection:     Pl. PFF ¶ 252 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.6, because it simply recites an expert’s opinion.

               Response:      Undisputed.

         253. During the ’692 Patent Reexamination, Klaus Oehr stated:

          Neither the Oehr Patent specification (“Specification”) nor the Oehr Patent file
          history (“File History”) defines “flue gas” and “thermolabile” to mean a
          temperature range. The Specification and the File History make it clear that
          “thermolabile” is an adjective describing a compound or combination of compounds
          that form molecular halogen at flue gas temperatures typical of coal- fired power
          plants with no set limitations on the temperature at which such halogens are formed.
          Oehr Patent, 3:55-5:33; Oehr File History at 81-82.

          The references [Alstom] relies on demonstrate that the terms “flue gas” and
          “thermolabile” are not limited to temperature range of 127°C to 527°C. Madden
          (U.S. Patent 6,372,187 to Madden; “Madden”), for example does not define “flue
          gas”‘ to be “the upper furnace cavity” as [Alstom] alleges, but quite clearly refers to
          a portion of the “flue gas” that resides in the upper furnace cavity. Madden, 4:1-13.
          To persons of ordinary skill in the art, “flue gas” means that region of combustion
          gases from the upper furnace region through the emission control devices. Madden,
          4:1-13; id. at Fig. 2; U.S. Patent No. 5,787,823 (“Knowles”) at FIG. 1. Similarly,
          Mendelsohn (U.S. Patent No. 5,900,042 to Mendelsohn; “Mendelsohn”) does not
          define “flue gas” to have an upper temperature limit of 400°C. Contrary to
          [Alstom’s] assertion, Mendelsohn refers to an upper limit of 400 °C for “typical
          systems” which refers to the temperature range at which Mendelsohn’s apparatus is
          operated. Mendelsohn, 2:18-32. Accordingly, the prior art is quite clear and
          consistent in its teaching that “flue gas” refers to combustion gases which reside in
          the “flue” – the region of a coal combustor from above the combustion zone through
          the particulate collection system.

          Dkt. 38-10, Alstom Power Inc. v. Hazelmere Research Ltd., Appeal 2013-008262,
          Patent Owner’s Brief, at pg. 6.

               Objection:     Pl. PFF ¶ 253 is vague and ambiguous. Plaintiffs have not defined

               “flue gas,” and it is not clear how the term is being used in this asserted fact.

               Also, the term “flue gas” is hotly contested in this litigation. D.I. # 88, Amended

               Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

               are using the term in this factual assertion.
                                                 123
      Response:      Disputed as unsupported. Pl. PFF ¶ 253 mischaracterizes the

      quoted statement as being made by Oehr. The statement was actually made by

      Hazelmere Research Ltd. D.I. # 38-10, Alstom Power Inc. v. Hazelmere Research

      Ltd., Appeal 2013-008262, Patent Owner’s Brief, at 6. Further, Pl. PFF ¶ 253

      purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

      fail to support the assertion with competent expert opinion. Rather, Plaintiffs cite

      the Patent Owner’s Brief in Alstom Power Inc. v. Hazelmere Research Ltd., which

      is not sponsored by sworn testimony. Accordingly, this evidence is an

      unqualified and untimely disclosed expert opinion and should be excluded per

      Fed. R. Civ. P. 26(a)(2)(D) and 37(c) and Fed. R. Evid. 702. Furthermore, to the

      extent the Patent Owner’s Brief is offered to prove any fact other than it contains

      the quoted text, this evidence is inadmissible hearsay and should be excluded per

      Fed. R. Evid. 802.

254. Figure 1 in U.S. Patent No. 5,787,823 (“Knowles”) is shown below.




                                      124
        Dkt. 38-10, U.S. Patent No. 5,787,823 (“Knowles”), Figure 1.

                Response:       Undisputed that the ‘823 Patent (“Knowles”) contains Figure 1;

                that does not make the figure admissible for all purposes, however.

          255. Knowles states that according to the invention, the “preferred location for the
mercury sorption system is in the combustion gas path, where the combustion gas is preferably
between about the temperatures of 100°C. (212°F.), and 200°C. (392°F.). In a conventional
industrial scale boiler, this temperature regime often exists after a heat exchanger. . . .” Dkt. 38-
10, U.S. Patent No. 5,787,823 (“Knowles”), at 7:8-13.

                Response:       Undisputed that Knowles contains the quoted statement; that does

                not make the statement admissible for all purposes, however.

         256. Knowles states that in Fig. 1, coal 14 is burned in combustion chamber 3. Dkt. 38-
10, U.S. Patent No. 5,787,823 (“Knowles”), at 9:40-41.

                Response:       Disputed as unsupported. Pl. PFF ¶ 256 is taken out of context and

                incomplete. Knowles states, “coal 14 or other fuels containing significant

                inorganic materials, is burned in a combustion chamber 3” (emphasis added). D.I.

                # 38-10, Knowles 9:40–41 (emphasis added).

         257. Knowles states: “The byproducts of combustion in chamber 3 is ‘a combustion
gas stream 4’ which travel through conduit 15.” Dkt. 38-10, U.S. Patent No. 5,787,823
(“Knowles”), at 9:41-43.

                Response:       Undisputed that the Knowles contains the quoted statement, but

                that does not make the statement admissible for all purposes.

        258. Knowles states that this flue gas “contains fly ash 2 and mercury 16, in addition to
the normal gaseous constituents of combustion.” Dkt. 38-10, U.S. Patent No. 5,787,823
(“Knowles”), at 9:43-45.

                Objection:      Pl. PFF ¶ 258 is vague and ambiguous. Plaintiffs have not defined

                “this flue gas” or “fly ash,” and it is not clear how the terms are being used in this

                asserted fact. Also, the term “flue gas” is hotly contested in this litigation.

                D.I. # 88, Amended Joint Table of Terms Requiring Construction at 2. It is not

                clear how Plaintiffs are using the term in this factual assertion.
                                                  125
               Response:       Disputed as unsupported. Plaintiffs’ cited evidence—Knowles at

               9:43–35—does not support the stated proposition. Knowles does not state that

               “flue gas contains fly ash 2 and mercury 16, in addition to the normal gaseous

               constituents of combustion.” Rather, the record shows that Knowles states, “[t]he

               combustion gas stream contains flyash 2 and mercury 16, in addition to the

               normal gaseous constituents of combustion.” D.I. # 38‒10, Knowles at 9:43‒45.

               Further, to the extent that Knowles contains the quoted statement, that does not

               make the statement admissible for all purposes.

          259. Knowles refers to this flue gas as “combustion gas” when it is all the way
downstream at the temperatures of 100°C and 200°C, which is the range at the particulate
collection devices. Dkt. 38-10, U.S. Patent No. 5,787,823 (“Knowles”), at 9:45-48.

               Objection:      Pl. PFF ¶ 259 is vague and ambiguous. Plaintiffs have not defined

               “this flue gas,” and it is not clear how the term is being used in this asserted fact.

               Also, the term “flue gas” is hotly contested in this litigation. D.I. # 88, Amended

               Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

               are using the term in this factual assertion.

               Response:       Disputed as unsupported. Plaintiffs’ cited evidence—Knowles at

               9:45–48—does not support the stated proposition. In the lines cited by Plaintiffs,

               Knowles does not refer to “flue gas” or state that flue gas is referred to as

               “‘combustion gas’ when it is all the way downstream.” Rather, the record shows

               that Knowles states that “[t]he means 1 of removing mercury Is [sic] placed

               preferentially in the combustion gas stream 4 where the temperature of said

               combustion gas stream 4 is between 100° C and 200° C.” D.I. # 38‒10, Knowles

               at 9:45‒48.

         260. Klaus Oehr testified in his deposition that: “combustion gases . . . reside in the

                                                 126
flue region, of coal combustion, but it’s not restricted. It just -- that -- that could be a portion of
flue gas. But all reference to combustion flue gas, as far as I’m concerned, refers to any gas
anywhere in the combustor that’s generated from combustion no matter where it’s located.” Dkt.
69, Deposition of Klaus Oehr, January 17, 2019, at 259:25-260:8.

                 Objection:      Pl. PFF ¶ 260 is vague and ambiguous. Plaintiffs have not defined

                 “flue gas,” and it is not clear how the term is being used in this asserted fact.

                 Also, the term “flue gas” is hotly contested in this litigation. D.I. # 88, Amended

                 Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

                 are using the term in this factual assertion.

                 Response:       Disputed as unsupported by admissible evidence. Pl. PFF ¶ 260

                 purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

                 cite the deposition of Oehr, which is not sponsored by sworn expert testimony.

                 Accordingly, this evidence is an unqualified and untimely disclosed expert

                 opinion and should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c) and

                 Fed. R. Evid. 702. Furthermore, to the extent Oehr’s testimony is offered to

                 prove the meaning and location of “combustion flue gas,” this evidence is

                 inadmissible hearsay and should be excluded per Fed. R. Evid. 802.

          261. In the ’692 Patent Reexamination, the PTAB stated:

                 Thus, the broadest reasonable interpretation of the term “flue gas”
                 includes gases at temperatures up to 1260°C or higher. We find this
                 broader interpretation of “flue gas” to be reasonable because the prior art
                 related to treating flue gas from coal combustion supports the finding that
                 flue gas treatment materials may be injected in several locations between
                 the boiler and the stack outlet.

      Dkt. 38-10, Alstom Power Inc. v. Hazelmere Research Ltd., Appeal 2013-008262,
      Decision on Appeal, at p. 6-7.

                 Objection:      Pl. PFF ¶ 261 is vague and ambiguous. Plaintiffs have not defined

                 “flue gas” or “injected,” and it is not clear how the terms are being used in this

                 asserted fact. Also, the terms “flue gas” and “injected” are hotly contested in this
                                                   127
                litigation. D.I. # 88, Amended Joint Table of Terms Requiring Construction at 2.

                It is not clear how Plaintiffs are using the terms in this factual assertion.

                Response:       Undisputed that the cited PTAB decision contains the quoted text.

          262. In her Second Expert Report, Dr. Wilcox stated: “I do note that the Board
indicated a temperature of 1260 °C ‘or higher.’ Decision on Appeal, Dec. 17, 2013, at 7. A POSA
would understand the reference to ‘or higher’ to mean that the temperatures that the Board
describes for each location are not exact, and that the Board simply avoided announcing an exact
temperature limit for the upper region of the boiler. Indeed, earlier in the same paragraph the
Board cites to a different piece of prior art that describes the typical temperature at the exit of the
furnace (i.e., within the upper region of the furnace) as around 1371 °C (2500 °F). Id. at 6 (citing
Granite). Regardless of what the exact typical temperature is, the Board explicitly chose the
temperature that corresponded to the upper region of the boiler rather than a temperature at ‘the
coal input to the boiler.’” Dkt. 82, Second Expert Report of Dr. Jennifer Wilcox, ¶ 30.

                Response:       Undisputed.

          263. In her First Expert Report, Dr. Wilcox cited Figure 4 from Steam and stated: “The
highest temperature in the combustion zone is typically ~ 1370 °C. As the combustion gases exit
the boiler they proceed through the economizer, where they cool from approximately 650 °C
down to 370 °C. The flue gas in the generalized plant shown in Figure 4 then passes through a
typical series of emissions controls and heat recovery systems.” Dkt. 81, First Expert Report of
Dr. Jennifer Wilcox, ¶ 43.

                Objection:      Pl. PFF ¶ 263 violates the Court’s Standing Order on Motions for

                Summary Judgment, Sec. I.B.6, because it simply recites an expert’s opinion.

                Response:       Disputed as unsupported in part. Disputed that Wilcox cited to

                Steam for the proposition stated in Pl. PFF ¶ 263. Undisputed that Wilcox made

                the statement quoted in Pl. PFF ¶ 263. D.I. # 81, First Wilcox Report ¶ 43.

         264. Madden states: “[t]he temperatures for injection of the sorbent [into the flue gas
stream] range from those typical at the coal input to the boiler (3000°F[ 1649°C]) and in the upper
portion 28 of a furnace (2300°F[1260°C]) to very low temperatures such as at the outlet of a wet
scrubber (150°F[66 °C].” Dkt. 38-12, U.S. Patent No. 6,372,187, at 3:64-4:1.

                Objection:      Pl. PFF ¶ 264 is vague and ambiguous. Plaintiffs have not defined

                “injection,” “the flue gas stream,” “the boiler,” or “the upper portion 28 of a

                furnace,” and it is not clear how the terms are being used in this asserted fact.

                Also, the term “flue gas” is hotly contested in this litigation. D.I. # 88, Amended
                                                  128
                Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

                are using the term in this factual assertion.

                Response:      Disputed as unsupported. Plaintiffs’ cited evidence—Madden at

                3:64–4:1—does not assert the stated proposition. Madden does not refer to “the

                flue gas stream” in the cited text. D.I. # 38-12, U.S. Patent No. 6,372,187, at

                3:64–4:1. Further, to the extent that Madden contains the quoted statement, that

                does not make the statement admissible for all purposes.

           265. Dr. Andrew Fry, in his Third Expert Report stated: “In my opinion, the PTAB’s
reference to flue gas including gases at temperatures of ‘1260 ºC or higher,’ is not an attempt by
the PTAB to limit ‘flue gas’ to the ‘upper portion of the furnace,’ as Dr. Wilcox opines; but
rather, to make clear that the flue gas includes gases that are at the temperatures found in the
combustion zone of the furnace. Notably, Dr. Wilcox fails to address the PTAB’s statement that
‘the prior art related to treating flue gas from coal combustion supports the finding that flue gas
treatment materials may be injected in several locations between the boiler and the stack outlet.’
In my opinion, this statement, which specifically references the ‘boiler,’ makes clear that the
PTAB intended the definition of ‘flue gas’ to encompass the gas from the combustion of coal.”
Dkt. 80, Third Expert Report of Dr. Andrew Fry, ¶ 33.

                Response:      Undisputed.

          266. Dr. Andrew Fry, in his Third Expert Report stated: “Moreover, in my opinion, the
evidence that the PTAB relies on to support their interpretation of the term ‘flue gas’ is further
support that the PTAB intended that ‘flue gas’ encompass the gas produced during the
combustion of coal. For example, the PTAB cites to Granite, et al., ‘Sorbents for Mercury
Removal from Flue Gas,’ DOE (1998) at 3-4, to explain that the ‘[t]he temperature of flue gas in a
typical coal utility system will vary widely along the process path. The flue gas will exit the
furnace at approximately 2500°F [1371°C]. Heat is then extracted from the flue gas. Flue gas will
leave the economizer at around 800°F [ 427°C]. Flue gas exits the air preheater at about 450°F
[232°C]. Unscrubbed flue gas enters the stack at around 300°F [148°C] in order to be above the
acid dew point. Therefore, a sorbent that removes mercury from flue gas could operate anywhere
between 300 [148°C] to 2500°F [1371 °C], depending upon where the sorbent contacts the flue
gas.’ The PTAB also relies on U.S. Patent No. 6,372,187 to Madden et al., issued April 16, 2002
to support its position of ‘flue gas. ’187 Patent at 3:64-4:1 (‘The temperatures for injection of the
sorbent range from those typical at the coal input to the boiler (3000°F[ 1649°C]) and in the upper
portion 28 of a furnace (2300°F[1260°C]) to very low temperatures such as at the outlet of a wet
scrubber (150°F[66°C].’).” Dkt. 80, Third Expert Report of Dr. Andrew Fry, ¶ 34.

                Response:      Undisputed.

                [PFF ¶¶ 267 through 300 omitted by Plaintiffs]

                                                  129
        301. In her Opening Expert Report, Dr. Wilcox states: “The highest temperature in the
combustion zone is typically ~ 1370 °C.” Dkt. 81, Opening Expert Report of Jennifer Wilcox, ¶
43.

               Response:      Undisputed.

          302. Steam states the following: “The total gaseous products of combustion are
referred to as wet flue gas.” Dkt. 38-15 (Steam), pg. 10-16 (emphasis in original).

               Objection:     Pl. PFF ¶ 302 is vague and ambiguous. Plaintiffs have not defined

               “flue gas,” and it is not clear how the term is being used in this asserted fact.

               Also, the term “flue gas” is hotly contested in this litigation. D.I. # 88, Amended

               Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

               are using the term in this factual assertion. Moreover, Pl. PFF ¶ 302 violates the

               Court’s Standing Order on Motions for Summary Judgment, Sec. I.B.3, because it

               asserts multiple factual propositions within the same numbered paragraph, and

               Secs. I.B.4 and I.C.1, because the citation does not correctly identify where in the

               record the evidence is located.

               Response:      Disputed as unsupported. Plaintiffs’ cited evidence—Steam—does

               not support the stated proposition. Steam does not mention that “[t]he total

               gaseous products of combustion are referred to as wet flue gas” or that “[t]he total

               gaseous products excluding moisture are referred to as dry flue gas.” D.I. # 99,

               Klingman Decl. Ex. 10. Further, to the extent that Steam contains the quoted

               statement, that does not make the statement admissible for all purposes.

         303. At her deposition, Dr. Wilcox gave the following testimony:

                      Q: Just for the record, it’s a -- Wilcox 5 is an article that begins
                      production numbers NALC01062772, and the title is CFD
                      Investigation of Combustion in 660 Megawatt Tangential Fired Boiler.
                      Among the authors is a Mr. Ashish Fande.
                      Q: Do you see that?
                      A: I do.
                      Q: Do you happen to know Mr. Ashish Fande?
                                                 130
                       A: No, I don’t know him.
                       Q: Do you know any of the authors that are listed there?
                       A: I do not.
                       Q: Do you believe you’ve ever seen this article before?
                       A: I might have, but I don’t -- I can’t recall it.
                       Q: Do you see at the op it indicates it comes from the International Journal
                       of Engineering Research and Technology?
                       A: Um-hum.
                       Q: Is that a publication with which you’re familiar?
                       A: I could have -- I could have read papers in this journal before, but I
                       can’t specifically recall when.
                       Q: Have you heard of that journal before, though?
                       A: I mean, it’s vaguely familiar, but a lot of these journals sound similar,
                       so it’s hard to say I’ve never seen it.

        Dkt. 74, Deposition of Jennifer Wilcox, Ph.D., March 29, 2019, pg. 152, l. 24–p. 154, l.
  4.
               Response:      Undisputed that Wilcox testified as quoted above. That Wilcox so

               testified does not make the testimony admissible for all purposes, however.

          304. U.S. Pats. Nos. 6,206,685 and 6,471,506 B1 (“The Zamansky patents”) each
claim methods for reducing nitrogen gases in “combustion flue gas” share a common
specification. C. Klingman Decl. ¶¶ 32 & 33 (Exhibits 31 & 32)).

               Objection:     Pl. PFF ¶ 304 is vague and ambiguous. Plaintiffs have not defined

               “combustion flue gas,” and it is not clear how the term is being used in this

               asserted fact. Also, the term “flue gas” is hotly contested in this litigation.

               D.I. # 88, Amended Joint Table of Terms Requiring Construction at 2. It is not

               clear how Plaintiffs are using the term in this factual assertion. Pl. PFF ¶ 304 is

               further vague and ambiguous because it lacks a comprehensible structure.

               Additionally, Pl. PFF ¶ 304 violates the Court’s Standing Order on Motions for

               Summary Judgment, Secs. I.B.4 and I.C.1, because the citation is not correct.

               Response:      Undisputed. To clarify, the Zamansky patents are exhibits 31 and

               32 of the Klingman Declaration.

          305. The Zamansky patents teach that “combustion flue gas” forms immediately upon
the introduction of the coal with the metal additive into the combustion zone of the boiler. C.

                                                131
Klingman Decl. ¶¶ 32 & 33 (Exhibits 31 & 32). (’685 Patent) at 11:30-34.

               Objection:     Pl. PFF ¶ 305 is vague and ambiguous. Plaintiffs have not defined

               “combustion flue gas,” “the metal additive,” or “the combustion zone of the

               boiler,” and it is not clear how the terms are being used in this asserted fact. Also,

               the term “flue gas” is hotly contested in this litigation. D.I. # 88, Amended Joint

               Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs are

               using the term in this factual assertion. Additionally, Pl. PFF ¶ 305 violates the

               Court’s Standing Order on Motions for Summary Judgment, Secs. I.B.4 and I.C.1,

               because the citation is not correct.

               Response:      Disputed as unsupported. To clarify, the Zamansky patents are

               exhibits 31 and 32 of the Klingman Declaration. Additionally, the cited lines in

               the Zamansky patents do not stand for the proposition asserted. The patent reads,

               “[n]atural gas was used as the reburning dial in all tests. The reburning fuel

               injector was elbow-shaped, and was installed along the centerline of the furnace,

               aligned in the direction of gas flow. Overfire air was injected through an elbow-

               shaped injector to burn out combustibles generated in the reburning zone.”

               D.I. # 99, Klingman Decl. (Ex. 31) at 11:30–34, Ex. 32 at 11:34–39. Further, Pl.

               PFF ¶ 305 purports to provide scientific, technical, and specialized knowledge,

               but Plaintiffs fail to support the assertion with competent expert opinion. Rather,

               Plaintiffs cite the Zamansky patents, which are not sponsored by sworn testimony.

               Accordingly, this evidence is an unqualified and untimely disclosed expert

               opinion and should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c) and

               Fed. R. Evid. 702. Furthermore, to the extent the Zamansky patents are offered to

               prove where and when combustion flue gas forms, this evidence is inadmissible

                                                132
               hearsay and should be excluded per Fed. R. Evid. 802.

        306. Figure 1 of the ’685 Patent is reproduced below, wherein “22” identifies the
“combustion zone,” and each line labeled “34” represents “combustion flue gas … that flows in a
downstream direction from combustion zone 22 . . . .”




     C. Klingman Decl. ¶ 32 (Exhibit 31). (’685 Patent) at 10:29-43.

               Objection:     Pl. PFF ¶ 306 is vague and ambiguous. Plaintiffs have not defined

               “combustion flue gas” or “the ‘combustion zone’,” and it is not clear how the

               terms are being used in this asserted fact. Also, the term “flue gas” is hotly

               contested in this litigation. D.I. # 88, Amended Joint Table of Terms Requiring

               Construction at 2. It is not clear how Plaintiffs are using the term in this factual

               assertion.

               Response:      Undisputed that the ‘685 Patent contains Figure 1, with the

               clarification that “22” identifies the “main combustion zone:” that does not make

               the figure admissible for all purposes, however.

         307. The ’685 Patent explains that for treating combustion flue gas, “additives can be
injected with the main fuel, in the main combustion zone …” which includes “combustion flue
gas 34.” C. Klingman Decl. ¶ 32 (Exhibit 31) (’685 Patent) at 6:60-61; 7:1-2.

                                                133
               Objection:     Pl. PFF ¶ 307 is vague and ambiguous. Plaintiffs have not defined

               “combustion flue gas” or “the main combustion zone,” and it is not clear how the

               terms are being used in this asserted fact. Also, the term “flue gas” is hotly

               contested in this litigation. D.I. # 88, Amended Joint Table of Terms Requiring

               Construction at 2. It is not clear how Plaintiffs are using the term in this factual

               assertion. Additionally, Pl. PFF ¶ 307 violates the Court’s Standing Order on

               Motions for Summary Judgment, Secs. I.B.4 and I.C.1, because the citation does

               not correctly identify where in the record the evidence is located.

               Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the ’685

               Patent—does not support the stated proposition. Rather, the ’685 Patent states:

                      As discussed in further detail below, the metal-containing additives can be
                      injected with the main fuel, in the main combustion zone, with secondary
                      or reburning fuel addition, or at several locations in the main combustion
                      zone and reburning zone. As used herein, the terms “nitrogen oxides” and
                      “NOx” are used interchangeably to refer to the chemical species nitric
                      oxide (NO) and nitrogen dioxide (NO2). Other [sic] oxides of nitrogen
                      are known, such as N2O, N2O3, N2O4, and N2O5, but these species are not
                      emitted in significant quantities from stationary combustion sources
                      (except N2O in some systems).

               D.I. # 99, Klingman Decl. Ex. 31 at 6:59–7:3 (emphasis added). The cited lines

               of the patent do not say “combustion flue gas 34.” D.I. # 911, Klingman Decl.

               Ex. 31, ’685 Patent at 6:59‒7:3. Further, to the extent that the ‘685 Patent

               contains the quoted statement, that does not make the statement admissible for all

               purposes.

          308. U.S. Pat. Nos. 5,795,548 (the “’548 Patent”) and 5,814,288 (the “’288 Patent”)
share a common specification and each claim methods for desulfurizing and removing particulates
from flue gas produced during a combustion process in a boiler of a steam generator. C. Klingman
Decl. ¶¶ 34 & 35 (Exhibits 33 & 34)).

               Objection:     Pl. PFF ¶ 308 is vague and ambiguous. Plaintiffs have not defined


                                                134
               “particulates,” “boiler,” or “flue gas produced during a combustion process in a

               boiler of a steam generator,” and it is not clear how the terms are being used in

               this asserted fact. Also, the term “flue gas” is hotly contested in this litigation.

               D.I. # 88, Amended Joint Table of Terms Requiring Construction at 2. It is not

               clear how Plaintiffs are using the term in this factual assertion. Additionally, Pl.

               PFF ¶ 308 violates the Court’s Standing Order on Motions for Summary

               Judgment, Secs. I.B.4 and I.C.1, because the citation does not correctly identify

               with specificity where in the record the evidence is located.

               Response:       Disputed as unsupported by admissible evidence. Pl. PFF ¶ 308

               purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

               fail to support the assertion with competent expert opinion. Rather, Plaintiffs cite

               the ’548 and ’288 Patents, which are not sponsored by sworn testimony.

               Accordingly, this evidence is an unqualified and untimely disclosed expert

               opinion and should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c) and

               Fed. R. Evid. 702. Furthermore, to the extent the ’548 and ’288 Patents are

               offered to prove the claimed methods, this evidence is inadmissible hearsay and

               should be excluded per Fed. R. Evid. 802.

         309. The specification of the ’548 and ’288 Patents includes Figure 1, which is
reproduced below and shows a representation of the known LIDS system and process. C.
Klingman Dec. ¶¶ 34 & 35 (Exhibits 33 & 34).

               Objection:      Pl. PFF ¶ 309 is vague and ambiguous. Plaintiffs have not defined

               “the known LIDS system and process,” and it is not clear how the term is being

               used in this asserted fact. Additionally, Pl. PFF ¶ 309 violates the Court’s

               Standing Order on Motions for Summary Judgment, Secs. I.B.4 and I.C.1,

               because the citation does not correctly identify with specificity where in the

                                                 135
          record the evidence is located.

          Response:      Undisputed that the specification of the ‘548 and ‘288 Patents

          contains Figure 1 (shown in Pl. PFF ¶ 310); that does not make the figure

          admissible for all purposes. Further, Pl. PFF ¶ 309 purports to provide scientific,

          technical, and specialized knowledge, but Plaintiffs fail to support the assertion

          with competent expert opinion. Rather, Plaintiffs cite the ’548 and ’288 Patents,

          which are not sponsored by sworn testimony. Accordingly, this evidence is an

          unqualified and untimely disclosed expert opinion and should be excluded per

          Fed. R. Civ. P. 26(a)(2)(D) and 37(c) and Fed. R. Evid. 702. Furthermore, to the

          extent the ’548 and ’288 Patents are offered to prove any fact other than that they

          contain the referenced figure, this evidence is inadmissible hearsay and should be

          excluded per Fed. R. Evid. 802.

   310. [Omitted]




C. Klingman Decl. ¶¶ 34–35 (Exhibits 33–4) at Fig. 1.




                                            136
         311. The ’288 Patent states that “flue gases” are “generated during the combustion
processes occurring in the furnace.” C. Klingman Decl. ¶ 35 (Exhibit 34) (’288 Patent) at 2:20-
22.

                Objection:      Pl. PFF ¶ 311 is vague and ambiguous. Plaintiffs have not defined

                “flue gases,” “the combustion processes,” or “the furnace,” and it is not clear how

                the terms are being used in this asserted fact. Also, the term “flue gas” is hotly

                contested in this litigation. D.I. # 88, Amended Joint Table of Terms Requiring

                Construction at 2. It is not clear how Plaintiffs are using the term in this factual

                assertion.

                Response:       Disputed as unsupported. Plaintiffs’ cited evidence—the ’288

                Patent—does not support the stated proposition. Rather, the ’288 Patent states

                that “[a]ir heater 26 transfers a portion of the heat from the flue gases generated

                during the combustion process occurring in furnace 22 to incoming combustion

                air 28.” D.I. # 104, Klingman Decl. Ex. 34, ’288 Patent, at 2:19–22 (emphasis

                added). The cited lines of the patent do not say “combustion gas 34.” Further, to

                the extent that the ‘288 Patent contains the quoted statement, that does not make

                the statement admissible for all purposes.

          312. The ’288 Patent states that: “Combustion air 28 is combined with fossil fuel 30,
typically coal containing some sulfur, in the furnace 22 producing flue gases 32 containing SO2.”
C. Klingman Decl. ¶ 35 (Exhibit 34) (’288 Patent) at 2:22-25.

                Objection:      Pl. PFF ¶ 312 is vague and ambiguous. Plaintiffs have not defined

                “[c]ombustion air,” “the furnace” or “flue gases,” and it is not clear how the terms

                are being used in this asserted fact. Also, the term “flue gas” is hotly contested in

                this litigation. D.I. # 88, Amended Joint Table of Terms Requiring Construction

                at 2. It is not clear how Plaintiffs are using the term in this factual assertion.

                Response:       Undisputed that the ‘288 Patent contains the quoted statement; that

                                                  137
                does not make the statement admissible for all purposes, however.

          313. The ’288 Patent states that: “Limestone (CaCO3) 34 is finely pulverized and
injected as a dry powder into the flue gases 32 in an upper portion 36 of the furnace 22 of steam
generator 20.” C. Klingman Decl. ¶ 35 (Exhibit 34) (’288 Patent) at 2:26-28.

                Objection:      Pl. PFF ¶ 313 is vague and ambiguous. Plaintiffs have not defined

                “injected,” “the flue gases” or “the furnace,” and it is not clear how the terms are

                being used in this asserted fact. Also, the terms “injected” and “the flue gas” are

                hotly contested in this litigation. D.I. # 88, Amended Joint Table of Terms

                Requiring Construction at 2. It is not clear how Plaintiffs are using the terms in

                this factual assertion.

                Response:       Undisputed that the ‘288 Patent contains the quoted statement, but

                that does not make the statement admissible for all purposes.

          314. In her Second Expert Report, Dr. Wilcox stated: “Indeed, the portion of the
specification quoted by Dr. Fry explains the injection of limestone ‘into the flue gases 32 in an
upper portion 36 of furnace 22.’” Dkt. 82, Second Expert Report of Dr. Jennifer Wilcox, ¶ 44.

                Response:       Undisputed. To clarify, Wilcox is quoting Fry, who is quoting the

                ‘288 Patent.

         315. The ’288 Patent’s Summary of the Invention section states:

           One aspect of the present invention is drawn to a method for desulfurizing and
           removing particulates from flue gas produced during a combustion process in a
           furnace of a steam generator to produce treated flue gas.

           C. Klingman Decl. ¶ 35 (Exhibit 34) (’288 Patent) at 4:14-17.

                Objection:      Pl. PFF ¶ 315 is vague and ambiguous. Plaintiffs have not defined

                “particulates,” “flue gas,” or “treated flue gas,” and it is not clear how the terms

                are being used in this asserted fact. Also, the term “flue gas” is hotly contested in

                this litigation. D.I. # 88, Amended Joint Table of Terms Requiring Construction

                at 2. It is not clear how Plaintiff is using the terms in this factual assertion.

                                                  138
                Response:      Undisputed that the ‘288 Patent contains the quoted statement, but

                that does not make the statement admissible for all purposes.

         316. The claims of the ’288 Patent also refer to the presence of flue gas in the furnace.
See generally, C. Klingman Decl. ¶ 35 (Exhibit 34) (’288 Patent) at 9:45-12:12.

                Objection:     Pl. PFF ¶ 316 is vague and ambiguous. Plaintiffs have not defined

                “flue gas” or “the furnace,” and it is not clear how the terms are being used in this

                asserted fact. Also, the term “flue gas” is hotly contested in this litigation.

                D.I. # 88, Amended Joint Table of Terms Requiring Construction at 2. It is not

                clear how Plaintiff is using the terms in this factual assertion.

                Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’

                cited evidence—the ‘288 Patent—does not support the stated proposition that

                there is flue gas in the furnace. Rather, the record shows that there is combustion

                in the furnace. The patent says, “[a] method for desulfurizing and removing

                particulates from flue gas produced during a combustion process in a furnace of a

                steam generator to produce treated flue gas.” D.I. # 104, Klingman Decl. Ex. 34,

                ‘288 Patent, at 9:47–49.

         317. The ’894 Patent states that “[t]he hot gases that are produced from this
combustion [are] commonly referred to as flue gases 6 . . . .” The ’894 Patent shows these “flue
gases” as moving upward through the boiler, through a horizontal pass, and then through an SCR.
The path of the “flue gases” is highlighted in Figure 1 below:




                                                  139
     Dkt. 78–22, First Expert Report of Dr. Fry, Exhibit W.

               Objection:     Pl. PFF ¶ 317 is vague and ambiguous. Plaintiffs have not defined

               “[t]he ’894 Patent,” “this combustion,” “flue gases” or “the boiler,” and it is not

               clear how the terms are being used in this asserted fact. Also, the term “flue gas”

               is hotly contested in this litigation. D.I. # 88, Amended Joint Table of Terms

               Requiring Construction at 2. It is not clear how Plaintiff is using the terms in this

               factual assertion. Additionally, Pl. PFF ¶ 317 misstates the evidence to the extent

               that the image in Pl. PFF is altered from the original document.

               Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the ’894

               patent—does not support the stated proposition. Rather, the ’894 patent states the

               following:


                       “The hot gases that are produced from this combustion, commonly
                       referred to as flue gases 6 and which may act as a heat exchange medium,
                       rise upwardly within the furnace volume 4 and give up heat to the working
                       fluid of a thermodynamic steam cycle. The working fluid passes through
                       the furnace waterwall tubes 4a which in a conventional manner line all
                       four walls of the furnace volume 4. The flue gases 6 then exit the furnace
                       volume 4 through a horizontal pass (HOR), generally designated by
                       reference numeral 8.


                       D.I. # 78-22, ’894 Patent, at 6:15–23 (emphasis added).


               Moreover, the highlighting in Figure 1 as represented in Pl. PFF ¶ 317 is not

               present in the patent. Further, to the extent that the ‘894 Patent contains the

               quoted statement and Figure 1, that does not make either the statement or the

               figure admissible for all purposes.


         318. McGraw-Hill Dic’y of Scientific & Technical Terms, defines “flue gas” as
“gaseous combustion products from a furnace.” 5th Edition, 1994. Dkt. 38-13, Plaintiffs’ Second
Amended Complaint (Exhibit I).
                                                140
              Response:      Disputed as unsupported by admissible evidence. Pl. PFF ¶ 318

              purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

              fail to support the assertion with competent expert opinion. Rather, Plaintiffs cite

              the McGraw-Hill Dictionary of Scientific & Technical Terms, which is not

              properly authenticated or sponsored by sworn testimony. Accordingly, to the

              extent the McGraw-Hill Dictionary of Scientific & Technical Terms is offered to

              prove the definition of “flue gas,” this evidence is inadmissible hearsay and

              should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c), Fed. R. Evid. 702,

              and Fed. R. Evid. 802.

         319. The Academic Press Dic’y of Science & Technology defines “flue gas” as “the
gaseous combustion products generated in a furnace.” 1992. Dkt. 38-14, Plaintiffs’ Second
Amended Complaint (Exhibit J).

              Response:      Disputed as unsupported by admissible evidence. Pl. PFF ¶ 319

              purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

              fail to support the assertion with competent expert opinion. Rather, Plaintiffs cite

              the Academic Press Dictionary of Science & Technology, which is not properly

              authenticated or sponsored by sworn testimony. Accordingly, this evidence is an

              unqualified and untimely disclosed expert opinion and should be excluded per

              Fed. R. Civ. P. 26(a)(2)(D) and 37(c) and Fed. R. Evid. 702. Furthermore, to the

              extent the Academic Press Dictionary of Science & Technology is offered to

              prove the definition of “flue gas,” this evidence is inadmissible hearsay and

              should be excluded per Fed. R. Evid. 802. To clarify, the quoted text defines “flue

              gas” as “the gaseous combustion product generated in a furnace.” D.I. # 38-14,

              SAC Ex. J, ACADEMIC PRESS DICTIONARY OF SCIENCE AND TECHNOLOGY

              (Christopher Morris Ed. 1992).

                                               141
         320. Appendix B of the text Combustion Engineering includes a definition of “flue
gas” and defines that term as “[t]he gaseous products of combustion in the flue to the stack.”
Combustion Engineering: A Reference Book on Fuel Burning and Steam Generation (2nd ed.,
1967), C. Klingman Decl. ¶ 36 (Exhibit 35), Appendix B-13.

               Response:       Disputed as unsupported by admissible evidence. Pl. PFF ¶ 320

               purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

               fail to support the assertion with competent expert opinion. Rather, Plaintiffs cite

               Appendix B of the text COMBUSTION ENGINEERING, which is not properly

               authenticated or sponsored by sworn testimony. Accordingly, this evidence is an

               unqualified and untimely disclosed expert opinion and should be excluded per

               Fed. R. Civ. P. 26(a)(2)(D) and 37(c) and Fed. R. Evid. 702. Furthermore, to the

               extent COMBUSTION ENGINEERING is offered to prove the meaning or location of

               “flue gas,” this evidence is inadmissible hearsay and should be excluded per Fed.

               R. Evid. 802.

         321. In a chapter titled “Combustion and Boiler Calculations,” Combustion
Engineering states the following: “These calculations are subject to the allowances for unburned
carbon. This is because not all the carbon is burned. Some of it drops into the ashpit and some is
carried out of the furnace with the flue gas.” C. Klingman Supp. Decl. ¶ 3 (Exhibit 53 ), at 21-8
(emphasis added).

               Objection:      Pl. PFF ¶ 321 violates the Court’s Standing Order on Motions for

               Summary Judgment, Secs. I.B.4 and I.C.1, because the citation does not correctly

               identify with specificity where in the record the evidence is located.

               Response:       Disputed as unsupported. The exhibit cited for proof of PFF ¶ 321

               does not contain the relevant page. Further, Pl. PFF ¶ 321 purports to provide

               scientific, technical, and specialized knowledge, but Plaintiffs fail to support the

               assertion with competent expert opinion. Rather, Plaintiffs cite a chapter of the

               text COMBUSTION ENGINEERING, which is not properly authenticated or sponsored


                                                142
                by sworn testimony. Accordingly, this evidence is an unqualified and untimely

                disclosed expert opinion and should be excluded per Fed. R. Civ. P. 26(a)(2)(D)

                and 37(c) and Fed. R. Evid. 702. Furthermore, to the extent COMBUSTION

                ENGINEERING is offered to prove the location of flue gas, this evidence is

                inadmissible hearsay and should be excluded per Fed. R. Evid. 802.

          322. Dr. Andrew Fry is a Professor of Chemical Engineering at the University of Utah,
and has spent most of his career studying technologies relating to coal combustion, gasification
and power generation, including extensive study of various mercuric reduction processes and
technologies used within the coal-fired power plant industry. Dkt. 79, Second Report of Dr. Fry,
[¶¶ 7-17.

                Response:       Undisputed.

        323. Dr. Fry worked at a power plant from July 1992 to December 1995. Dkt. 79,
Second Report of Dr. Fry invalidity, ¶9; Dkt. 79-1 (CV attached to report).

                Response:       Undisputed.

          324. Dr. Fry has testified that “flue gas” is present in the entire furnace of an operating
coal-fired power plant—including throughout the combustion zone. See generally Dkt. 78, First
Report of Dr. Fry.

                Objection:      Pl. PFF ¶ 324 is vague and ambiguous. Plaintiffs have not defined

                “flue gas,” “the entire furnace,” or “the combustion zone,” and it is not clear how

                the terms are being used in this asserted fact. Also, the term “flue gas” is hotly

                contested in this litigation. D.I. # 88, Amended Joint Table of Terms Requiring

                Construction at 2. It is not clear how Plaintiffs are using the term in this factual

                assertion. Additionally, Pl. PFF ¶ 324 violates the Court’s Standing Order on

                Motions for Summary Judgment, Secs. I.B.4 and I.C.1, and because the citation

                does not identify with specificity where in the record the evidence is located.

                Response:       Undisputed.

         325. At her deposition, Dr. Jennifer Wilcox testified as follows:


                                                 143
                       Q: And just to be clear, you’ve never operated a power plant yourself,
                       correct?
                       A: I have never operated a power plant, that is correct.
                       Q: How many power plants have you actually toured:
                       A: Probably about five, something like that, on the order of.
                       Q: Over the span of roughly 2004 till today?
                       A: Correct.
                       Q: And that includes the one that you toured for purposes of this case?
                       A: That’s a good question. Probably -- probably about five, yeah.
                       Q: And the other four, then, best you recall, roughly when did you tour
                       those?
                       A: Over the period of probably 2005 to current.

     Dkt. 74, Deposition of Jennifer Wilcox, Ph.D., March 29, 2019, pp. 48:16-25–49:1-8.

                Response:      Undisputed that Wilcox testified as quoted above. That Wilcox so

                answered does not make the testimony admissible for all purposes, however.

         326. Dr. Bruce Keiser has an undergraduate degree in Chemistry and a Ph.D. in
Inorganic Chemistry. Dkt. 38-17, Plaintiffs’ Second Amended Complaint, Exhibit M (Declaration
of Bruce A. Keiser, Ph.D., May 17, 2016 at ¶ 5).

                Response:      Undisputed.

          327. Dr. Keiser stated in his May 17, 2016 declaration: “It is my expert opinion that a
person of ordinary skill in the art at the time of the ’692 Patent invention would have understood
the term ‘coal combustion flue gas’ to mean gas that is produced from coal combustion.” Dkt. 38-
17, Plaintiffs’ Second Amended Complaint, Exhibit M (Declaration of Bruce A. Keiser, Ph.D.,
May 17, 2016 at ¶ 11).

                Response:      Disputed as unsupported by admissible evidence. Pl. PFF ¶ 327

                purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

                fail to support the assertion with competent expert opinion. Rather, Pl. PFF ¶ 327

                cites the declaration of Keiser, who is not a timely disclosed or qualified expert on

                the topic. Accordingly, this evidence should be excluded per Fed. R. Civ. P.

                26(a)(2)(D) and 37(c).

          328. Dr. Keiser stated in his May 17, 2016 declaration: “Because coal combustion flue
gas is generated by coal combustion, it is present in the combustion zone of an operating coal
furnace or boiler. It is my expert opinion that at the time of the ’692 Patent invention, a person
having ordinary skill would have this understanding.” Dkt. 38-17, Plaintiffs’ Second Amended
Complaint, Exhibit M (Declaration of Bruce A. Keiser, Ph.D., May 17, 2016 at ¶ 12).
                                                 144
               Response:      Disputed as unsupported by admissible evidence. Pl. PFF ¶ 328

               purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

               fail to support the assertion with competent expert opinion. Rather, Pl. PFF ¶ 328

               cites the declaration of Keiser, who is not a timely disclosed or qualified expert on

               the topic. Accordingly, this evidence should be excluded per Fed. R. Civ. P.

               26(a)(2)(D) and 37(c).

         329. John Meier has a Bachelor of Science Degree in Civil Engineering and extensive
experience in the operations of coal-fired power plants. Dkt. 38-18, Plaintiffs’ Second Amended
Complaint, Exhibit N (Declaration of John Meier, May 17, 2016 at ¶ 2-3).

               Response:      Undisputed.

         330. John Meier stated in his May 17, 2016 declaration: “In my expert opinion, a
person of ordinary skill in the art at the time of the invention of the ’692 Patent would have
understood the term ‘coal combustion flue gas’ to mean gas that is produced from coal
combustion.” Dkt. 38-18, Plaintiffs’ Second Amended Complaint, Exhibit N (Declaration of John
Meier, May 17, 2016) at ¶ 9.

               Response:      Disputed as unsupported by admissible evidence. Pl. PFF ¶ 330

               purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

               fail to support the assertion with competent expert opinion. Rather, Pl. PFF ¶ 330

               cites the declaration of Meier, who is not a timely disclosed or qualified expert on

               the topic. Accordingly, this evidence should be excluded per Fed. R. Civ. P.

               26(a)(2)(D) and 37(c).

           331. John Meier stated in his May 17, 2016 declaration: “Coal combustion flue gas is
present in the combustion zone of an operating coal furnace or boiler because coal combustion
flue gas is generated by coal combustion. It is my expert opinion that a person having ordinary
skill at the time of the ’692 Patent invention would have this understanding.” Dkt. 38-18,
Plaintiffs’ Second Amended Complaint, Exhibit N (Declaration of John Meier, May 17, 2016 at ¶
12).

               Response:      Disputed as unsupported by admissible evidence. Pl. PFF ¶ 331

               purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

               fail to support the assertion with competent expert opinion. Rather, Pl. PFF ¶ 331
                                                145
                cites the declaration of Meier, who is not a timely disclosed or qualified expert on

                the topic. Accordingly, this evidence should be excluded per Fed. R. Civ. P.

                26(a)(2)(D) and 37(c).

          [PFF 332-400 omitted by Plaintiffs]

          401. Defendants propose that “flue gas” should be construed to mean: “[t]he gases in
the region from above the combustion zone through the stack outlet that result from the
substantially-complete combustion of coal.” Dkt. 88, Amended Joint Table of Terms Requiring
Construction, pg. 2.

                Response:      Undisputed.

         402. Defendants propose that “injecting . . . into said flue gas” should be construed to
mean: “injecting into the flue gas stream after the boiler and before the stack outlet.” Dkt. 88,
Amended Joint Table of Terms Requiring Construction, pg. 2.

                Response:      Undisputed.

          403. On and before 2014, two years before Defendant Columbia decided to join with
Portage LLC to use the Chem-Mod Process, Columbia Unit 1 wanted to reduce mercury
emissions for regulatory reasons (not Section 45 tax credit reasons). Dkt. 66, Deposition
Transcript of Jerald Lokenvitz, dated December 5, 2018, at 231:5–259:6; C. Klingman Supp.
Decl. ¶ 4 (Exhibit 54) (Lokenvitz Depo. Exhibit 18); ¶ 5 (Exhibit 55) (Lokenvitz Depo. Exhibit
19); ¶ 6 (Exhibit 56) (Lokenvitz Depo. Exhibit 20); ¶ 7 (Exhibit 57) (Lokenvitz Depo. Exhibit
21); ¶ 8 (Exhibit 58) (Lokenvitz Depo. Exhibit 22); ¶ 9 (Exhibit 59) (Lokenvitz Depo Exhibit 23).

                Objection:     PFF ¶ 403 is vague and ambiguous. Plaintiffs have not defined

                “decided to join with,” and it is not clear how the term is being used in this

                asserted fact. Additionally, Pl. PFF ¶ 403 violates the Court’s Standing Order on

                Motions for Summary Judgment, Sec. I.B.3, because it asserts multiple factual

                propositions within the same numbered paragraph, Secs. I.B.4 and I.C.1, and

                because the citation does not identify with specificity where in the record the

                evidence is located.

                Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the

                deposition transcript of Lokenvitz at 231:5–259:6 and associated exhibits—does

                not support the stated propositions that “Defendant Columbia 1” “decided to join
                                                 146
               with Portage LLC” and “Columbia Unit 1 wanted to reduce mercury emissions

               for regulatory reasons (not Section 45 tax credit reasons).” D.I. # 66, Lokenvitz

               Dep. 231:5–259:6; D.I. # 99, Klingman Decl. Exs. 54, 55, 56, 57, 58, 59.

          404. To do this, they considered several options, and opted for a process that added a
calcium bromide solution (the same as MerSorb, being 51% calcium bromide and 49% water) to
the coal as it passed through the feeder and then onto the pulverizer. Dkt. 66, Deposition
Transcript of Jerald Lokenvitz, dated December 5, 2018, at 231:5–259:6; C. Klingman Supp.
Decl. ¶ 4 (Exhibit 54) (Lokenvitz Depo. Exhibit 18); ¶ 5 (Exhibit 55) (Lokenvitz Depo. Exhibit
19); ¶ 6 (Exhibit 56) (Lokenvitz Depo. Exhibit 20); ¶ 7 (Exhibit 57) (Lokenvitz Depo. Exhibit
21); ¶ 8 (Exhibit 58) (Lokenvitz Depo. Exhibit 22); ¶ 8 (Exhibit 58) (Lokenvitz Depo. Exhibit
22); ¶ 9 (Exhibit 59) (Lokenvitz Depo Exhibit 23).

               Objection:     PFF ¶ 404 is vague and ambiguous. Plaintiffs have not defined

               “opted for,” and it is not clear how the term is being used in this asserted fact.

               Additionally, Pl. PFF ¶ 404 violates the Court’s Standing Order on Motions for

               Summary Judgment, Secs. I.B.4 and I.C.1, because the citation does not identify

               with specificity where in the record the evidence is located.

               Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’

               cited evidence—the deposition transcript of Lokenvitz at 231:5–259:6 and

               associated exhibits—does not support the stated proposition that “they” “opted for

               a process that added a calcium bromide solution . . . to the coal as it passed

               through the feeder and then onto the pulverizer.” Rather, the record shows that

               AECS contracted for all uses of calcium bromide for mercury control at Columbia

               Unit 1. D.I. # 95, Mark Decl. (Apr. 16, 2019) Ex. 74, First Amendment at

               Schedule F Section D; D.I. # 127, Meier Dep. (Apr. 26, 2019) 61:21–77:13.

        405. At that time, it recognized that it did not need a license to inject calcium bromide
mixed with coal into the combustion zone. Dkt. 66, Deposition Transcript of Jerald Lokenvitz,
dated December 5, 2018, at 231:5–259:6; C. Klingman Supp. Decl. ¶ 4 (Exhibit 54) (Lokenvitz
Depo. Exhibit 18); ¶ 5 (Exhibit 55) (Lokenvitz Depo. Exhibit 19); ¶ 6 (Exhibit 56) (Lokenvitz
Depo. Exhibit 20); ¶ 7 (Exhibit 57) (Lokenvitz Depo. Exhibit 21); ¶ 8 (Exhibit 58) (Lokenvitz
Depo. Exhibit 22); ¶ 8 (Exhibit 58) (Lokenvitz Depo. Exhibit 22); ¶ 9 (Exhibit 59) (Lokenvitz

                                                147
Depo Exhibit 23).

               Objection:        PFF ¶ 405 is vague and ambiguous. Plaintiffs have not defined

               who “it” is or “the combustion zone,” and it is not clear how the terms are being

               used in this asserted fact. Additionally, Pl. PFF ¶ 405 violates the Court’s

               Standing Order on Motions for Summary Judgment, Secs. I.B.4 and I.C.1,

               because the citation does not identify with specificity where in the record the

               evidence is located.

               Response:         Disputed as unsupported. Plaintiffs’ cited evidence—the

               deposition transcript of Lokenvitz at 231:5–259:6 and associated exhibits—does

               not support the stated proposition that WPL recognized that it did not need a

               license to inject calcium bromide mixed with coal into the combustion zone.

               D.I. # 66, Lokenvitz, Dep. 231:5-259:6; D.I. # 99, Klingman Decl. Exs. 54, 55,

               56, 57, 58, 59.

         406. Dr. Wilcox testified at her deposition that flue gas is “born” in the combustion
zone. Dkt. 74, Wilcox Depo Tr., at 137:13-138:13.

               Response:         Disputed in part. The testimony is taken out of context and

               incomplete. The record shows that at 137:13–138:13, Wilcox testified as

               follows:

                       Q. I understand that's your view. Are you -- is it your opinion that no one
                       would use the term flue gas to refer to the gases resulting from combustion
                       of coal even as they exist in the combustion zone?
                       MR. EVALL: Objection to form, lack of foundation.
                       A. When coal is combusted, it reacts with oxygen. Oxygen dissociates on
                       the surface, and the components of flue gas start to form. They are quickly
                       replenished with fuel. It's a continuous process combustion. You cannot
                       deny that carbon monoxide, carbon dioxide and water vapors start to form
                       upon combustion. But nobody would point to the area that's dominant in
                       fuel and call it flue gas. It doesn't mean it's not borne there.

                       D.I. # 69, Wilcox Dep. 137:22–138:13.

                                                 148
                That Wilcox so answered does not make her testimony admissible for all

                purposes, however.

         407. Dr. Wilcox testified at her deposition that in a location where flue gas represents a
“majority,” one could call it “flue gas.” Dkt. 74, Wilcox Depo Tr., at 137: 13-21.

                Objection:     Pl. PFF ¶ 407 includes testimony that is taken out of context and

                incomplete. Additionally, Pl. PFF ¶ 407 is vague and ambiguous. Plaintiffs have

                not defined “flue gas,” and it is not clear how the term is being used in this

                asserted fact. Also, the term “flue gas” is hotly contested in this litigation.

                D.I. # 88, Amended Joint Table of Terms Requiring Construction at 2. It is not

                clear how Plaintiffs are using the term in this factual assertion. Finally, Pl. PFF

                ¶ 407 violates the Court’s Standing Order on Motions for Summary Judgment,

                Sec. I.B.6, because it simply recites an expert’s opinion.

                Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’

                cited evidence—the deposition transcript of Wilcox at 137:13‒21—does not

                support the stated proposition. Rather, the record shows that Wilcox testified as

                follows:

                       Q. Are there some people that use the term flue gas to refer to the
                       byproducts of the combustion?
                       A. If the byproducts of combustion are accumulated in an area and
                       represent the majority, then one could call that—just like the upper
                       furnace, then one could call that a flue gas. But nobody would point to an
                       oven or to a combustion zone and call that flue gas.

                D.I. # 74, Wilcox Dep. 137: 13‒21 (emphasis added).

         408. Dr. Wilcox testified at her deposition that “flue gas” should be understood to exist
where the gases comprise “mostly flue gas.” Dkt. 74, Wilcox Depo Tr., at 124:13-125:16; 126:17-
20; 137: 13-21.

                Response:      Undisputed.

         409. Dr. Wilcox attempted to explain that the flue gas begins after the combustion
zone. Dkt. 74, Wilcox Depo Tr., at 124: 13-127:5.
                                                 149
                Objection:     Pl. PFF ¶ 409 is vague and ambiguous. Plaintiffs have not defined

                “the flue gas” or “the combustion zone,” and it is not clear how the terms are

                being used in this asserted fact. Also, the term “flue gas” is hotly contested in this

                litigation. D.I. # 88, Amended Joint Table of Terms Requiring Construction at 2.

                It is not clear how Plaintiffs are using the term in this factual assertion. Pl. PFF

                ¶ 409 violates the Court’s Standing Order on Motions for Summary Judgment,

                Sec. I.B.6, because it simply recites Plaintiffs’ argument.

                Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’

                cited evidence—the deposition transcript of Wilcox at 124:13‒127:5—does not

                support the stated proposition. Rather, the record shows that Wilcox testified that

                combustion gases are considered flue gases at a point where “combustion has

                mostly completed.” D.I. # 74, Wilcox Dep. 124:13‒127:5.

          410. When shown the manual for Defendants’ plant, which showed the combustion
zone being moved vertically within the furnace (by directing the injectors at different angles), Dr.
Wilcox was unable to identify anywhere “flue gas” began, or how its beginning point differed,
despite clear differences in the respective combustion zones. Dkt. 74, Wilcox Depo Tr., at 128:14-
129:10; 321:1-331:4.

                Objection:     Pl. PFF ¶ 410 is vague and ambiguous. Plaintiffs have not defined

                “the manual,” “Defendants’ plant,” “the combustion zone,” “the furnace,” “the

                injectors” “flue gas,” “beginning point,” or “the respective combustion zones,”

                and it is not clear how the terms are being used in this asserted fact. Also, the

                term “flue gas” is hotly contested in this litigation. D.I. # 88, Amended Joint

                Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs are

                using the term in this factual assertion. Additionally, Pl. PFF ¶ 410 violates the

                Court’s Standing Order on Motions for Summary Judgment, Sec. I.B.3, because it

                asserts multiple factual propositions within the same numbered paragraph, and

                                                 150
                Sec. I.B.6, because it simply recites Plaintiffs’ argument.

                Response:       Disputed as unsupported and contrary to the evidence. Plaintiffs’

                cited evidence—the deposition transcript of Wilcox at 128:14‒129:10; 321:1‒

                331:4—does not support the stated proposition. Rather, the record shows that

                during Wilcox’s deposition, Plaintiffs’ counsel attempted to get Wilcox to answer

                questions based on a hypothetical that did not comport with reality. Wilcox

                explained that “the flue gas is in the upper region,” but she could not be more

                exact because the cartoon she was being shown was not drawn to scale and the

                hypothetical was not realistic. D.I. # 74, Wilcox Dep. 321:1‒331:4.

          411. Dr. Fry uses the term “boiler” to refer to the entire portion of the plant in which
heat is extracted to form steam. Dkt. 77, Deposition Transcript of Andrew Fry, 134:17-136:17.

                Objection:      Pl. PFF ¶ 411 is vague and ambiguous. Plaintiffs have not defined

                “the entire portion” or “the plant,” and it is not clear how the terms are being used

                in this asserted fact.

                Response:       Undisputed.

        412. Dr. Wilcox uses the term “boiler” to refer to the entire portion of the plant in
which heat is extracted to form steam. Dkt. 77, Deposition Transcript of Jennifer Wilcox, 55:25-
56:16.

                Objection:      Pl. PFF ¶ 412 is vague and ambiguous. Plaintiffs have not defined

                “the entire portion” or “the plant,” and it is not clear how the terms are being used

                in this asserted fact.

                Response:       Disputed as unsupported. Plaintiffs’ cited evidence—the

                deposition transcript of Wilcox at 55:25–56:16—does not support the stated

                proposition.

           413. Dr. Wilcox opines that “[t]he only suggestions for the location of the flue gas are
‘after the superheater section’ or ‘in the economizer/ESP suggestion of the combustor,’ which are

                                                 151
both well downstream of the combustion zone.” Dkt. 82, Second Expert Report of Jennifer L.
Wilcox, Ph.D., ¶ 21.

                Response:      Undisputed.

            414. In her Second Report, Dr. Wilcox opines that it was known at the time of the
invention that there were three equivalent ways to get an additive into flue gas. One was to apply
it first to the coal and then inject it with the pulverized coal. A second was to inject it into the
combustion zone independent of the coal. And the third was to inject it into the flue gas stream
downstream of the combustion zone, with only this last approach with only this last approach
being referred to as “injecting into flue gas.” Dkt. 82, Second Expert Report of Jennifer L.
Wilcox, Ph.D., ¶ 54.

                Objection:     Pl. PFF ¶ 414 misstates the report to the extent that the text in Pl.

                PFF is altered from the document.

                Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’

                cited evidence—paragraph 54 of the Second Wilcox Report—does not support the

                stated proposition. Rather, the record shows that Wilcox said the following:


                        [A]t the time of the application leading to the ’692 Patent, as well as
                        today, there were at least three general categories of methods for
                        introducing substances into a coal combustion system for the purpose of
                        affecting the emissions. In one method, the substance is added to the coal
                        before the coal is introduced into the boiler for combustion, either before
                        or after the coal is pulverized. In a second method, the substance or
                        substances could be introduced into the combustion zone of the furnace at
                        the same time as the coal is introduced—either adjacent to the point of
                        introduction of the coal, or at a different location. Third, substances can be
                        injected into the flue gas, typically using lances or aspirators or other
                        devices for introducing the material into the flue gas ductwork and
                        dispersing it into the flue gas. As explained below, the ’692 Patent itself
                        recognized and acknowledged those treatment methodologies in other
                        contexts. A person of ordinary skill would understand ‘injecting. . . into
                        said flue gas’ to be a term of art that refers to this third class of treatment
                        methods.

                D.I. # 82, Second Wilcox Report ¶ 54.

        415. Dr. Fry has opined that the specification does at one point suggest injecting into
the combustion zone. Dkt. 80, ¶ 61.

                Objection:     Pl. PFF ¶ 415 is vague and ambiguous. Plaintiffs have not defined

                                                 152
                “the specification,” “injecting,” or “the combustion zone,” and it is not clear how

                the terms are being used in this asserted fact. Also, the term “injecting” is hotly

                contested in this litigation. D.I. # 88, Amended Joint Table of Terms Requiring

                Construction at 2. It is not clear how Plaintiffs are using the term in this factual

                assertion. Additionally, Pl. PFF ¶ 415 violates the Court’s Standing Order on

                Motions for Summary Judgment, Sec. I.B.6, because it simply recites Plaintiffs’

                argument.

                Response:      Disputed as unsupported. The citation provided, D.I. # 74, is

                Wilcox’s deposition; it is unclear which of the three Fry reports the Plaintiffs are

                citing.

         416. The ’692 Patent explains that the inventive process “can be adjusted in numerous
advantageous ways, e.g., by varying (i) droplet size during injection into flue gas, (ii)
concentration of thermolabile species, and (iii) dosing level, etc.” Dkt. 38-1, ’692 Pat., at 6:40-
43.

                Objection:     Pl. PFF ¶ 416 is vague and ambiguous. Plaintiffs have not defined

                “the inventive process,” and it is not clear how the term is being used in this

                asserted fact. Additionally, Pl. PFF ¶ 416 violates the Court’s Standing Order on

                Motions for Summary Judgment, Sec. I, because it uses legal characterization

                with a reference to “the inventive process.”

                Response:      Undisputed that the ʼ692 Patent contains the quoted statement; that

                does not make the statement admissible for all purposes, however.

         417. Dr. Fry has explained that in his experience (experience which Dr. Wilcox simply
does not have), “it primarily is the case that factors such as concentration and dosing levels are
varied when a different injection site is being considered (for example, injecting into the
combustion zone flue gas with the coal directly versus injecting the additive itself in the upper
furnace.” Dkt. 80, Reply Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 61.

                Objection:     Pl. PFF ¶ 417 violates the Court’s Standing Order on Motions for


                                                 153
                Summary Judgment, Sec. I.B.6, because it simply recites an expert’s opinion and

                Plaintiffs’ argument.

                Response:      Disputed as unsupported. Plaintiffs’ cited evidence—paragraph 61

                of the Third Fry Report—does not support the stated proposition that Wilcox

                lacks relevant experience.

          418. Indeed, even the inventor of the Chem-Mod Process, Mr. Comrie, agreed that
injecting in with the coal, or injecting alone into the combustor, or injecting further downstream,
all were equivalent ways to introduce additives to flue gas, and that one only might need to
change the dosing level depending upon which approach used. See generally Dkt. 63, Deposition
of Douglas Comrie.

                Objection:     Pl. PFF ¶ 418 is vague and ambiguous. Plaintiffs have not defined

                “injecting,” “the combustor,” or “flue gas,” and it is not clear how the terms are

                being used in this asserted fact. Also, the terms “injecting” and “flue gas” are

                hotly contested in this litigation. D.I. # 88, Amended Joint Table of Terms

                Requiring Construction at 2. It is not clear how Plaintiffs are using the terms in

                this factual assertion. Additionally, Pl. PFF ¶ 418 violates the Court’s Standing

                Order on Motions for Summary Judgment, Sec. I.B.3, because it asserts multiple

                factual propositions within the same numbered paragraph, Secs. I.B.4 and I.C.1,

                because the citation does not identify with specificity where in the record the

                evidence is located, and Sec. I.B.6, because it recites Plaintiffs’ argument, rather

                than a factual proposition.

                Response:      Disputed as unsupported. Taken in its entirety, the deposition

                transcript of Comrie does not support the stated proposition. Further, Pl. PFF

                ¶ 418 purports to provide scientific, technical, and specialized knowledge, but

                Plaintiffs fail to support the assertion with competent expert opinion. Rather, Pl.

                PFF ¶ 418 cites the deposition of Comrie, who is not a timely disclosed expert on

                                                 154
               the topic. Accordingly, this evidence should be excluded per Fed. R. Civ. P.

               26(a)(2)(D) and 37(c).

         419. Klaus Oehr is a named inventor for U.S. Patent 6,250,235 (“Oehr ’235 Patent”).

          C. Klingman Supp. Decl. ¶ 10 (Exhibit 60) (Oehr ’235 Patent).

               Response:       Undisputed.

         420. The Oehr ’235 Patent is mentioned in the ’692 Patent specification. Dkt. 38-1,
’692 Patent at 2:37, and Example 2.

               Response:       Undisputed.

         421. The Oehr ’235 Patent states:

        It is clear, however, that the maximum benefit of the current invention may be
        obtained under conditions where the lime plus lime fluxing additive come into
        intimate contact with the fossil fuel, e.g. coal or char, either by mixing them in
        their solid form prior to injection into the fossil fuel combustor, and/or by
        injecting them into a combustor with sufficient turbulence to cause collisions
        between the “fluxed lime” and the fossil fuel combustion ash.

        C. Klingman Supp. Decl. ¶ 10 (Exhibit 60) (Oehr ’235 Patent) at 11:64-12:4.

               Response:       Undisputed that the Oehr ʼ235 Patent contains the quoted

               statement; that does not make the statement admissible for all purposes, however.

         422. The Oehr ’235 Patent is directed to a “method of treating a fossil fuel for
combustion.” C. Klingman Supp. Decl. ¶ 10 (Exhibit 60) (Oehr ’235 Patent) at Abstract, 8:12- 13,
claim 1-13:32-33.

               Objection:      Pl. PFF ¶ 422 misstates the evidence to the extent that the text in

               Pl. PFF is altered from the original document.

               Response:       Disputed in part as unsupported and contrary to the evidence.

               Plaintiffs’ cited evidence—the ’235 Patent at 8:12–13—does not support the

               stated proposition. Rather, the record shows that the patent says, “[a]ccording to

               the invention there is provided a method of treating a fossil fuel, especially coal

               or char, for combustion, which includes heating the fossil fuel and an additive,

                                                 155
               together with lime, in a combustion zone.” D.I. # 115-50, ’235 Patent, at 8:12‒15

               (emphasis added). Undisputed to the extent that the Oehr ʼ235 Patent contains the

               quoted statement; that does not make the statement admissible for all purposes,

               however.

         423. Claim 1 of the Oehr ’235 Patent reads as follows:

          A method of treating fossil fuel for combustion, comprising: heating a fossil fuel
          which contains ash and an additive in a combustion Zone together with lime,
          wherein the additive contains a lime flux that lowers the melting point of Said lime
          Sufficiently So that Said lime melts, wholly or partially.

          C. Klingman Supp. Decl. ¶ 10 (Exhibit 60) (Oehr ’235 Patent) at claim 1.

               Response:      Undisputed that the Oehr ʼ235 Patent contains the text of Claim 1.

         424. Claim 36 of the Oehr ’235 Patent reads as follows:

        The method as claimed in claim 1, wherein the additive is injected into the
        combustion zone.

         C. Klingman Supp. Decl. ¶ 10 (Exhibit 60) (Oehr ’235 Patent) at claim 36.

               Response:      Undisputed that the Oehr ʼ235 Patent contains the text of Claim 36.

         425. Claim 40 of the Oehr ’235 Patent reads as follows:

          The method as claimed in claim 37, wherein the additive is mixed with the fossil
          fuel before furnace injection.

          C. Klingman Supp. Decl. ¶ 10 (Exhibit 60) (Oehr ’235 Patent) at claim 40.

               Response:      Undisputed that the Oehr ʼ235 Patent contains the text of Claim 40.

         426. Claim 41 of the Oehr ’235 Patent reads as follows:

          The method as claimed in claim 38, wherein the additive is mixed with the fossil
          fuel before furnace injection.

          C. Klingman Supp. Decl. ¶ 10 (Exhibit 60) (Oehr ’235 Patent) at claim 40.

               Response:      Undisputed that the Oehr ʼ235 Patent contains the text of Claim 41.

         427. U. S. Patent 4,729,882 (“Ide”) is directed to a process of removing mercury from
gaseous emissions from municipal waste incineration. C. Klingman Supp. Decl. ¶ 11 (Exhibit 61)
                                               156
(Ide).

                Response:      Undisputed.

           428. Ide is discussed in the “Background” section of the ’692 Patent as being a method
for mercury removal that the inventor described as not being suitable for use in in coal-fired
power plants. Dkt. 38-1, ’692 Patent, at 1:29-48; see also . C. Klingman Supp. Decl. ¶ 11 (Exhibit
61) (Ide).

                Objection:     Pl. PFF ¶ 428 is vague and ambiguous. Plaintiffs have not defined

                “the inventor,” and it is not clear how the term is being used in this asserted fact.

                Response:      Disputed as unsupported by admissible evidence. Pl. PFF ¶ 428

                purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

                fail to support the assertion with competent expert opinion. Rather, Plaintiffs cite

                the ‘692 Patent and characterize that patent’s discussion of the ‘882 Patent

                (“Ide”), with no competent expert foundation. Accordingly, this evidence is an

                unqualified and untimely disclosed expert opinion and should be excluded per

                Fed. R. Civ. P. 26(a)(2)(D) and 37(c) and Fed. R. Evid. 702. Furthermore, to the

                extent the cited evidence is offered to prove the process claimed in the ‘882 Patent

                (Ide), the evidence is inadmissible hearsay per Fed. R. Evid. 802.

          429. Ide describes its method of reducing mercury from municipal incinerator wastes
as involving either supplying a chloride-containing gas into the incinerator, or instead adding a
chlorine-containing material into the incinerator. C. Klingman Supp. Decl. ¶ 11 (Exhibit 61) (Ide)
at 4:4-11.

                Objection:     Pl. PFF ¶ 429 is vague and ambiguous. Plaintiffs have not defined

                “the incinerator,” and it is not clear how the term is being used in this asserted

                fact.

                Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’

                cited evidence—Ide at 4:4–11—does not support the stated proposition. Rather,

                the record shows that the patent says, “[d]uring this, the incinerator 2 is supplied

                                                 157
                with an acidic gas 4, which is hydrogen chloride, chlorine or the like. Instead of,

                or in addition to the acidic gas, a chlorine-containing material 6, e.g. plastics, salt

                or the like that contains chlorine or have chlorine action, may be introduced into

                the incinerator 2 for combustion with the mercury-containing wastes 1.” Ide at

                4:4‒11. Additionally, Pl. PFF ¶ 429 purports to provide scientific, technical, and

                specialized knowledge, but Plaintiffs fail to support the assertion with competent

                expert opinion. Rather, Plaintiffs characterize the ‘882 Patent (Ide) with no

                competent expert foundation. Accordingly, this evidence is an unqualified and

                untimely disclosed expert opinion and should be excluded per Fed. R. Civ. P.

                26(a)(2)(D) and 37(c) and Fed. R. Evid. 702. Furthermore, to the extent the cited

                evidence is offered to prove the process claimed in the ‘882 Patent (Ide), the

                evidence is inadmissible hearsay per Fed. R. Evid. 802.

         430. In the ’692 Patent, Ide’s mercury removal technique is described as “requir[ing]
massive hydrogen chloride injection into mercury containing flue gas.” Dkt. 38-1, ’692 Patent, at
1:28–47.

                Objection:      Pl. PFF ¶ 430 is vague and ambiguous. Plaintiffs have not defined

                “injection” or “flue gas,” and it is not clear how the terms are being used in this

                asserted fact. Also, the term “flue gas” is hotly contested in this litigation.

                D.I. # 88, Amended Joint Table of Terms Requiring Construction at 2. It is not

                clear how Plaintiffs are using the term in this factual assertion.

                Response:       Undisputed that the ‘882 Patent (Ide) contains the quoted

                statement; that does not make the statement admissible for all purposes, however.

           431. The inclusion of Ide into the ’692 Patent illustrates that the ’692 Patent disclosed
all three known ways of injecting additives into flue gas, even though at the time, the inventor
preferred the third of the three, the injection into the flue gas when it was downstream. Dkt. 80,
Reply Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 63.


                                                  158
               Objection:     Pl. PFF ¶ 431 is vague and ambiguous. Plaintiffs have not defined

               “all three known ways,” “injecting,” “flue gas,” or “injection,” and it is not clear

               how the terms are being used in this asserted fact. Also, the terms “injecting” and

               “flue gas” are hotly contested in this litigation. D.I. # 88, Amended Joint Table of

               Terms Requiring Construction at 2. It is not clear how Plaintiffs are using the

               terms in this factual assertion. Additionally, Pl. PFF ¶ 431 violates the Court’s

               Standing Order on Motions for Summary Judgment, Sec. I.B.3, because it asserts

               multiple propositions within the same numbered paragraph, and Sec. I.B.6,

               because it simply recites Plaintiffs’ argument.

               Response:      Disputed as unsupported. There is no evidence to support that

               including Ide in the ’692 Patent illustrates what Pl. PFF ¶ 431 asserts. Pl. PFF

               ¶ 431 is speculation, not a statement of fact.

          432. U.S. Patent 5,435,980 (“Felsvang”) discloses introducing additives to increase the
chloride content of flue gas. . C. Klingman Supp. Decl. ¶ 12 (Exhibit 62) (Felsvang).

               Objection:     Pl. PFF ¶ 432 is vague and ambiguous. Plaintiffs have not defined

               “flue gas,” and it is not clear how the term is being used in this asserted fact.

               Also, the term “flue gas” is hotly contested in this litigation. D.I. # 88, Amended

               Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

               are using the term in this factual assertion.

               Response:      Disputed as unsupported by admissible evidence. Pl. PFF ¶ 432

               purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

               fail to support the assertion with competent expert opinion. Rather, Plaintiffs cite

               Felsvang, and Plaintiffs’ characterization of it is not sponsored by expert

               testimony. Accordingly, this evidence is an undisclosed and unqualified expert


                                                 159
                opinion and should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c).

                Furthermore, to the extent the cited evidence is offered to prove the process

                claimed in Felsvang, the evidence is inadmissible hearsay per Fed. R. Evid. 802.

           433. Felsvang explains that introducing additives to increase the chloride content of
flue gas can be done by adding the additive to the coal before or during combustion, “or injecting
into the flue gas upstream of or in the drying-absorption zone.” C. Klingman Supp. Decl. ¶ 12
(Exhibit 62) (Felsvang) at 4:41-47.

                Objection:      Pl. PFF ¶ 433 is vague and ambiguous. Plaintiffs have not defined

                “additives,” “flue gas,” or “injecting into the flue gas,” and it is not clear how the

                terms are being used in this asserted fact. Also, the terms “flue gas” and

                “injecting into the flue gas” are hotly contested in this litigation. D.I. # 88,

                Amended Joint Table of Terms Requiring Construction at 2. It is not clear how

                Plaintiffs are using the terms in this factual assertion. Additionally, Pl. PFF ¶ 433

                misstates the evidence to the extent that the text in Pl. PFF is altered from the

                original document and is taken out of context and incomplete.

                Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’

                cited evidence—Felsvang at 4:41–47—does not contain the cited quote. Rather,

                the record shows that the patent says:

                         As supplement to or as alternative to incorporating chloride in the
                        aqueous suspension of basic absorbent, the increase of chloride in the
                        drying-absorption zone may be achieved by increasing the chloride
                        concentration of the flue gas by supplying a chloride or chlorine
                        containing material to the coal before or during the combustion thereof
                        and/or by injecting gaseous HCI into the flue gas upstream of or in the
                        drying-absorption zone.

                D.I. # 104, Klingman Decl. Ex. 62, Felsvang at 4:39‒47 (emphasis added).

                Additionally, Pl. PFF ¶ 433 purports to provide scientific, technical, and

                specialized knowledge, but Plaintiffs fail to support the assertion with competent


                                                  160
               expert opinion. Accordingly, this evidence is an undisclosed and unqualified

               expert opinion and should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c).

               Furthermore, to the extent that the ʼ980 Patent (Felsvang) contains the quoted

               statement, that does not make the statement admissible for all purposes.

        434. Felsvang states that “[b]y the process according to the present invention various
measures may be used for increasing the amount of chloride in the drying-absorption zone.” C.
Klingman Supp. Decl. ¶ 12 (Exhibit 62) (Felsvang) 4:23-25.

               Response:       Undisputed that the ʼ980 Patent (Felsvang) contains the quoted

               statement; that does not make the statement admissible for all purposes, however.

         435. Felsvang refers to “injecting gaseous HCl into the flue gas.” (4:45-46).

               Objection:      Pl. PFF ¶ 435 is vague and ambiguous. Plaintiffs have not defined

               “injecting” or “the flue gas,” and it is not clear how the terms are being used in

               this asserted fact. Also, the terms “injecting” and “flue gas” are hotly contested in

               this litigation. D.I. # 88, Amended Joint Table of Terms Requiring Construction

               at 2. It is not clear how Plaintiffs are using the terms in this factual assertion.

               Additionally, Pl. PFF ¶ 435 violates the Court’s Standing Order on Motions for

               Summary Judgment, Secs. I.B.4 and I.C.1, because the citation does not correctly

               identify with specificity where in the record the evidence is located.

               Response:       Undisputed that the ʼ980 Patent (Felsvang) contains the quoted

               statement; that does not make the statement admissible for all purposes, however.

           436. Felsvang states “hydrogen chloride and activated carbon are together introduced
into the flue gas….” C. Klingman Supp. Decl. ¶ 12 (Exhibit 62) (Felsvang) at 6:18-19.

               Objection:      PFF ¶ 436 is vague and ambiguous. Plaintiffs have not defined

               “the flue gas,” and it is not clear how the term is being used in this asserted fact.

               Also, the term “flue gas” is hotly contested in this litigation. D.I. # 88, Amended

               Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs
                                                 161
               are using the term in this factual assertion. Additionally, Pl. PFF ¶ 436 violates

               the Court’s Standing Order on Motions for Summary Judgment, Secs. I.B.4 and

               I.C.1, because the citation does not correctly identify with specificity where in the

               record the evidence is located.

               Response:      Undisputed that the ʼ980 Patent (Felsvang) contains the quoted

               statement; that does not make the statement admissible for all purposes, however.

         437. Felsvang states “the chlorine introduction may alternatively performed separately
from the introduction of activated carbon or it may be performed without using activated carbon.”
C. Klingman Supp. Decl. ¶ 12 (Exhibit 62) (Felsvang), at 6:29-32.

               Response:      Undisputed that the ʼ980 Patent (Felsvang) contains the quoted

               statement (with the clarification that the statement is that “ . . . introduction may

               alternatively be performed . . .” (emphasis added); that does not make the

               statement admissible for all purposes, however.

         438. Claim 10 of Felsvang states the following:

          In a process of removing noxious components including sulphur dioxide and
          mercury from hot flue gases originating from the combustion of coal, the chloride
          content of said coal being such that normal combustion thereof in a boiler forms a
          flue gas having a chloride content, calculated as Cl, less than 150 ppm by weight, in
          which process an-aqueous basic absorbent suspension having a chloride content,
          calculated as Cl, less than 0.1 percent by weight based on dry solids, is atomized to
          fine droplets which are contacted with the hot flue gas in the drying chamber of a
          drying absorption zone comprising a drying chamber and a particle collector and a
          duct connecting them, the water of said droplets evaporating leaving dry fine
          particles, and a part of the noxious components of the gas is simultaneously sorbed
          by the droplets and the fine particles, whereupon the flue gas with entrained dry fine
          particles is passed to the particle collector wherein contact between the particles and
          the flue gas causes a further absorption of noxious compounds, the improvement of
          increasing the amount of chloride in the drying-absorption zone to a mercury
          absorption improving quantity by increasing the chloride content of the flue gas
          before it reaches said zone or by adding sodium chloride or calcium chloride to the
          aqueous suspension or by applying both these measures.

     C. Klingman Supp. Decl. ¶ 12 (Exhibit 62) (Felsvang), at claim 10.

               Response:      Undisputed that the ʼ980 Patent (Felsvang) contains the text of

                                                 162
                Claim 10.

         439. Claim 12 of Felsvang states the following:

          The process of Claim 10, wherein gaseous hydrogen chloride is added to the flue
          gas upstream of or into the drying-absorption zone to obtain a total chloride
          concentration in the flue gas of at least 1 ppm per weight.

     C. Klingman Supp. Decl. ¶ 12 (Exhibit 62) (Felsvang), at claim 12.

                Response:       Undisputed that the ʼ980 Patent (Felsvang) contains the text of

                Claim 12.

         440. U.S. Patent No. 5,645,805 describes that the additive in that invention can be
incorporated in to the fuel, or injected in the combustion zone, or the flue. C. Klingman Supp.
Decl. ¶ 14 (Exhibit 64) (5,645,805).

                Objection:      Pl. PFF ¶ 440 is vague and ambiguous. Plaintiffs have not defined

                “injected,” “the combustion zone,” or “the flue,” and it is not clear how the terms

                are being used in this asserted fact. Also, the term “injected” is hotly contested in

                this litigation. D.I. # 88, Amended Joint Table of Terms Requiring Construction

                at 2. It is not clear how Plaintiffs are using the term in this factual assertion.

                Additionally, Pl. PFF ¶ 440 violates the Court’s Standing Order on Motions for

                Summary Judgment, Secs. I.B.4 and I.C.1, because the citation does not correctly

                identify with specificity where in the record the evidence is located.

                Response:       Disputed as unsupported. U.S. Patent No. 5,645,805 states that,

                “[t]he present invention seeks to use hydrophobic/hydrophilic organic alkaline

                earth metal salt mixtures . . . to reduce acid emissions. . . . Preferably the above

                mentioned additive is incorporated into the fuel but the additive containing the

                thermolabile compound may be injected into either the combustion zone or the

                flue.” D.I. # 99, Klingman Decl. Ex. 64 at 5:23–25, 5:46–49 (emphasis added).

       441. U.S. Patent No. 8,142,548 describes an invention involving taking a portion of
uncombusted coal and injecting it into flue gas later downstream “ahead of a particulate collection
                                                  163
device.” C. Klingman Supp. Decl. ¶ 13 (Exhibit 63) (U.S. Patent No. 8,142,548), at 2:11–48.

               Objection:      Pl. PFF ¶ 441 is vague and ambiguous. Plaintiffs have not defined

               “injecting” or “the flue gas,” and it is not clear how the terms are being used in

               this asserted fact. Also, the terms “injecting” and “flue gas” are hotly contested in

               this litigation. D.I. # 88, Amended Joint Table of Terms Requiring Construction

               at 2. It is not clear how Plaintiffs are using the terms in this factual assertion.

               Response:       Disputed as unsupported and contrary to the evidence. Plaintiffs’

               cited evidence—U.S. Patent No. 8,142,548 at 2:11–48—does not stand for the

               proposition asserted. Rather, the record shows that the patent says, “[i]n another

               embodiment of the present inventions, the method includes exposing carbon

               enriched alkaline coal ash particles derived from partial coal combustion to a

               halogen containing atmosphere. The method also includes injecting the halogen

               atmosphere treated carbon enriched alkaline coal ash particles derived from

               partial coal combustion into said flue gas ahead of the particulate collection

               device, thereby absorbing at least a portion of the mercury.” U.S. Patent No.

               8,142,548 at 2:37‒44 (emphasis added). Additionally, Plaintiffs’ Pl. PFF ¶ 441

               purports to provide scientific, technical, and specialized knowledge, but Plaintiffs

               fail to support the assertion with competent expert opinion. Rather, Plaintiffs cite

               U.S. Patent No. 8,142,548, which is not sponsored by sworn testimony.

               Accordingly, this evidence is an undisclosed and unqualified expert opinion and

               should be excluded per Fed. R. Civ. P. 26(a)(2)(D) and 37(c). Furthermore, to the

               extent the cited evidence is offered to prove the claimed process of U.S. Patent

               No. 8,142,548, the evidence is inadmissible hearsay per Fed. R. Evid. 802.

         442. Claim of U.S. Patent No. 8,142,548 reads as follows:

                                                 164
          A method of treating combustion flue gas containing mercury, said method
          comprising the steps of: injecting a halogen into said flue gas; and injecting partially
          combusted, carbon enriched alkaline coal ash solid particles into said flue gas ahead
          of a particulate collection device, in order to adsorb at least a portion of the
          mercury.

     C. Klingman Supp. Decl. ¶ 13 (Exhibit 63) (U.S. Patent No. 8,142,548), at claim 1.

                Response:      Undisputed that the ‘548 Patent contains the text of Claim 1.

          443. Dr. Wilcox asserts that “the patent claims reference ‘coal combustion flue gas’
rather than just ‘coal combustion gas’ or ‘gases from coal combustion,’” and that “ignoring the
descriptor ‘flue’ collapses any distinction between all of the coal combustion gases and the ‘coal
combustion flue gas.’” Dkt. 82, Second Expert Report of Jennifer L. Wilcox, Ph.D., ¶ 18.

                Response:      Undisputed.

         444. The terms “flue gas,” “combustion gas,” and “coal combustion flue gas” are used
interchangeably. Dkt. 80, Reply Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶
21.

                Objection:     Pl. PFF ¶ 444 is vague and ambiguous. Plaintiffs have not defined

                “flue gas,” “combustion gas,” or “coal combustion flue gas,” and it is not clear

                how the terms are being used in this asserted fact. Also, the term “flue gas” is

                hotly contested in this litigation. D.I. # 88, Amended Joint Table of Terms

                Requiring Construction at 2. It is not clear how Plaintiffs are using the term in

                this factual assertion. Additionally, Pl. PFF ¶ 444 violates the Court’s Standing

                Order on Motions for Summary Judgment, Sec. I.B.6, because it simply recites

                Plaintiffs’ argument.

                Response:      Disputed as unsupported. Plaintiffs’ cited evidence—paragraph 21

                of the Third Fry Report—does not stand for the proposition asserted. Rather, the

                record shows that the report says, “‘flue gas’ is broadly used by individuals who

                work in or with coal-burning power plants and POSAs to refer specifically to the

                gas produced during the combustion of coal. Accordingly, a POSA would not

                understand there to be a distinction between ‘coal combustion gases’ and ‘coal
                                                165
               combustion flue gases.’” D.I. # 80, Third Fry Report ¶ 21 (emphasis added).

         445. Dr. Wilcox agreed that term “flue gas” (and even “injecting into flue gas”) should
be construed the same in claim 1 as it is in 19, even though claim 1 uses the term “coal
combustion flue gas” and claim 19 does not. Dkt. 82, Second Expert Report of Jennifer L.
Wilcox, Ph.D., ¶ 20.

               Objection:     Pl. PFF ¶ 445 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.6, because it simply recites Plaintiffs’ argument.

               Response:      Disputed as unsupported. Plaintiffs’ cited evidence—paragraph 20

               of the Second Wilcox Report—does not stand for the proposition asserted.

               Rather, the record shows that the report says:

                        Dr. Fry’s proposed construction ignores the language of the claim.
                       Certainly, the term “coal combustion flue gas” (see Claim 1, ’692 Patent)
                       suggests that the gas at issue is something less than all “coal combustion
                       gas,” as to say otherwise would mean that the word “flue” is entirely
                       superfluous. More significantly, Dr. Fry’s construction isolates the phrase
                       from the full context of the claim language, which refers specifically to
                       “injecting . . . into said flue gas” (Claim 1) or “injecting into the flue gas”
                       (Claim 19). As explained below, I believe that this claim term does have a
                       plain and ordinary meaning to a POSA, and that it is a term of art referring
                       to one specific methodology among several for treating emissions from
                       coal-fired power plants. Among other errors, by splitting this term of art
                       into individual phrases, Dr. Fry undermines and contradicts the meaning
                       of the complete phrase.

                D.I. # 82, Second Wilcox Report ¶ 20.
         446. Dr. Fry explained that “’flue gas’ is broadly used by individuals who work in or
with coal-burning power plants and POSAs to refer specifically to the gas produced during the
combustion of coal. Accordingly, a POSA would not understand there to be a distinction between
“coal combustion gases” and “coal combustion flue gases.” Dkt. 80, Reply Expert Report of
Andrew Fry, Ph.D. Regarding Infringement, ¶ 21.

               Response:      Undisputed.

         447. Dr. Wilcox concedes that “Zamansky simply teaches that flue gas results from
combustion that is occurring in the combustion zone.” Dkt. 82, Second Expert Report of Jennifer
L. Wilcox, Ph.D., ¶ 42; see also Dkt. 80, Reply Expert Report of Andrew Fry, Ph.D. Regarding
Infringement, ¶¶ 40-41.

               Objection:     Pl. PFF ¶ 447 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.6, because it simply recites Plaintiffs’ argument.
                                                166
               Additionally, Pl. PFF ¶ 447 incorrectly quotes Wilcox, and is duplicative for Pl.

               PFF ¶ 451.

               Response:       Disputed as unsupported. Plaintiffs’ cited evidence—paragraph 40

               of the Second Wilcox Report—does not stand for the proposition asserted.

               Rather, the record shows that the report says, “Zamansky simply teaches that flue

               gas results from the combustion that is occurring in the combustion zone, which,

               as I discuss above, would not lead a POSA to define flue gas to include the gas in

               the combustion zone.” D.I. # 82, Second Wilcox Report ¶ 42 (emphasis added).

          448. U.S. Patent No. 6,206,685 (“Zamansky”) states that “in another method according
to the present invention, the concentration of nitrogen oxides in a combustion flue gas is
decreased by providing a metal additive in the reburning zone.” C. Klingman Decl. ¶ 32 (Exhibit
31) (Zamansky) at 5:13-17.

               Response:       Undisputed that the ‘685 Patent (Zamansky) contains the quoted

               statement; that does not make the statement admissible for all purposes, however.

         449. Zamansky states that “combustion flue gas” can be “downstream of the reburning
zone.” C. Klingman Decl. ¶ 32 (Exhibit 31) (Zamansky) at 5:30-31.

               Objection:      Pl. PFF ¶ 449 is vague and ambiguous. Plaintiffs have not defined

               “combustion flue gas” or “the reburning zone,” and it is not clear how the terms

               are being used in this asserted fact. Also, the term “flue gas” is hotly contested in

               this litigation. D.I. # 88, Amended Joint Table of Terms Requiring Construction

               at 2. It is not clear how Plaintiffs are using the term in this factual assertion.

               Response:       Disputed as unsupported and contrary to the evidence. Plaintiffs’

               cited evidence—Zamansky at 5:30–31—does not stand for the proposition

               asserted. Rather, the record shows that the report says, “[o]ptionally, an N-agent

               and/or overfired air can be added to the combustion flue gas downstream of the

               reburning zone to further increase NOx control.” D.I. # 104, C. Klingman Decl.

                                                 167
               Ex. 31, Zamansky, at 5:28‒31 (emphasis added). Furthermore, to the extent that

               the ‘685 Patent contains the quoted statements, that does not make the statements

               admissible for all purposes.

         450. Zamansky includes the following figures: Figs. 3, 5, 8, 11, 14; 1:14. C. Klingman
Decl. ¶ 32 (Exhibit 31).

               Objection:     Pl. PFF ¶ 450 is hearsay if offered to establish the truth of any fact

               other than that the referenced figures were published in Zamansky.

               Response:      Undisputed that the ‘685 Patent (Zamansky) contains the

               referenced figures; that does not make the referenced figures admissible for all

               purposes.

         451. Dr. Wilcox states that “Zamansky simply teaches that flue gas results from
combustion that is occurring in the combustion zone.” Dkt. 82, Second Expert Report of Jennifer
L. Wilcox, Ph.D., ¶ 42; see also Dkt. 80, Reply Expert Report of Andrew Fry, Ph.D. Regarding
Infringement, ¶¶ 40-41.

               Objection:     Pl. PFF ¶ 451 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.6, because it simply recites an expert’s opinion.

               Additionally, Pl. PFF ¶ 451 incorrectly quotes Wilcox. Further, Pl. PFF ¶ 451 is

               duplicative of Pl. PFF ¶ 447.

               Response:      Disputed as unsupported. Plaintiffs’ cited evidence—paragraph 42

               of the Second Wilcox Report—does not stand for the proposition asserted.

               Rather, the record shows that the report says, “Zamansky simply teaches that flue

               gas results from the combustion that is occurring in the combustion zone, which,

               as I discussed above, would not lead a POSA to define flue gas to include the gas

               in the combustion zone.” D.I. # 82, Second Wilcox Report ¶ 42 (emphasis

               added).

         452. Douglas C. Comrie is named inventor for U.S. Patent No. 9,416,967. C. Klingman

                                               168
Decl. ¶ 37 (Exhibit 36) (U.S. Patent No. 9,416,967).

                Response:      Undisputed.

         453. Claim 1 of U.S. Patent 9,416,967 reads as follows:

          A method for burning coal to reduce the amount of mercury released into the
          atmosphere, comprising: applying Sorbent components comprising a halogen com
          pound and an aluminosilicate material onto coal; and delivering the coal with the
          Sorbent components applied into a coal burning furnace; and burning the coal with
          applied sorbent components in the furnace to produce heat energy, flue gas, and
          coal ash.

     C. Klingman Decl. ¶ 37 (Exhibit 36) (U.S. Patent No. 9,416,967).

                Response:      Undisputed that the ‘967 Patent contains the text of Claim 1.

        454. Douglas Comrie is the named inventor for U.S. Patent No. 8,501,128. C.
Klingman Decl. ¶ 38 (Exhibit 37) (U.S. Patent No. 8,501,128).

                Response:      Undisputed.

         455. Claim 1 of U.S. Patent No. 8,501,128 reads as follows:

          A process for burning coal in the a furnace of a coal burning system to reduce the
          amount of mercury released from the system in to the environment, the process
          comprising adding a sorbent composition comprising a bromine com pound onto the
          coal, where the bromine compound is added at a rate of 0.01-1% by weight, based
          on the weight of the coal being burned; delivering the coal with added bromine
          compound into the furnace; adding cement kiln dust into the furnace with the coal,
          wherein the cement kiln dust is added at a rate of 0.1- 10% by weight, based on the
          weight of the coal being burned; and combusting the coal in the furnace to produce
          combustion gases, ash, and heat energy.

     C. Klingman Decl. ¶ 38 (Exhibit 37) (U.S. Patent No. 8,501,128).

                Response:      Undisputed that the ʼ128 Patent contains the text of Claim 1.

         456. U.S. Patents Nos. 9,416,967 and 8,501,128 share an identical specification.
Compare C. Klingman Decl. ¶ 38 (Exhibit 37) (U.S. Patent No. 8,501,128) with C. Klingman
Decl. ¶ 37 (Exhibit 36) (U.S. Patent No. 9,416,967).

                Response:      Undisputed.

         457. Chem-Mod’s website includes a technical glossary, where it defines “flue gas”
and explains that “quite often, it refers to combustion exhaust gas produced at power plants.” C.
Klingman Decl. ¶ 39 (Exhibit 38) ( http://www.chem-mod.com/resources/glossary/).

                Response:      Disputed as unsupported by admissible evidence. The cited
                                                169
                evidence is not properly authenticated or sponsored by sworn testimony.

                Accordingly, to the extent this evidence is offered to prove the meaning of the

                term “flue gas,” this evidence is inadmissible hearsay and should be excluded per

                Fed. R. Evid. 802.

         458. Dr. Wilcox admits that there is at least “some gases in some portion of a boiler
[which] may sometimes be referred to as ‘flue gas’.” Dkt. 82, Second Expert Report of Jennifer L.
Wilcox, Ph.D., ¶ 41; Dkt. 80, Reply Expert Report of Andrew Fry, Ph.D. Regarding Infringement,
¶¶ 39, 74.

                Objection:     Pl. PFF ¶ 458 violates the Court’s Standing Order on Motions for

                Summary Judgment, Sec. I.B.6, because it simply recites Plaintiffs’ argument.

                Furthermore, Pl.’ PFF ¶ 458 includes a quotation that is taken out of context and

                incomplete.

                Response:      Disputed as unsupported. Plaintiffs’ cited evidence—paragraph 41

                of the Second Wilcox Report—does not stand for the proposition asserted.

                Rather, the record shows that the report says, “[t]hus, the question is not whether

                some gases in some portion of a boiler may sometimes be referred to as ‘flue gas,’

                but whether—as Dr. Fry posits—the term ‘flue gas’ refers to all gases throughout

                the boiler.” D.I. # 82, Second Wilcox Report ¶ 41 (emphasis added).

         459. Dr. Wilcox explains that “[n]ot everyone who works in or with coal-burning
power plants is always precise in his or her use of the term ‘flue gas.’ Some use it more loosely,
and when doing so often specify their intent to use the term in a very broad manner.” Dkt. 82,
Second Expert Report of Jennifer L. Wilcox, Ph.D., ¶ 18; see also Dkt. 80, Reply Expert Report
of Andrew Fry, Ph.D. Regarding Infringement, ¶ 74.

                Response:      Undisputed.

         460. Dr. Wilcox admits that “that some people refer on some occasions to some gas in
some boilers as flue gas.” Dkt. 82, Second Expert Report of Jennifer L. Wilcox, Ph.D., ¶ 86; see
also Dkt. 80, Reply Expert Report of Andrew Fry, Ph.D. Regarding Infringement, ¶ 74.

                Objection:     Pl. PFF ¶ 460 violates the Court’s Standing Order on Motions for

                Summary Judgment, Sec. I.B.6, because it simply recites Plaintiffs’ argument.
                                                 170
                Furthermore, Pl.’ PFF ¶ 460 includes a quotation that is taken out of context and

                incomplete.

                Response:       Disputed as unsupported. Plaintiffs’ cited evidence—paragraph 86

                of the Second Wilcox Report—does not stand for the proposition asserted.

                Rather, the record shows that the report says:

                         The statements from various defendant witnesses cited by Dr. Fry in each
                        of his two First Reports do not change my opinion. Those statements
                        suggest nothing more than that some people refer on some occasions to
                        some gas in some boilers as flue gas. As I describe above, a furnace, or
                        boiler, is a huge structure with multiple regions; even if there are
                        occasional references to some gas in some boiler as “flue gas,” it does not
                        mean that all combustion gas in the boiler of a coal-fired power plant is
                        “flue gas,” or more specifically that the gas in the combustion zone is
                        “flue gas,” or that this is the manner that the term is used in the ’692
                        Patent claims.

                D.I. # 82, Second Wilcox Report ¶ 86.

          461. Mr. Whittaker, the corporate representative designated under FED. R. CIV. P
30(b)(6), and a manager of Defendant Portage, agreed that “flue gas” is the “typical term” for the
gases in the boiler resulting from combustion of the fuel such as coal.” Dkt. 73, Deposition
Transcript of Gary Whittaker, dated December 6, 2018, at 192:21-193:9.

                Objection:      Pl. PFF ¶ 461 incorrectly quotes Whittaker. Additionally, Pl. PFF

                ¶ 461 is vague and ambiguous. Plaintiffs have not defined “flue gas,” and it is not

                clear how the term is being used in this asserted fact. Also, the term “flue gas” is

                hotly contested in this litigation. D.I. # 88, Amended Joint Table of Terms

                Requiring Construction at 2. It is not clear how Plaintiffs are using the term in

                this factual assertion.

                Response:       Disputed as unsupported. Plaintiffs’ cited evidence—the

                deposition transcript of Whittaker at 192:21–193:9—does not stand for the

                proposition asserted. Rather, the record shows that the transcript says,



                                                 171
                   Q. And from the combustion of that material, you are left over with certain
                   gases and contaminants and ash and so forth, correct?
                   MR. GLANDORF: Objection, outside the scope.
                   THE WITNESS: Correct
                   Q. And that material is flue gas, along with whatever is left of the air that
                   didn’t combust?
                   MR. GLANDORF: Objection, calls for a legal conclusion. Compound.
                   Q. That is the typical term, right?
                   A. Yes.

                        D.I. # 74, Whittaker Dep. 192:24‒193:9 (emphasis added). That
          Whitaker so answered does not make the testimony admissible for all purposes,
          however.

   462. At his deposition on December 6, 2018, Mr. Whittaker testified as follows:

          Q. And then you have the combustible material in it as well?

          A. Correct.

          Q. And from the combustion of that material, you are left over with certain gases
          and contaminants and ash and so forth, correct?

          THE WITNESS: Correct.

          Q. And that material is flue gas, along with whatever is left of the air that didn’t
          combust?

          MR. GLANDORF: Objection, calls for a legal conclusion. Compound.

          Q. That is the typical term, right?

          A. Yes

Dkt. 73, Deposition Transcript of Gary Whittaker, dated December 6, 2018, at 192:21-
193:9.

          Objection:      Pl. PFF ¶ 462 is vague and ambiguous. Plaintiffs have not defined

          “flue gas,” and it is not clear how the term is being used in this asserted fact.

          Also, the term “flue gas” is hotly contested in this litigation. D.I. # 88, Amended

          Joint Table of Terms Requiring Construction at 2. It is not clear how Plaintiffs

          are using the term in this factual assertion.

          Response:       Undisputed that Whittaker answered as quoted above. That

                                            172
                Whittaker so answered does not make the testimony admissible for all purposes,

                however.

          463. Mr. Hujet, the corporate representative, and the operations officer of Defendant
Weston plant, which is the same type of tangentially fired boiler as Columbia, confirmed that gas
in the combustion zone is “common[ly]” referred to as flue gas and that it is present in the lower
part of the furnace. Dkt. 96, Deposition Transcript of Kevin Hujet, dated December 11, 2018 at
40:1-25; 93:7-11, 171:15-19.

                Objection:      Pl. PFF ¶ 463 is vague and ambiguous. Plaintiffs have not defined

                “flue gas,” “the combustion zone,” or “the lower portion of the furnace,” and it is

                not clear how the terms are being used in this asserted fact. Also, the term “flue

                gas” is hotly contested in this litigation. D.I. # 88, Amended Joint Table of Terms

                Requiring Construction at 2. It is not clear how Plaintiffs are using the term in

                this factual assertion. Additionally, Pl. PFF ¶ 463 violates the Court’s Standing

                Order on Motions for Summary Judgment, Sec. I.B.3, because it asserts multiple

                factual propositions within the same numbered paragraph.

                Response:       Disputed as unsupported and contrary to the evidence. Plaintiffs’

                cited evidence—the deposition transcript of Hujet at 40:1‒25, 93:7‒11, 171:15‒

                19—does not support the stated proposition. Rather, the record shows that Hujet

                testified as follows:


                Q. You’ve heard people use the phrase “flue gas” in the boiler before, though,
                correct?
                A. I’ve -- yes.
                Q. It’s a common use of the term?
                A. It’s a common term.

                279 Case D.I. # 59, Hujet Dep. 40:20‒24. That Hujet so testified does not make
        the testimony admissible for all purposes, however.

         464. At his deposition on December 11, 2018, Mr. Hujet testified as follows:

                Q. I didn’t ask that question. I asked with MerSorb and S-Sorb, are there
                constituents [sic] components that would also have to be inside the boiler?
                                                173
       A. So MerSorb and S-Sorb would have been mixed in with the coal for the refined
       coal process and would be there at some point.

       Q. Correct. So you have the MerSorb and S-Sorb or their constituent components.
       You have the --the portions of the coal that didn’t combust. You have the fly ash
       and the bottom ash until it drops out all swirling around along with the
       combusting portion. And all that swirling gas is called flue gas in the industry,
       correct?

       A. I don’t really talk about that as being flue gas at that point. It’s the combustion
       zone, I call it.

       Q. But you’ve heard it called flue gas before?

       A. I’ve heard the term “flue gas.” I haven’t really discussed that as being where it
       -

       - you know, where -- what the mixture is inside the boiler.

       Q. You’ve heard people use the phrase “flue gas” in the boiler before, though,
       correct?

       A. I’ve -- yes.

       Q. It’s a common use of the term?

       A. It’s a common term.

       Q. That’s right.

       ***

       Q. Right. But it would have to be flue gases below the nose, right, for that
       sentence to make sense?

       A. Yes.

       ***

       Q. Do you agree there’s at least some flue gas below the nose arch? It’s not the
       only thing in there, but there’s at least some flue gas below the nose arch, right?

       A. Yes

Dkt. 96, Deposition Transcript of Kevin Hujet, dated December 11, 2018 at 40:1-25;
93:7-11, 171:15-19.

       Objection:        Pl. PFF ¶ 464 is vague and ambiguous. Plaintiffs have not defined

       “flue gas,” “the fly ash,” “the bottom ash” or “the boiler,” and it is not clear how
                                         174
the terms are being used in this asserted fact. Also, the term “flue gas” is hotly

contested in this litigation. D.I. # 88, Amended Joint Table of Terms Requiring

Construction at 2. It is not clear how Plaintiffs are using the term in this factual

assertion. Additionally, Pl. PFF ¶ 463 violates the Court’s Standing Order on

Motions for Summary Judgment, Sec. I.B.3, because it asserts multiple factual

propositions within the same numbered paragraph.

Response:      Undisputed to the extent the transcript reads as follows, which

includes objections from Defendants’ attorney.


Q. I didn’t ask that question. I asked with MerSorb and S-Sorb, are there
constituents [sic] components that would also have to be inside the boiler?
MR. MARK: Objection, scope. You may answer.
A. So MerSorb and S-Sorb would have been mixed in with the coal for the refined
coal process and would be there at some point.
Q. Correct. So you have the MerSorb and S-Sorb or their constituent components.
You have the -- the portions of the coal that didn’t combust. You have the fly ash
and the bottom ash until it drops out all swirling around along with the
combusting portion. And all that swirling gas is called flue gas in the industry,
correct?
MR. MARK: Objection. Foundation, form. You may answer.
A. I don’t really talk about that as being flue gas at that point. It’s the combustion
zone, I call it.
Q. But you’ve heard it called flue gas before?
A. I’ve heard the term “flue gas.” I haven’t really discussed that as being where it
-- you know, where -- what the mixture is inside the boiler.
Q. You’ve heard people use the phrase “flue gas” in the boiler before, though,
correct?
A. I’ve -- yes.
Q. It’s a common use of the term?
A. It’s a common term.
***
Q. Right. But it would have to be flue gases below the nose, right, for that
sentence to make sense?
MR. MARK: Objection, form. You may answer.
A. Yes.
***
Q. Do you agree there’s at least some flue gas below the nose arch? It’s not the
only thing in there, but there’s at least some flue gas below the nose arch, right?
A. Yes.

                                 175
        279 Case D.I. # 59, Hujet Dep. 39:20‒40:25; 93:7‒11, 171:15‒19. That Hujet so
        answered does not make the testimony admissible for all purposes, however.

          465. Mr. Comrie, the inventor of the accused Chem-Mod Process, agreed there is gas
in the flame zone itself and stated that while he prefers to call this “combustion gas, “ he agreed
Babcock & Wilcox refers to it as “flue gas,” and agreed that Babcock & Wilcox are industry
experts in boiler technology. See, e.g., Dkt. 63, Deposition Transcript of Douglas Comrie, dated
February 22, 2019, at 206:7-22; 276:5-13; 291:1-292:22; C. Klingman Decl. ¶ 40 (Exhibit 39)
(Comrie Exhibit 11); C. Klingman Decl. ¶ 41 (Exhibit 40) (CHEM-MOD_00149312), at Col. 7,
lines 48-52 (“The combustion process begins in the burner zone 24 of the boiler 12’s furnace 26,
releasing heat and creating hot flue gas 28 which is conveyed upwardly to the upper portion 30 of
the boiler”).

                Objection:     Pl.’ PFF ¶ 465 is vague and ambiguous. Plaintiffs have not

                defined “the accused Chem-Mod Process” or “the flame zone,” and it is not clear

                how the terms are being used in this asserted fact. Additionally, Pl. PFF ¶ 465

                violates the Court’s Standing Order on Motions for Summary Judgment, Sec.

                I.B.3, because it asserts multiple factual propositions within the same numbered

                paragraph, and Sec. I.B.6, because it recites Plaintiffs’ argument, rather than a

                factual proposition.

                Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’

                cited evidence—the deposition transcript of Comrie at 206:7‒22, 276:5‒13,

                291:1‒292:22—does not support the stated proposition. Rather, the record shows

                that Comrie testified that “[a]t one point in time [Babcock & Wilcox] were the

                largest boiler manufacturer in the world. They made boilers for nuclear

                submarines, nuclear aircraft carriers” and “coal fire power plants.” D.I. # 63,

                Comrie Dep. 206:15‒19. Additionally, this assertion is scientific, technical, and

                specialized in nature and thus constitutes expert opinion per Fed. R. Evid. 702;

                yet, the opinion was not timely disclosed by Plaintiffs pursuant to the Preliminary

                Pretrial Conference Order. Accordingly, this assertion constitutes untimely


                                                 176
      disclosed expert opinion and should be excluded per Fed. R. Civ. P. 26(a)(2)(D)

      and 37(c) and Fed. R. Evid. 702.

466. At his deposition on February 22, 2019, Mr. Comrie testified as follows:

      Q. What does B&W refer to?
      MR. EVALL: Objection; lack of foundation. Go ahead.
      THE WITNESS: Babcock & Wilcox, out of Ohio. BY MR. FARNEY:
      Q. Sorry?
      A. Out of Ohio.
      Q. And who is Babcock & Wilcox?
      A. At one point in time they were the largest boiler manufacturer in the world.
      They made boilers for nuclear submarines, nuclear aircraft carriers.
      Q. And coal fire --
      A. And coal fire power plants.
      Q. Which is probably more germane to our discussion. Correct?
      A. Yes, I hope so.
      ***
      Q. And it’s your opinion that in doing so Babcock Wilcox was sloppy. Correct?
      A. That is my opinion. I note the -- I know the authored of the patent.
      Q. And you consider him to be sloppy?
      A. I wouldn’t be that mean to him. But he’s a young engineer, he comes from
      India. So he probably doesn’t have the best handle of descriptive English. I’m
      trying to be kind. He’s a nice guy.
      ***
      Q. Well, when it says it’s 20 feet above the fireball, if we look back at Exhibit 12
      as an example, would you expect that 20 feet above fireball would still be
      somewhere below the nose arch?
      BY MR. FARNEY:
      Q. Well, it’s your invention?
      THE WITNESS: That’s not my furnace.
      MR. FARNEY: I understand that’s not your furnace and not your description of
      gas, apparently.
      BY MR. FARNEY:
      Q. But this is your description. And I’m asking you: When it says additions made
      through a lance positioned four feet from the inside of the furnace and 20 feet
      above the fireball, would it be your expectation that the lance is positioned below
      the nose arch in that facility?
      A. Yes.
      Q. And it says, the temperature of the flue gas at the point of injection is about
      2,400 degrees to 2,600 degrees Fahrenheit and measured by a temperature sensor.
      Do you see that?
      A. Yes, I do.
      Q. So at least in this example, you’re referring to the gases below the nose arch as
      flue gases. Correct?
      A. Evidently.

                                      177
Q. So at least on occasion you, yourself, have referred --
A. Sloppy.
Q. So you would consider that a sloppy reference?
A. Yes.
Q. But it is a reference to combustion gases in the boiler as flue gas. Correct?
A. Sure appears that way.
Q. Okay. Do you think others in the industry are sometimes similarly sloppy in
these flue gas referred to combustion gas, as you call it?
THE WITNESS: It appears so.

Dkt. 63, Deposition Transcript of Douglas Comrie, dated February 22, 2019, at
206:7-22; 276:5- 13; 291:1-292:22.

Objection:     Pl. PFF ¶ 466 is vague and ambiguous. Plaintiffs have not defined

“flue gas” or “the fireball,” and it is not clear how the terms are being used in this

asserted fact. Also, the term “flue gas” is hotly contested in this litigation.

D.I. # 88, Amended Joint Table of Terms Requiring Construction at 2. It is not

clear how Plaintiffs are using the term in this factual assertion. Additionally, Pl.

PFF ¶ 466 violates the Court’s Standing Order on Motions for Summary

Judgment, Secs. I.B.4 and I.C.1, because the citation does not correctly identify

with specificity where in the record the evidence is located.

Response:      Undisputed to the extent the transcript reads as follows, which

includes objections from Defendants’ attorney.


Q. Well, when it says it’s 20 feet above the fireball, if we look back at Exhibit 12
as an example, would you expect that 20 feet above fireball would still be
somewhere below the nose arch?
MR. EVALL: Going to objection to form. I’m going to object to -- calls for
speculation and lack of foundation.
BY MR. FARNEY:
Q. Well, it’s your invention?
MR. EVALL: Yeah, but you are referring to Exhibit 12. That he was my
objection.
MR. FARNEY: I’m asking --
THE WITNESS: That’s not my furnace.
MR. FARNEY: I understand that’s not your furnace and not your description of
gas, apparently.

                                 178
               BY MR. FARNEY:
               Q. But this is your description. And I’m asking you: When it says additions made
               through a lance positioned four feet from the inside of the furnace and 20 feet
               above the fireball, would it be your expectation that the lance is positioned below
               the nose arch in that facility?
               A. Yes.
               Q. And it says, the temperature of the flue gas at the point of injection is about
               2,400 degrees to 2,600 degrees Fahrenheit and measured by a temperature
               sensor. Do you see that?
               A. Yes, I do.
               Q. So at least in this example, you’re referring to the gases below the nose arch as
               flue gases. Correct?
               A. Evidently.
               Q. So at least on occasion you, yourself, have referred --
               A. Sloppy.
               Q. So you would consider that a sloppy reference?
               A. Yes.
               Q. But it is a reference to combustion gases in the boiler as flue gas. Correct?
               A. Sure appears that way.
               Q. Okay. Do you think others in the industry are sometimes similarly sloppy in
               these flue gas referred to combustion gas, as you call it?
               MR. EVALL: Objection; lack of foundation, calls for speculation.
               THE WITNESS: It appears so.

       D.I. # 63, Comrie Dep. 291:1–292:22. That Comrie so answered does not make the
 testimony admissible for all purposes, however.

         467. Dkt. 63, Deposition Transcript of Douglas Comrie, dated February 22, 2019, at
206:7-22; 276:5-13; 291:1-292:22.

               Response:      Plaintiffs appear to have inadvertently numbered this citation as a

               new PFF, but it appears to have been intended as a citation for Pl. PFF ¶ 466;

               therefore, PFF ¶ 467 should be considered omitted.

         [Paragraphs 468–800 have been omitted.]

       801. Columbia Energy Center Unit 1 is owned as tenants-in-common by WPL, WPS
and MGE. Dkt. 54, Defendants’ Answer to Plaintiffs’ Second Amended Complaint, pg. 7 ¶ 21.

               Response:      Undisputed.

         802. Dr. Wilcox testified:

               Q: So my first question is: If the calcium bromide that comes from the MerSorb,
               if the court were to conclude that the way that’s introduced to the furnace is
               injecting in the flue gas and all of the calcium bromide becomes available to
                                               179
       decompose, then if I understand you, you’re saying you would agree that there is
       infringement because there’s nothing else that Columbia plant would not meet in
       the claim; is that right, Claim 1?

       A: You said if all of the – if all of the precursor went through bromine, and that’s
       the question; I mean, that’s the question.

       Q: Was available – A: But If it –

       Q: --unless it was available to decompose.

       A: Yeah, if it was available to decompose then the answer is yes.

Dkt. 74, Deposition of Dr. Jennifer Wilcox, pg. at 186:10-25–187:1-7 (Counsel
objections omitted).

       Objection:     Pl. PFF ¶ 802 violates the Court’s Standing Order on Motions for

       Summary Judgment, Sec. I.B.6, because it simply recites an expert’s opinion.

       Response:      Undisputed to the extent the testimony reads as follows, which

       includes objections from Defendants’ attorney.


       Q. So my first question is: If the calcium bromide that comes from the MerSorb,
       if the court were to conclude that the way that’s introduced to the furnace is
       injecting in the flue gas and all of the calcium bromide becomes available to
       decompose, then if I understand you, you’re saying you would agree that there is
       infringement because there’s nothing else that Columbia plant would not meet in
       the claim; is that right, Claim 1?
       MR. EVALL: Objection, incomplete hypothetical. You can answer.
       A. You said if all of the -- if all of the precursor went through bromine, and that’s
       the
       question; I mean, that’s the question.
       Q. Was available --
       A But If it --
       Q. -- unless it was available to decompose.
       A. Yeah, if it was available to decompose then the answer is yes.

D.I. # 74, Wilcox Dep. 186:10 – 187:7. That Wilcox so testified does not make the
testimony admissible for all purposes, however.

803. Dr. Wilcox testified:

       Q: --in that scenario, again assuming the court agrees with plaintiffs on flue gas,
       your position about some of it perhaps being in the pores, in the end of the day
       you would agree does not affect that there would still be infringement, correct?

                                        180
       A: Some of the bromine we can’t deny will ultimately result in mercury oxidation.
       So if we go with all – you know, if we agree – hypothetically, no matter how
       uncomfortable I am to do it – if we agree with all of the claims as outlined by the
       constructions as outlined by the plaintiffs, there’s nothing else, yeah, that would
       prevent calling it infringement.

       Q: So there would be infringement if plaintiffs – A: Right.

       Q: -- claim constructions were adopted? A: Right, right.

       Q: So we talked over each other. So there would be infringement in your opinion
       if plaintiffs’ claim constructions were adopted?

       A: Hypothetically, if I agreed with all of the loose claims and their constructions,
       then yes.

Dkt. 74, Deposition of Dr. Jennifer Wilcox, pg. at 192:9-24–193:1-15 (Counsel
objections omitted).

       Objection:     Pl. PFF ¶ 803 violates the Court’s Standing Order on Motions for

       Summary Judgment, Secs. I.B.4 and I.C.1, because the citation does not correctly

       identify with specificity where in the record the evidence is located, and Sec.

       I.B.6, because it simply recites an expert’s opinion. Additionally, Pl. PFF ¶ 803 is

       duplicative of Pl. PFF ¶ 153.

       Response:      Undisputed to the extent the transcript reads as follows, which

       includes objections from Defendants’ attorney.


       Q. -- in that scenario, again assuming the court agrees with plaintiffs on flue gas,
       your position about some of it perhaps being in the pores, in the end of the day
       you would agree does not affect that there would still be infringement, correct?
       MR. EVALL: Objection to form, incomplete hypothetical.
       A. Some of the bromine we can’t deny will ultimately result in mercury oxidation.
       So if we go with all -- you know, if we agree -- hypothetically, no matter how
       uncomfortable I am to do it -- if we agree with all of the claims as outlined by the
       constructions as outlined by the plaintiffs, there’s nothing else, yeah, that would
       prevent calling it infringement.
       Q. So there would be infringement if plaintiffs --
       A. Right.
       Q. -- claim constructions were adopted?
       A. Right, right.
       MR. EVALL: Objection to form and lack of foundation.
                                        181
               Q. So we talked over each other. So there would be infringement in your opinion
               if plaintiffs’ claim constructions were adopted?
               MR. EVALL: Objection to form, lack of foundation, and incomplete hypothetical.
               A. Hypothetically, if I agreed with all of the loose claims and their constructions,
               then, yes.

        D.I. # 74, Wilcox Dep. 192:9 – 193:15. That Wilcox so testified does not make the
        testimony admissible for all purposes, however.

         804. Plaintiffs have cited to evidence supporting that each element of the process
claimed in claim 1, and in claim 19, are performed by Columbia Unit 1. Dkt. 78-26 (Plaintiffs’
Infringement Contentions) & Dkt. 78 First Expert Report of Dr. Andrew Fry, ¶¶ 22, 149-181,
195-288 and 287-327.

               Objection:     Pl. PFF ¶ 804 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.6, because it simply recites Plaintiffs’ argument,

               rather than a factual assertion.

               Response:      Disputed as unsupported and contrary to the evidence. The

               evidence that Plaintiffs cite does not support that each element of the process in

               claims 1 and 19 are performed by Columbia Unit 1. D.I. # 82, Second Wilcox

               Report ¶ ¶ 83–96, D.I. # 113, Def. PFF ¶¶ 279–314.

         805. Defendants have cited the Vassilev reference as anticipatory prior art under 35
U.S.C. § 102. C. Klingman Decl. ¶ 43 (Exhibit 42) (Defendants’ Invalidity Contentions); Dkt. 81,
First Expert Report of Dr. Jennifer Wilcox, ¶ 190.

               Response:      Undisputed. To clarify, Defendants also cite Vassilev for

               obviousness. D.I. # 81, First Wilcox Report ¶¶ 234, 236.

        806. Vassilev is a report of a study done on the occurrence of chlorine and bromine in
some Bulgarian coals, which, like other coals, contain traces of bromine and chlorine. C.
Klingman Decl. ¶ 43 (Exhibit 42) (Vassilev).

               Objection:     Pl. PFF ¶ 806 is vague and ambiguous. Plaintiffs have not defined

               “traces,” and it is not clear how the term is being used in this asserted fact.

               Response:      Undisputed.

         807. Dr. Wilcox testified:

                                                  182
       Q: Do you understand that plaintiffs’ position is that the thermolabile molecular
       bromine precursor that must be injected into the flue gas as required by the claim
       must be something distinct from what comes from the coal itself?
       A: I hear what you’re saying, the plaintiffs’ perspective, and there’s nothing really
       for me to agree on. I’m hearing what you’re saying, and I interpret it differently.
       Q: I’m not asking whether you agree. I’m asking do you understand that’s
       plaintiff’s position?
       A: I do.
       Q: And then my question is: If a court agrees with plaintiffs that this is the correct
       reading of the claim, would Vassilev, in your opinion, still anticipate the claim?
       A: In isolation, no, but you could also, again, render obvious if combined with
       other reports that there’s an addition of the calcium bromide thermolabile
       molecular bromine precursor. So you can combine this with other references that
       do have those additions, like Julien or some of the others that I have referenced in
       my report.
       Q: But Vassilev itself under the hypothetical I gave you would not anticipate the
       claim by itself, correct?
       A: Under the hypothetical interpretation from the plaintiffs’ perspective that you
       have given, yes.
       Q: Would Vassilev by itself render such a claim obvious? A: Under the
       interpretation from the plaintiffs’ perspective? Q: Yes.
       A: In isolation?
       Q: Yes
       A: I think that’s difficult to say because what you have said is that it has to be
       added separately. So it doesn’t render it obvious in that case.

Dkt. 74, Deposition of Dr. Jennifer Wilcox, pg. at 259:11-261:6 (Counsel objections
omitted).

       Response:      Undisputed to the extent the transcript reads as follows, which

       includes objections from Defendants’ attorney.


       Q. Do you understand that plaintiffs’ position is that the thermolabile molecular
       bromine precursor that must be injected into the flue gas as required by the claim
       must be something distinct from what comes from the coal itself?
       MR. EVALL: Objection to form, incomplete hypothetical.
       A. I hear what you’re saying, the plaintiffs’ perspective, and there’s nothing really
       for me to agree on. I’m hearing what you’re saying, and I interpret it differently.
       Q. I’m not asking whether you agree. I’m asking do you understand that’s
       plaintiffs’ position?
       A. I do.
       MR. EVALL: Objection to form.
       Q. And then my question is: If a court agrees with plaintiffs that that is the correct
       reading of the claim, would Vassilev, in your opinion, still anticipate the claim?
       MR. EVALL: Incomplete hypothetical.

                                        183
                A. In isolation, no, but you could also, again, render obvious if combined with
                other reports that there’s an addition of the calcium bromide thermolabile
                molecular precursor. So you can combine this with other references that do have
                those additions, like Julien or some of the others that I have referenced in my
                report.
                Q. But Vassilev itself under the hypothetical I gave you would not anticipate the
                claim by itself, correct?
                A. Under the hypothetical interpretation from the plaintiffs’ perspective that you
                have given, yes.
                Q. Would Vassilev by itself render such a claim obvious?
                A. Under the interpretation from the plaintiffs’ perspective?
                Q. Yes.
                A. In isolation?
                Q. Yes.
                A. I think that’s difficult to say because what you have said is that it has to be
                added separately. So it doesn’t render it obvious in that case.

        D.I. # 74, Wilcox Dep. 259:11–261:6. That Wilcox so answered does not make the
        testimony admissible for all purposes, however.

          808. Defendants have alleged affirmative defenses of express license, implied/oral
license, equitable estoppel, res judicata, and lack of subject matter jurisdiction. Dkt. 54,
Defendants’ Answer to Plaintiffs’ Second Amended Complaint, ¶¶ 161-187.

                Objection:     Pl. PFF ¶ 808 violates the Court’s Standing Order on Motions for

                Summary Judgment, Sec. I.B.6, because it simply recites Defendants’ argument.

                Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’

                cited evidence—paragraphs 161–187 of Defendants’ Answer to the Second

                Amended Complaint—does not support the asserted fact that Defendants have

                alleged an affirmative defense of “res judicata.” Moreover, the record shows that

                Defendants have alleged several defenses not listed by Plaintiffs. D.I. # 54,

                Answer to SAC ¶¶ 161–187.

        809. On November 5, 2018, Defendants served Plaintiffs with their Objections and
Responses to Plaintiffs’ First Set of Interrogatories. C. Klingman Decl. ¶ 44 (Exhibit 43).

                Response:      Undisputed.

          810. On April 1, 2019, Defendants served Plaintiffs with their Supplemental
Objections and Responses to Plaintiffs’ First Set of Interrogatories. C. Klingman Decl. ¶ 45
(Exhibit 44).
                                                184
                Response:      Undisputed.

         811. Defendant WPL has asserted, as an affirmative defense, that Nalco expressly
licensed Defendant WPL to practice the claims of the ’692 Patent at Columbia Energy Center
Unit 1. Dkt. 54, Defendants’ Answer to Plaintiffs’ Second Amended Complaint, ¶¶ 180-187.

                Response:      Undisputed.

          812. Defendant WPL states in its supplemental interrogatory response that Nalco
“directly licensed WPL to practice the claims of the ’692 Patent at Columbia Energy Center Unit
1.” C. Klingman Decl. ¶ 45 (Exhibit 44), pg. 35.

                Objection:     Pl. PFF ¶ 812 misstates the evidence to the extent that the text in

                the PFF is altered from the original document.

                Response:      Undisputed that Defendants state in their supplemental

                interrogatory responses that “Nalco and its affiliates have directly licensed WPL

                to practice the ’692 Patent at the Columbia Energy Center.” Klingman Decl. Ex.

                44 at 22.

         813. In support of its express license defense, Defendant WPL states in its
supplemental interrogatory response that Nalco has “manifested [its] position that the ’692 Patent
does not cover the manufacture, sale, offer for sale, or use of Refined Coal.” C. Klingman Decl. ¶
45 (Exhibit 44), pgs. 10, 32 & 34.



                Response:      Undisputed.

         814. MerControl 7895 is Nalco’s tradename for the calcium bromide solution it sells to
power plants for the purpose of carrying out the process claimed in the ’692 Patent. Dkt. 67,
Deposition of John Meier, February 12, 2019, pg. 33:6-22; 87:7-25–88:1-23 .

                Response:      Undisputed.

        815. On January 1, 2011, Nalco and Alliant, WPL’s parent company, entered into an
agreement (the “Nalco/Alliant General Agreement). C. Klingman Decl. ¶ 46 (Exhibit 45)
(NALC00467364–397).

                Objection:     Pl. PFF ¶ 813 violates the Court’s Standing Order on Motions for

                Summary Judgment, Secs. I.B.4 and I.C.1, because the citation is not correct.

                Response:      Disputed in part as unsupported. Plaintiffs’ cited evidence—the
                                                185
               Nalco/Alliant General Agreement—does not support the asserted fact that the

               Alliant entity that is party to the Nalco/Alliant General Agreement is “WPL’s

               parent company.” Undisputed that on or around January 1, 2011, Nalco and

               Alliant Energy Corporate Services, Inc. entered into the Nalco/Alliant General

               Agreement. D.I. # 99, Klingman Decl. Ex. 45.

        816. On July 16, 2014, Nalco and Alliant entered into a first amendment to the
Nalco/Alliant General Agreement (“First Amendment”). C. Klingman Decl. ¶ 47 (Exhibit 46)
(NALC00329445–453).

               Response:     Undisputed that on or around July 16, 2014, Nalco and Alliant

               Energy Corporate Services, Inc. entered into the First Amendment. D.I. # 99,

               Klingman Decl. Ex. 46 at NALC00329445–453.

        817.




        818. On January 1, 2015, Nalco and Alliant entered into a second amendment to the
General Agreement (“Second Amendment”). C. Klingman Decl. ¶ 48 (Exhibit 47)
(NALC00653716–20).

               Response:     Undisputed that on or around January 1, 2015, Nalco and Alliant

               Energy Corporate Services, Inc. entered into the Second Amendment. D.I. # 99,

               Klingman Decl. Ex. 47 at NALC00653716–20.

        819.




                                              186
        820. In January 2017, the Nalco and Alliant negotiated a third amendment to the
General Agreement (“Negotiated Third Amendment”). C. Klingman Decl. ¶ 49 (Exhibit 48)
(NALC00467398).

               Objection:     Pl. PFF ¶ 820 is vague and ambiguous. Plaintiffs have not defined

               “negotiated,” and it is not clear how the term is being used in this asserted fact.

               Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the

               Negotiated Third Amendment at NALC00467398—does not support the asserted

               fact that Nalco and Alliant “negotiated” the Negotiated Third Amendment.

        821.




         822. The Negotiated Third Amendment was never entered by the parties. C. Klingman
Decl. ¶¶ 50 (Exhibit 49) (WPL00025317–311) & (WPL00025300–303).

               Objection:     Pl. PFF ¶ 822 violates the Court’s Standing Order on Motions for

               Summary Judgment, Secs. I.B.4 and I.C.1, because the citation does not correctly

               identify with specificity where in the record the evidence is located. Additionally,

               Pl. PFF ¶ 822 is vague and ambiguous. Plaintiffs have not defined “entered by

               the parties,” and it is not clear how the term is being used in this asserted fact.

               Response:      Disputed as unsupported and contrary to the evidence. To clarify,

               WPL00025300–303 and WPL00025310–18 appear as Klingman Decl. Ex. 49, not

               Ex. 48. Additionally, Plaintiffs’ cited evidence—a series of emails and the Third

               Negotiated Agreement—does not support the asserted fact that the Negotiated

               Third Amendment was “never entered by the parties.” The record shows that

               Nalco executed the Negotiated Third Amendment on or around January 16, 2017;

               that the license provisions of the Nalco/Alliant General Agreement, the First
                                                 187
       Amendment, and the Second Amendment remained in force beyond July 15,

       2017; and that the parties continued to perform under these agreements beyond

       July 15, 2017. D.I. # 99, Klingman Decl. Ex. 49; D.I. # 95, Mark Decl. (May 14,

       2019) Ex. 196, Nalco Invoice dated Jan. 6, 2015, at WPL_0006334; D.I. # 95,

       Mark Decl. (May 14, 2019) Ex. 197, Email Chain dated July 1, 2016, at

       NALC00592126–27; D.I. # 95, Mark Decl. (May 14, 2019) Ex. 198, Nalco

       Invoice dated Jan. 31, 2017, at NALC00468709; D.I. # 95, Mark Decl. (May 14,

       2019) Ex. 199, Nalco Invoice dated May 30, 2017, at NALC00468713; D.I. # 95,

       Mark Decl. (May 14, 2019) Ex. 200, Nalco Invoice dated Jan. 31, 2018, at

       NALC00468227; D.I. # 95, Mark Decl. (May 14, 2019) Ex. 201, Nalco Invoice

       dated Oct. 30, 2018, at NALC00468717; D.I. # 95, Mark Decl. (May 14, 2019)

       Ex. 202, Nalco Invoice dated Nov. 30, 2018, at NALC00468719.

823.




824.




825. MerControl 7895 is Nalco’s calcium bromide technology for mercury emissions

                                      188
control. Dkt. 67, Deposition of John Meier, February 12, 2019, pg. 33:6-22.

                Response:     Undisputed.

         826.




         827. Jerald Lokenvitz is the plant manager of Columbia Energy Center Unit 1. Dkt. 66,
Deposition of Jerald Lokenvitz, December 5, 2018, pg. 15:19-24.

                Response:     Undisputed.

         828.




                                               189
829.




830. To make Refined Coal, Portage Fuels applies calcium bromide to the untreated
                                    190
coal in the crusher house. Dkt. 73, Deposition of Gary Whittaker, December 6, 2018, pg. 24:21-
25.

               Objection:     Pl. PFF ¶ 830 is duplicative of Pl. PFF ¶¶ 14, 142. Additionally,

               Pl. PFF ¶ 830 is vague and ambiguous. Plaintiffs have not defined “applies,” and

               it is not clear how the term is being used in this asserted fact.

               Response:      Disputed in part. Portage does not currently apply calcium

               bromide to untreated coal because Portage assigned its Refined Coal facility, and

               its rights and obligations under the Feedstock Purchase Agreement and the

               Refined Coal Supply Agreement, to non-party Erie Fuels Company, LLC.

               D.I. # 113, Def. PFF ¶ 33 (D.I. # 95, Mark Decl. (Apr. 16, 2019) Ex. 7, Portage

               Assignment and Assumption Agreement (July 31, 2018), at

               PORTAGE_00001029.

         831. MerControl 7895 is applied at the feeders that are between the coal bunkers and
the pulverizers in the plant. C. Klingman Decl. ¶ 47 (Exhibit 46) (NALC00329453); Dkt. 66,
Deposition of Jerald Lokenvitz, December 5, 2018, pg. 229:14–23 & 240:13-25 – 241:1-13.

               Objection:      Pl. PFF ¶ 831 is vague and ambiguous. Plaintiffs have not defined

               “applied,” “the feeders,” “the coal bunkers,” “the pulverizers,” or “the plant,” and

               it is not clear how the terms are being used in this asserted fact.

               Response:      Disputed in part as unsupported and contrary to the evidence.

               Plaintiffs’ cited evidence—the First Amendment at NALC00329453 and the

               deposition transcript of Lokenvitz at 229:14–23 and 240:13–241:13—does not

               support the asserted fact that MerControl 7895 is applied in all cases “at the

               feeders that are between the coal bunkers and the pulverizers in the plant.”

               Moreover, the record shows that MerControl 7895 may be applied in at least some

               cases in the crusher house, among other places. D.I. # 132, Meier Dep. (Apr. 26,


                                                 191
               2019) 133:2–5. Undisputed that MerControl 7895 has been applied at the feeders

               between the coal bunkers and the pulverizers at Columbia Energy Center Unit 1.

          832. The MerControl 7895 is applied to the coal as it is fed by the feeder from the
bunker to the pulverizer, which pulverizes the mixture of coal and MerControl 7895, before
injecting it into the combustion zone of the furnace of Columbia Energy Center Unit 1. C.
Klingman Decl. ¶ 47 (Exhibit 46) (NALC00329453); Dkt. 66, Deposition of Jerald Lokenvitz,
December 5, 2018, pg. 229:14–23 & 240:13-25 – 241:1-13; C. Klingman Supp. Decl. ¶ 15
(Exhibit 65) Meier Deposition, Exhibit 10.

               Objection:      Pl. PFF ¶ 832 is vague and ambiguous. Plaintiffs have not defined

               “applied,” “the feeder,” “the bunker,” “the pulverizer,” “injecting,” or “the

               combustion zone of the furnace,” and it is not clear how the terms are being used

               in this asserted fact. Also, the term “injecting” is hotly contested in this litigation.

               D.I. # 88, Amended Joint Table of Terms Requiring Construction at 2. It is not

               clear how Plaintiffs are using the term in this factual assertion. Additionally, Pl.

               PFF ¶ 832 violates the Court’s Standing Order on Motions for Summary

               Judgment, Sec. I.B.3, because it asserts multiple factual propositions within the

               same numbered paragraph, and Sec. I.B.6, because it recites Plaintiffs’ argument.

               Response:       Disputed in part as unsupported. Plaintiffs’ cited evidence—the

               First Amendment at NALC00329453, the deposition transcript of Lokenvitz at

               229:14–23 and 240:13-241:13, and the Nalco Mercury Control Offering

               presentation—does not support the asserted fact that coal and MerControl 7895

               exist as a “mixture.” Undisputed that at Columbia Energy Center Unit 1,

               MerControl 7895 has been applied to coal while the coal was being fed by the

               feeders from the bunker to the pulverizers; that the pulverizers at Columbia

               Energy Center Unit 1 have been used to pulverize coal that has had MerControl

               7895 applied to it; and that coal that has had MerControl 7895 applied to it has


                                                 192
                been introduced into the combustion zone of the furnace of Columbia Energy

                Center Unit 1.

         833. Defendant WPL has never measured nor provided to Nalco, flow meter data (or
any data) reflective of the calcium bromide that is being used to generate Refined Coal. Dkt. 66,
Deposition of Jerald Lokenvitz, December 5, 2018, pg. 240:13-25 – 241:1-13.

                Objection:       Pl. PFF ¶ 833 violates the Court’s Standing Order on Motions for

                Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

                within the same numbered paragraph.

                Response:        Disputed as unsupported and contrary to the evidence. Plaintiffs’

                cited evidence—the deposition transcript of Lokenvitz at 240:13–241:13—does

                not support the asserted fact that WPL has never measured nor provided to Nalco

                data reflective of the calcium bromide that is being used to generate Refined Coal.

                Moreover, the record shows that WPL provided Nalco notice of its use of Refined

                Coal. D.I. # 113, Def. PFF ¶¶ 865–867 (D.I. # 95, Mark Decl. (Apr. 16, 2019)

                Ex. 165, Dec. 1, 2016 and January 3, 2017 emails, at NALC00592123; D.I. # 95,

                Mark Decl. (Apr. 16, 2019) Ex. 166, Apr. 27, 2017 email, at NALC00592100;

                D.I. # 95, Mark Decl. (Apr. 16, 2019) Ex. 167, Jan. 30, 2017 email, at

                NALC00592101–102).

         834. Nalco has never invoiced Defendant WPL for the calcium bromide that is being
used to generate Refined Coal. Dkt. 66, Deposition of Jerald Lokenvitz, December 5, 2018, pg.
240:13-25 – 241:1-13.

                Response:        Undisputed.

         835. Columbia Unit 1 installed a flow meter at the coal feeders. Dkt. 66, Deposition of
Jerald Lokenvitz, December 5, 2018, pg. 229:14–23 & 240:13-25 – 241:1-13.

                Response:        Disputed as unsupported. Plaintiffs’ cited evidence—the

                deposition transcript of Lokenvitz at 229:14–23 and 240:13-241:13—does not

                support the asserted fact that “Columbia Unit 1 installed a flow meter at the coal
                                                 193
                feeders.”

         836. Columbia Unit 1 does not have a flow meter at its crusher house. Dkt. 66,
Deposition of Jerald Lokenvitz, December 5, 2018, pg. 229:14–23 & 240:13-25 – 241:1-13.

                Response:        Disputed as unsupported. Plaintiffs’ cited evidence—the

                deposition transcript of Lokenvitz at 229:14–23 and 240:13‒241:13—does not

                support the asserted fact that Columbia Unit 1 does not have a flow meter at its

                crusher house. Lokenvitz discusses that WPL provided Nalco with “how much

                [they] use per hour of calcium bromide fed through the feeders in Unit 1,” and

                that there is a flow meter at the coal feeders, but he does not testify to whether

                there is a flow meter anywhere else. D.I. # 66, Lokenvitz Dep. 229:14–23;

                240:13‒241:13.

         837. All Defendant WPL’s invoices to Nalco have only reflected the amount of
calcium bromide being measured at the flow meters, and not at the crusher house. Dkt. 66,
Deposition of Jerald Lokenvitz, December 5, 2018, pg. 229:14–23 & 240:13-25 – 241:1-13 &
268:9-25–269:1-13.

                Objection:       Pl. PFF ¶ 837 is vague and ambiguous. Plaintiffs have not defined

                “the flow meters,” and it is not clear how the term is being used in this asserted

                fact.

                Response:        Undisputed that all of WPL’s invoices to Nalco have reflected

                amounts of calcium bromide measured using flow meters that are not inside the

                crusher house.

          838. In their Supplemental Responses to Plaintiffs’ First Set of Interrogatories,
Defendants state: “Defendants assert that since at least [2011], Chem-Mod, AJG Coal, Inc., and
other Chem-Mod affiliates have enjoyed oral and/or implied licenses to the ’692 Patent based on
their collaboration with Nalco – as reflected in written and oral agreements, marketing materials,
presentations, and discussions – to identify potential licensees of the Chem-Mod Solution and
potential purchasers of refined coal treated using the Chem-Mod Solution. Based upon their
participation in this collaboration, Nalco granted Chem-Mod and its affiliates and[sic] oral and/or
implied licenses to the ’692 Patent, which were then transferred to Chem-Mod’s customers,
licensees, and users, including Portage. Defendants therefore cannot be liable for patent

                                                 194
infringement.” Dkt. 54, Defendants’ Answer to Plaintiffs’ Second Amended Complaint, ¶¶ 180-
187; C. Klingman Decl. ¶ 45 (Exhibit 44), pgs. 24 & 33.

                Response:       Undisputed.

         839. Defendants provide their reasons why they believe they “have express, implied,
and/or oral licenses to practice the ’692 Patent” in their Supplemental Interrogatory Responses,
which include their initial responses to Plaintiffs’ First Set of Interrogatories. C. Klingman
Decl.¶ 45 (Exhibit 44), pgs. 33-35.

                Objection:      Pl. PFF ¶ 839 violates the Court’s Standing Order on Motions for

                Summary Judgment, Sec. I.B.6, because it simply recites Defendants’ argument.

                Response:       Undisputed.

          840. During late 2011 and 2012, Nalco and Chem-Mod engaged in discussions about a
possible joint venture that would include use of the Chem-Mod technology. Dkt. 71, Deposition
of Sally Batanian, February 20, 2019, pg. 118:7-119:4; 120:10-20; 122:6-11; 176-:2-9; 176:20-
177:7; Dkt. 64, Deposition of David Johnson, February 26, 2019, pg. 49:7-20; 63:6-64:2; 136:4-
14; 237:5-20; 238:24-239:3.

                Response:       Undisputed.

          841. Defendants have asserted that Chem-Mod’s CEO has claimed that Nalco assured
her that Nalco would not assert the ’692 Patent against Chem-Mod. Dkt. 54, Defendants’ Answer
to Plaintiffs’ Second Amended Complaint, ¶¶ 180-187; C. Klingman Decl. ¶ 45 (Exhibit 44), pgs.
24 & 33.

                Objection:      Pl. PFF ¶ 841 violates the Court’s Standing Order on Motions for

                Summary Judgment, Sec. I.B.6, because it simply recites Defendants’ argument,

                rather than a factual assertion.

                Response:       Undisputed. To clarify, Batanian is the president of Chem-Mod.

                D.I. # 71, Batanian Dep. 9:3–21.

         842. Chem-Mod’s CEO testified in her deposition: “I don’t remember the words.” Dkt.
                 71, Deposition of Sally Batanian, February 20, 2019, pg. 178:22.


                Objection:      Pl. PFF ¶ 842 is vague and ambiguous. Plaintiffs have not defined

                “the words,” and it is not clear how the term is being used in this asserted fact.

                Response:       Undisputed. To clarify, Batanian is the president of Chem-Mod.
                                                   195
                D.I. # 71, Batanian Dep. 9:3–21.

          843. Chem-Mod’s CEO testified in her deposition: “I don’t know. I don’t – I don’t
recall the words.” Dkt. 71, Deposition of Sally Batanian, February 20, 2019, pg. 179:14-25.

                Objection:     Pl. PFF ¶ 843 is vague and ambiguous. Plaintiffs have not defined

                “the words,” and it is not clear how the term is being used in this asserted fact.

                Response:      Undisputed. To clarify, Batanian is the president of Chem-Mod.

                D.I. # 71, Batanian Dep. 9:3–21.

         844. Chem-Mod’s CEO testified in her deposition: “And I don’t recall – you know,
I’m giving you a gist of a conversation, I don’t recall all of the words.” Dkt. 71, Deposition of
Sally Batanian, February 20, 2019, pg. 181:9-11.

                Objection:     Pl. PFF ¶ 844 is vague and ambiguous. Plaintiffs have not defined

                “the words” or identified the relevant conversation and it is not clear how the

                terms are being used in this asserted fact. Additionally, Pl. PFF ¶ 844 includes

                testimony that is taken out of context and incomplete.

                Response:      Undisputed. To clarify, Batanian is the president of Chem-Mod.

                D.I. # 71, Batanian Dep. 9:3–21.

          845. Chem-Mod’s CEO testified in her deposition: “Q: Is this correct to say that Mr.
Johnson never provided this statement to you in writing that Nalco was going to give Chem-Mod
a royalty free license to do Nalco patents? A: yes, I would say that’s fair to say.” Dkt. 71,
Deposition of Sally Batanian, February 20, 2019, pg. 187:4-9.

                Response:      Undisputed. To clarify, Batanian is the president of Chem-Mod.

                D.I. # 71, Batanian Dep. 9:3–21.

         846. Chem-Mod’s CEO testified in her deposition: “Q: Do you think there ever would
have been a written agreement between Nalco and Chem-Mod giving Chem-Mod a license on the
Oehr patent? A: I don’t recall one . . . I don’t remember negotiating one, I don’t remember talking
about one, you know – I don’t – there’s nothing that I know of.” Dkt. 71, Deposition of Sally
Batanian, February 20, 2019, pg. 205:8-11.

                Response:      Undisputed. To clarify, Batanian is the president of Chem-Mod.

                D.I. # 71, Batanian Dep. 9:3–21.

                                                 196
         847. Chem-Mod’s CEO testified in her deposition: “There was no specific words
saying I’m giving – I’m granting you a license.” Dkt. 71, Deposition of Sally Batanian, February
20, 2019, pg. 188:1-5.

                Response:      Undisputed. To clarify, Batanian is the president of Chem-Mod.

                D.I. # 71, Batanian Dep. 9:3–21.

         848. Chem-Mod’s CEO testified in her deposition: “I assumed he agreed with me [that
the Chem-Mod technology does not infringe the Oehr patent].” Dkt. 71, Deposition of Sally
Batanian, February 20, 2019, pg. 192:7-25.

                Response:      Undisputed. To clarify, Batanian is the president of Chem-Mod.

                D.I. # 71, Batanian Dep. 9:3–21.

          849. Chem-Mod’s CEO testified in her deposition: “Q: Did he ever say he agreed with
you? A: I don’t remember. I don’t remember him using those words. Q: Did he ever say to you in
writing or verbally that he agrees with you so he’s going to back off this issue about the Oehr
patent.” Dkt. 71, Deposition of Sally Batanian, February 20, 2019, pg. 193:1-8.

                Response:      Undisputed. To clarify, Batanian is the president of Chem-Mod.

                D.I. # 71, Batanian Dep. 9:3–21.

          850. Chem-Mod’s CEO testified in her deposition that any Nalco agreement not to
assert the Oehr patent was never put in writing or in any agreement. Dkt. 71, Deposition of Sally
Batanian, February 20, 2019, pg. 197:12-19.

                Response:      Disputed as unsupported and contrary to the evidence. The record

                shows that Nalco’s agreement not to assert the ’692 Patent was reflected in

                multiple writings, including presentation materials shown to potential Refined

                Coal facility hosts. D.I. # 64, Johnson Dep. 81:11–81:17, 149:7‒184:7; D.I. # 95,

                Mark Decl. (Apr. 16, 2019) Ex. 93, June 11, 2014 email and attached Nevada

                Energy Presentation at NALC00289375; D.I. # 95, Mark Decl. (Apr. 16, 2019)

                Ex. 96, NIPSCO Presentation at NALC00039869; D.I. # 95, Mark Decl. (Apr. 16,

                2019) Ex. 97, April 18, 2011 email and attached APS Presentation at

                NALC00040102; D.I. # 95, Mark Decl. (Apr. 16, 2019) Ex. 102, SRP

                Presentation at NALC00032040. Moreover, to clarify, Batanian is the president
                                                197
                of Chem-Mod. D.I. # 71, Batanian Dep. 9:3–21.

           851. Chem-Mod’s CEO testified in her deposition that she did not tell Chem-Mod
licensees that Chem-Mod had a license to the ’692 Patent verbally or in the only communication
to the licensees with respect to the infringement suit. Dkt. 71, Deposition of Sally Batanian,
February 20, 2019, pg. 229:14–23 & C. Klingman Supp. Decl. ¶ 21 (Exhibit 71) Exhibit 6
(CHEM-MOD00152924).

                Objection:     Pl. PFF ¶ 851 violates the Court’s Standing Order on Motions for

                Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

                within the same numbered paragraph. Additionally, Pl. PFF ¶ 851 is vague and

                ambiguous. Plaintiffs have not defined “with respect to the infringement suit,”

                and it is not clear how the term is being used in this asserted fact.

                Response:      Disputed as unsupported. Plaintiffs’ cited evidence—the

                deposition transcript of Batanian at 229:14–23—does not support the asserted

                facts that Batanian testified as stated above, or that the document at CHEM-

                MOD_00152924 was the only communication to Chem-Mod’s licensees

                regarding Nalco’s claims of infringement. Moreover, to clarify, Batanian is the

                president of Chem-Mod. D.I. # 66, Batanian Dep. 9:3–21.

         852.




                                                 198
853.




       199
        854.




         855. Nalco and Chem-Mod and/or AJG never finalized their business arrangement.
Dkt. 71, Deposition of Sally Batanian, February 20, 2019, pg. 119:17-24.

               Objection:     Pl. PFF ¶ 855 is vague and ambiguous. Plaintiffs have not defined

               the terms “finalized” or “their business arrangement,” and it is not clear how the

               terms are being used in this asserted fact. Furthermore, Pl. PFF ¶ 855 violates the

               Court’s Standing Order on Motions for Summary Judgment, Sec. I.B.6, because it

               recites Plaintiffs’ argument.

               Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’

               cited evidence—the deposition transcript of Batanian at 119:17–24—does not

                                               200
support the asserted fact that Nalco and Chem-Mod and/or AJG never entered a

business arrangement. In the cited portion of the transcript, Batanian is answering

a question regarding whether Johnson of Nalco ever took a license to Chem-

Mod’s technology and paid for it. D.I. # 71, Batanian Dep. 118:7–119:15.

Batanian answers that “ . . . we went all the way to the top management of the

company, from what I understood, we did presentations and it was later not

approved because [Nalco’s management] were concerned about the timing of the

investment and getting stuff placed in service on a timely basis.” D.I. # 71,

Batanian Dep. 119:16–24.




                                201
         856. The only agreement entered into by AJG Coal, Inc. and Nalco was a “Consulting
Agreement.” Dkt. 71, Deposition of Sally Batanian, February 20, 2019, pg. 204:22-25–205:1-4 &
C. Klingman Supp. Decl. ¶ 20 (Exhibit 70)Exhibit 5 (CHEM-MOD00002075–84); Dkt. 64,
Deposition of David Johnson, February 26, 2019, pg. 329:15-24–330:1-3.

               Objection:     Pl. PFF ¶ 856 is vague and ambiguous. Plaintiffs have not defined

               “agreement,” and it is not clear how the term is being used in this asserted fact.

               Furthermore, Pl. PFF ¶ 856 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.6, because it simply recites Plaintiffs’ argument.

               Response:      Disputed in part. Defendants dispute that the Consulting

               Agreement was the only agreement entered into by AJG Coal, Inc. and Nalco.




                                                202
         857. Chem-Mod’s CEO testified regarding the Consulting Agreement:

               Q: But do you recall in here whether there was ever a license granted by Nalco to
               Chem-Mod under the Oehr patent?
               A: Under this agreement? Q: Uh-huh.
               A: I – I don’t recall that being in here.
               Q: Would you expect there to be one?
               A: Not in this agreement.
          Dkt. 71, Deposition of Sally Batanian, February 20, 2019, pg. 204:22-25–205:1-4 & C.
          Klingman Supp. Decl. ¶ 20 (Exhibit 70) Exhibit 5 (CHEM-MOD00002075–84).

               Response:      Disputed in part as unsupported. Plaintiffs’ cited evidence—the

               deposition transcript of Batanian at 204:22–205:4—does not support the asserted

               fact that Batanian was Chem-Mod’s “CEO.” Additionally, to the extent the cited

               testimony is offered to prove whether the Consulting Agreement contained a

               license to the ’692 Patent, the evidence is inadmissible hearsay and should be

               excluded per Fed. R. Evid. 802.

           858. Prior to its discussion with Nalco in 2011, there were a number of Refined Coal
facilities already in operation. Dkt. 71, Deposition of Sally Batanian, February 20, 2019, pg.
35:17-20; 46:4-13; 219:13-15.

               Objection:     Pl. PFF ¶ 858 is vague and ambiguous. Plaintiffs have not defined

               “its discussion” or “Refined Coal facilities,” and it is not clear how the terms are

               being used in this asserted fact.

               Response:      Disputed in part as unsupported. Plaintiffs’ cited evidence—the

               deposition transcript of Batanian at 35:17–20, 46:4–13, 219:13–15—does not

               support the asserted fact that “[p]rior to its discussion with Nalco in 2011,” there

               were a number of Refined Coal facilities already in operation. Undisputed that
                                                   203
                there were a number of Refined Coal facilities in operation prior to 2011.

         859.




        860. Defendants have asserted the defense of equitable estoppel. Dkt. 54, Defendants’
Answer to Plaintiffs’ Second Amended Complaint, ¶¶ 172-179.

                Response:      Undisputed.

           861. In their supplemental interrogatory responses, the Defendants provided a list of
activities by Plaintiffs they believe constitute “misleading conduct,” demonstrating that Plaintiffs
did not intend to enforce the ’692 Patent against the Chem-Mod Process. C. Klingman Decl. ¶¶ 44
& 45 (Exhibit 43 & 44), pgs. 29-33.

                Response:      Undisputed to the extent “Chem-Mod Process” has the meaning

                understood in Pl. PFF ¶ 19.

         862. Defendants state in their initial and supplementary interrogatory responses
reasons supporting their “reliance” and “prejudice” positions with respect to their equitable
estoppel affirmative defense. C. Klingman Decl. ¶¶ 44 & 45 (Exhibit 43 & 44), pgs. 22-23 & 29-
31.

                                                204
               Response:      Undisputed.

          863. Multiple arguments appearing in Defendants’ Supplemental Responses to
Plaintiffs’ First Set of Interrogatories were not pled in Defendants’ Answer. Compare Dkt. 54,
Defendants’ Answer to Plaintiffs’ Second Amended Complaint, ¶¶ 172-179 to C. Klingman Decl.
¶ 45 (Exhibit 44, pgs. 22-23 & 29-31.

               Objection:     Pl. PFF ¶ 863 is vague and ambiguous. Plaintiffs have not defined

               the term “arguments,” and it is not clear how the term is being used in this

               asserted fact. Furthermore, Pl. PFF ¶ 863 violates the Court’s Standing Order on

               Motions for Summary Judgment, Sec. I.B.6, because it simply recites Plaintiffs’

               argument.

               Response:      Undisputed. Defendants were under no obligation to plead each

               “argument” in their Answer. Reed v. Columbia St. Mary’s Hosp., 915 F.3d 473,

               478, 2019 WL 494073 (7th Cir. 2019). There is no dispute that Defendants

               pleaded the defense of equitable estoppel. D.I. # 108, Pl. PFF ¶ 860. Defendants

               have provided Plaintiffs with timely notice detailing the basis for defenses and

               affirmative defenses in the Supplemental Responses to Plaintiffs’ First Set of

               Interrogatories. D.I. # 104, Klingman Decl. Ex. 44.

         864. To date, Defendants have refused to provide a 30(b)(6) witness on their equitable
estoppel defenses. C. Klingman Decl. ¶ 51 & 52 (Exhibits 50 & 51) (Letter from Kremer to Cross,
December 28, 2010) & (E-Mail from Amanda First to Caryn Cross, January 24, 2019).

               Objection:     Pl. PFF ¶ 864 is vague and ambiguous. Plaintiffs have not defined

               “refused,” and it is not clear how the term is being used in this asserted fact.

               Additionally, Pl. PFF ¶ 864 violates the Court’s Standing Order on Motions for

               Summary Judgment, Sec. I.B.6, because it simply recites Plaintiffs’ argument,

               rather than a factual assertion.

               Response:      Disputed as unsupported and contrary to the evidence. Plaintiffs’


                                                  205
cited evidence—correspondence from Defendants’ counsel to Plaintiffs’

counsel—does not support the asserted fact that Defendants have “refused to

provide” a Rule 30(b)(6) witness “on their equitable estoppel defenses.”

Moreover, the record shows that Defendant Portage has already produced Rule

30(b)(6) designees on multiple topics relevant to the defense, including:

      “All bases for the defenses asserted . . . , including . . . equitable estoppel”;

      “[A]ny facts, persons, or documents that are relevant to contentions by
       Defendants in this case that Plaintiffs’ claims for infringement are barred
       or inhibited by . . . equitable estoppel”;

      “Any interactions between [Portage] and Nalco”;

      “Communications between [Portage] and any third-party relating to . . .
       the ’692 Patent[] or any Plaintiff”;

      “Any payments made by [Portage] to carry out any other process for
       mercury removal, other than the Chem-Mod Process”;

      “Any licenses, contracts, agreements, or assignments . . . related to any
       process or mechanism for removing any contaminate or pollutant from
       emissions from [Columbia Energy Center Unit 1]”;

      “[Portage’s] knowledge of the Patent-in-Suit at any time”; and

      “The identity of the persons most knowledge about each of” each noticed
       Rule 30(b)(6) topic.

Moreover, the record shows that Defendant WPL has already produced Rule

30(b)(6) designees on multiple topics relevant to the defense, including:

      “[A]ny interactions between [WPL] and Nalco,”

      “[c]ommunications between [WPL] and any third-party relating to . . . the
       ’692 Patent[] or any Plaintiff,”

      “[A]ny payments made by [WPL] to carry out any other process for
       mercury removal, other than the Chem-Mod Process,”

      “[A]ny licenses, contracts, agreements, or assignments . . . related to any
       process or mechanism for removing any contaminate or pollutant from
       emissions from [Columbia Energy Center Unit 1],”
                                 206
                       “[WPL’s] knowledge of the Patent-in-Suit at any time,” and

                       “[T]he identity of the persons most knowledgeable about each of the”
                        noticed Rule 30(b)(6) topics.

                        Mark Decl. (May 14, 2019) Ex. 225, WPL’s Objections and Responses to

                        Plaintiffs’ 30(b)(6) Notice (Dec. 1, 2018); Mark Decl. (May 14, 2019) Ex.

                        234, Portage’s Objections and Responses to Plaintiffs’ 30(b)(6) Notice

                        (Dec. 1, 2018), D.I. # 70, Panczak Dep. 325:2–14; D.I. # 62, Berkimer

                        Dep. 25:17–26:2; D.I. # 66, Lokenvitz Dep. 11:14–14:1; D.I. # 73,

                        Whittaker Dep. 47:18–59:10, 181:15–182:11, ; D.I. # 68, Niebuhr Dep.

                        7:17–24.


          865. On April 8, 2014 Nalco sued Chem-Mod and certain affiliates to enforce the ’692
Patent against the Chem-Mod Process, alleging that use of the Chem-Mod Process infringed the
’692 Patent. See Nalco Company v. Chem-Mod LLC, Civil Action No. 1:14-cv-02510 (N.D. Ill.
April 8, 2014); C. Klingman Decl. ¶ 22 (Exhibit 21) (First Complaint in ND IL).

               Objection:      Pl. PFF ¶ 865 is vague and ambiguous. Plaintiffs have not defined

               “certain affiliates,” and it is not clear how the term is being used in this asserted

               fact. Additionally, Pl. PFF ¶ 865 violates the Court’s Standing Order on Motions

               for Summary Judgment, Sec. I.B.3, because it asserts multiple factual

               propositions within the same numbered paragraph, and Sec. I.B.6, because it

               recites Plaintiffs’ argument. Finally, Pl. PFF ¶ 865 is duplicative of Pl. PFF

               ¶ 170.

               Response:       Disputed as unsupported and contrary to the evidence. Plaintiffs’

               cited evidence—the original complaint from the Northern District of Illinois

               suit—does not support the asserted fact that Nalco sued “certain affiliates” of

               Chem-Mod. Moreover, the record shows that on April 8, 2014, Nalco sued

                                                 207
                Chem-Mod LLC alone. D.I. # 99, Klingman Decl. Ex. 21.

         866. The Northern District of Illinois suit, inclusive of its appeal to the Federal Circuit,
was pending until February 27, 2018 (the Federal Circuit reversal opinion), with the mandate
issuing on April 5, 2018. C. Klingman Decl. ¶¶ 27 & 28 (Exhibits 26 & 27).

                Objection:     Pl. PFF ¶ 866 is vague and ambiguous. Plaintiffs have not defined

                “pending,” and it is not clear how the term is being used in this asserted fact.

                Additionally, Pl. PFF ¶ 866 violates the Court’s Standing Order on Motions for

                Summary Judgment, Sec. I.B.3, because it asserts multiple factual propositions

                within the same numbered paragraph, and Secs. I.B.4 and I.C.1, because the

                citation does not identify with specificity where in the record the evidence is

                located.

                Response:      Disputed in part. Defendants dispute that the Northern District of

                Illinois suit was “pending” until February 27, 2018. Rather, the record shows that

                Nalco’s complaint was dismissed with prejudice on April 20, 2016; that Nalco’s

                motion for reconsideration was denied on September 14, 2016; and that Nalco did

                not file a notice of appeal until October 12, 2016. D.I. # 99, Klingman Decl. Ex.

                24; D.I. # 95, Mark Decl. (Apr. 16, 2019) Ex. 129, Order Denying Motion for

                Reconsideration, Nalco Company v. Chem-Mod LLC, 1:14–CV–02510,

                D.I. # 136 (N.D. Ill. Sept. 14, 2016); D.I. # 95, Mark Decl. (Apr. 16, 2019) Ex.

                130, Notice of Appeal, Nalco Company v. Chem-Mod LLC, 1:14–CV–02510,

                D.I. # 138 (N.D. Ill. Oct. 12, 2016)). Undisputed that the Federal Circuit mandate

                issued on April 5, 2018 and was voluntarily dismissed on April 19, 2018.

        867. Defendants began implementing the Chem-Mod Process at Columbia Energy
Center Unit 1 on or about September 2016. C. Klingman Decl. ¶ 45 (Exhibit 44), pg. 9.

                Objection:     Pl. PFF ¶ 867 is vague and ambiguous. Plaintiffs have not defined


                                                 208
               the term “implementing,” and it is not clear how the term is being used in this

               asserted fact.

               Response:         Disputed as unsupported. To clarify, Defendants did not begin

               preparations to perform the Chem-Mod Process, as defined in Pl. PFF ¶ 19, until

               September 2016.

         868. The Defendants here were aware of the Northern District of Illinois Suit. Dkt. 71,
Deposition of Sally Batanian, February 20, 2019, C. Klingman Supp. Decl. ¶ 21 (Exhibit 71)
Exhibit 6 (CHEM-MOD00152924–928).

               Objection:        Pl. PFF ¶ 868 is vague and ambiguous as to time. Additionally, Pl.

               PFF ¶ 868 violates the Court’s Standing Order on Motions for Summary

               Judgment, Secs. I.B.4 and I.C.1, because the citation does not identify with

               specificity where in the record the evidence is located, and Sec. I.B.6, because it

               recites Plaintiffs’ argument.

               Response:         Disputed as unsupported. Plaintiffs’ cited evidence—a

               “[s]tatement Regarding Nalco v. Chem Mod”—does not support the asserted fact

               that each Defendant in this action was aware of the Northern District of Illinois

               Suit at any particular time. Furthermore, Batanian does not have the personal

               foundation to say whether any individual was “aware of the Northern District of

               Illinois Suit” or whether any corporation was “aware of the Northern District of

               Illinois Suit.”

          869. Defendants also alleged as an affirmative defense a lack of subject matter
jurisdiction. Dkt. 54, Defendants’ Answer to Plaintiffs’ Second Amended Complaint, ¶¶ 167-69.

               Response:         Undisputed.

         870. Hazelmere is, and was a the time of the original complaint, the sole owner of the
’692 Patent. Dkt. 40, Plaintiffs’ Proof Standing; Dkt. 38, Plaintiffs’ Second Amended Complaint,
¶ 11.

               Response:         Undisputed.
                                                 209
871.




872.




873.




874.




875.




876. Nalco is the exclusive licensee of the ’692 Patent. Dkt. 40, Plaintiffs’ Proof
                                       210
Standing.

               Objection:     Pl. PFF ¶ 876 is vague and ambiguous. Plaintiffs have not defined

               “exclusive license,” and it is not clear how the term is being used in this asserted

               fact.

               Response:      Disputed. Defendants dispute that Nalco has an enforceable

               exclusive license to the ’692 Patent.




        877. Hazelmere was added as a plaintiff in this litigation in the Second Amended
Complaint, which was filed on July 16, 2018. See generally Dkt. 38, Plaintiffs’ Second Amended
Complaint.

               Response:      Undisputed.




                                                211
Dated: May 14, 2019
                      /s/ Kristin Graham Noel
                      Kristin Graham Noel
                      Anita Boor
                      Quarles & Brady LLP
                      33 East Main Street
                      Suite 900
                      Madison, WI 53703
                      Telephone: 608.251.5000
                      Facsimile: 608.251.9166

                      Richard W. Mark
                      Joseph Evall
                      Paul J. Kremer
                      Gibson, Dunn & Crutcher LLP
                      200 Park Avenue
                      New York, NY 10166-0193
                      Telephone: 212.351.4000
                      Facsimile: 212.351.4035

                      Attorneys for Defendants




                       212
                                    CERTIFICATE OF SERVICE

        I hereby certify that on May 14, 2019, I caused to be electronically filed the foregoing document

with the Clerk of Court using the Court’s CM/ECF system, which will send notification of such filing to

all counsel of record.

                                                         /s/ Kristin Graham Noel
                                                         Kristin Graham Noel




                                                   213
